


Exhibit 10.6










CONTRIBUTION AGREEMENT


BY AND BETWEEN


WESTMORELAND COAL COMPANY


AND


OXFORD RESOURCE PARTNERS, LP


OCTOBER 16, 2014






--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
 
Page


 
 
 
ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATIONS
2


1.1
Definitions
2


1.2
Rules of Interpretation
2


ARTICLE II
CONTRIBUTION OF THE PARTNERSHIP CONSIDERATION; ISSUANCE OF CONTRIBUTOR
CONSIDERATION
4


2.1
Contribution of the Partnership Consideration
4


2.2
Issuance of Contributor Consideration
4


2.3
Time and Place of Closing
4


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR
4


3.1
Existence; Qualification
4


3.2
Validity of Agreement, Authorization
5


3.3
Consents and Approvals
5


3.4
No Conflicts
6


3.5
Capitalization of WKFCH and Ownership of Assets
6


3.6
Legal Proceedings
7


3.7
Permits
8


3.8
Environmental Matters
8


3.9
Legal Compliance
9


3.10
Taxes
9


3.11
Customers and Suppliers
10


3.12
Brokers’ Fee
11


3.13
Matters Relating to Acquisition of the Common Units
11


3.14
Restrictions on Kemmerer Mining Operation
11


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
11


4.1
Formation; Due Qualification and Authority
12


4.2
Validity of Agreement; Authorization; Valid Issuance
12


4.3
Capitalization
13


4.4
No Conflicts
14


4.5
Consents and Approvals
14


4.6
Subsidiaries
15


4.7
Compliance with Law
15


4.8
Title to Properties and Assets
15


4.9
Rights-of-Way
16


4.10
Partnership SEC Documents; Financial Statements
16


4.11
Absence of Certain Changes
17


4.12
Environmental Matters
19


4.13
Material Contracts
19


4.14
Legal Proceedings
21


4.15
Permits
22




-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page


 
 
 
4.16
Taxes
22


4.17
Employee Benefit Matters
24


4.18
Employment Matters
27


4.19
Brokers’ Fee
28


4.20
Regulatory Status
28


4.21
Intellectual Property
28


4.22
Insurance
28


4.23
NYSE Listing
28


4.24
Sarbanes-Oxley Compliance
29


4.25
Independent Investigation
29


4.26
Restrictions on Business
30


ARTICLE V
COVENANTS OF THE PARTIES
31


5.1
Consummation of the Transaction
31


5.2
Conduct Pending Closing
32


5.3
Proxy Statement; Unitholder Meeting
34


5.4
Alternative Proposals; Partnership Change in Recommendation
36


5.5
Access to Information
38


5.6
Cooperation
40


5.7
Public Statements
40


5.8
Confidentiality
40


5.9
Further Assurances
42


5.10
NYSE Listing
42


5.11
Transaction Litigation
42


5.12
Tax Matters
42


5.13
Partnership Cost Savings
44


ARTICLE VI
CLOSING
44


6.1
Conditions Precedent to Obligations of the Parties
44


6.2
Conditions Precedent to Obligations of the Partnership
45


6.3
Conditions Precedent to Obligations of Contributor
45


6.4
Contributor Deliveries
47


6.5
Partnership Deliveries
47


ARTICLE VII
INDEMNIFICATION
49


7.1
Survival of Representations and Warranties
49


7.2
Indemnification
49


7.3
Indemnification Procedure
50


7.4
Limitations
52


7.5
Calculation of Loss
53


7.6
No Duplication
53


7.7
Tax Treatment of Indemnity Payments
53


7.8
Exclusive Remedy
53






-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page


 
 
 
7.9
No Reliance
54


ARTICLE VIII
TERMINATION
55


8.1
Termination of Agreement
55


8.2
Procedure Upon Termination
56


8.3
Effect of Termination
56


8.4
Fees and Expenses
56


ARTICLE IX
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
57


9.1
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
57


ARTICLE X
GENERAL PROVISIONS
58


10.1
Amendment and Modification
58


10.2
Waiver of Compliance; Consents
58


10.3
Notices
58


10.4
Assignment
59


10.5
Expenses
59


10.6
Specific Performance
59


10.7
Entire Agreement
60


10.8
Severability
60


10.9
Disclosure Schedules
60


10.10
Third Party Beneficiaries
60


10.11
Facsimiles; Electronic Transmission; Counterparts
61


10.12
Time of Essence
61


10.13
Right to Rely
61






-iii-

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of October 16, 2014, is
made and entered into by and between Westmoreland Coal Company, a Delaware
corporation (“Contributor”), and Oxford Resource Partners, LP, a Delaware
limited partnership (the “Partnership”). Contributor and the Partnership are
sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
R E C I T A L S
WHEREAS, Contributor owns, directly or indirectly, certain properties
constituting the Assets;
WHEREAS, prior to the Closing, Contributor will cause the Assets to be
contributed to Westmoreland Kemmerer Fee Coal Holdings, LLC, a Delaware limited
liability company (“WKFCH”), by a deed or deeds in a form reasonably acceptable
to the Partnership (the “Assets Deed(s)”), and all of the outstanding equity
interests in WKFCH (the “WKFCH Interests”) will be held, directly or indirectly,
by Contributor;
WHEREAS, concurrently with the execution of this Agreement, Contributor or its
Affiliate is entering into a Purchase Agreement (the “Purchase Agreement”) with
AIM Oxford Holdings, LLC, a Delaware limited liability company (“AIM Holdings”),
C&T Coal, Inc., an Ohio corporation (“C&T Coal”), Jeffrey M. Gutman, an
individual person, Daniel M. Maher, an individual person, and the Warrantholders
executing the Purchase Agreement (each a “Seller,” and collectively, the
“Sellers”), and pursuant to which Contributor has agreed to acquire from the
Sellers, and the Sellers have agreed to sell to Contributor, (a) 100% of the
membership interests in Oxford Resources GP, LLC, a Delaware limited liability
company and the general partner of the Partnership (“Oxford GP”), (b) 100% of
the Subordinated Units of the Partnership, (c) 100% of the warrants that are
exercisable into membership interests in Oxford GP and (d) 100% of the warrants
that are exercisable into Subordinated Units of the Partnership (collectively,
the “GP Purchase”);
WHEREAS, concurrently with the consummation of the GP Purchase on the Closing
Date, and subject to the terms and conditions of this Agreement, Contributor
desires to contribute to the Partnership, and the Partnership (through Oxford
Mining Company, LLC, an Ohio limited liability company (the “Operating
Company”)) desires to accept from Contributor, the WKFCH Interests (the
“Partnership Consideration”), in exchange for 4,512,500 Common Units (on a
post-split basis, assuming the Contribution Partnership Agreement Amendment has
been approved and executed, which amount shall be proportionately adjusted in
the event that the Partnership executes a NYSE Compliance Reverse Unit Split)
issued by the Partnership (such Common Units, the “Contributor Consideration,”
and such transaction, the “Partnership Contribution”);
WHEREAS, for U.S. federal income tax purposes, it is intended that the
contribution of the Partnership Consideration in exchange for the Contributor
Consideration will qualify as an exchange to which Section 721(a) of the Code
applies;

-1-

--------------------------------------------------------------------------------




WHEREAS, it is intended that, immediately prior to or concurrently with, and as
a condition to, the consummation of the Partnership Contribution, (a) the GP
Purchase shall have been consummated, (b) the Partnership shall have executed
the Contribution Partnership Agreement Amendment and (c) the Partnership and
WKFCH shall have executed and delivered the Coal Mining Lease (collectively with
the GP Purchase and the Partnership Contribution, the “MLP Transactions”);
WHEREAS, as a condition and inducement to the willingness of Contributor to
enter into this Agreement and subject to its terms and conditions, the
Partnership agrees to file a proxy statement with the Commission in connection
with the MLP Transactions, and as soon as reasonably practicable and permitted,
duly call, give notice of, convene and hold a special meeting of the holders of
the Partnership’s Common Units (each a “Common Unitholder,” and collectively,
the “Common Unitholders”) and seek a written consent from the Partnership’s
Subordinated Units (each a “Subordinated Unitholder,” and collectively, the
“Subordinated Unitholders,” and together with the Common Unitholders, the
“Unitholders”) for the purpose of obtaining approval of the Contribution
Partnership Agreement Amendment contemplated hereby and this Agreement and the
transactions contemplated hereby by the affirmative vote or consent of the
requisite Unitholders (the “Unitholder Approval Transactions”);
WHEREAS, the Partnership Board has (a) determined that it is in the best
interests of the Partnership and the unaffiliated Common Unitholders, and
declared it advisable, to enter into the Unitholder Approval Transactions,
(b) approved the execution, delivery and performance of the documents required
for the Unitholder Approval Transactions and (c) resolved to submit the
Unitholder Approval Transactions to a vote of the unaffiliated Common
Unitholders and to seek a written consent from the Subordinated Unitholders and
recommend approval of the Unitholder Approval Transactions by the affirmative
vote or consent of the requisite unaffiliated Common Unitholders;
WHEREAS, the Board of Directors of Contributor has approved and declared
advisable the Unitholder Approval Transactions.
A G R E E M E N T S
NOW, THEREFORE, in consideration of the representations, warranties, agreements
and covenants contained in this Agreement, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATIONS
1.1    Definitions. Unless otherwise provided to the contrary in this Agreement,
capitalized terms in this Agreement have the meanings set forth in Exhibit A.
1.2    Rules of Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

-2-

--------------------------------------------------------------------------------




(a)the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;
(b)examples are not to be construed to limit, expressly or by implication, the
matter they illustrate;
(c)the word “including” and its derivatives mean “including without limitation”
and are terms of illustration and not of limitation;
(d)all definitions set forth herein shall be deemed applicable whether the words
defined are used herein in the singular or in the plural and correlative forms
of defined terms shall have corresponding meanings;
(e)the word “or” is not exclusive, and has the inclusive meaning represented by
the phrase “and/or”;
(f)a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;
(g)all references to prices, values or monetary amounts refer to United States
dollars;
(h)wherever used herein, any pronoun or pronouns shall be deemed to include both
the singular and the plural and to cover all genders;
(i)the Transaction Documents have been jointly prepared by the parties thereto,
no Transaction Document shall be construed against any Person as the principal
draftsperson thereof, and no consideration may be given to any fact or
presumption that any Party had a greater or lesser hand in drafting any
Transaction Document;
(j)the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent thereof or in any way affect
this Agreement;
(k)any references herein to a particular section, article, exhibit or schedule
means a section or article of, or an exhibit or schedule to, this Agreement
unless otherwise expressly stated herein;
(l)the exhibits and schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement;
(m)unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all determinations with respect to accounting matters hereunder
shall be made, in accordance with GAAP, applied on a consistent basis;

-3-

--------------------------------------------------------------------------------




(n)all references to days shall mean calendar days unless otherwise provided;
(o)unless otherwise indicated, all references to time shall mean Denver,
Colorado time;
(p)references to any Person shall include such Person’s successors and permitted
assigns;
(q)any references to a Person that will be party to a Transaction Document
includes any Person that is contemplated hereunder to be party to a Transaction
Document; and
(r)all references in any representation in Article III and Article IV to any Law
or Contract shall mean such Law or Contract as in effect on the date such
representation was made.
ARTICLE II
CONTRIBUTION OF THE PARTNERSHIP CONSIDERATION; ISSUANCE OF CONTRIBUTOR
CONSIDERATION
2.1    Contribution of the Partnership Consideration. At the Closing, and upon
the terms and subject to the conditions of this Agreement, Contributor shall
contribute and assign to the Partnership (through the Operating Company), and
the Partnership (through the Operating Company) shall accept from Contributor,
the WKFCH Interests.
2.2    Issuance of Contributor Consideration. In consideration of the receipt of
the WKFCH Interests by the Partnership (through the Operating Company), the
Partnership shall issue and deliver, or cause to be issued and delivered, to
Contributor on the Closing Date the Contributor Consideration.
2.3    Time and Place of Closing. The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Holland &
Hart LLP, 6380 South Fiddlers Green Circle, Suite 500, Greenwood Village, CO
80111, concurrently with the “Closing” under the Purchase Agreement, subject to
the prior or concurrent satisfaction or valid waiver of all of the closing
conditions set forth in Sections 6.1, 6.2 and 6.3, or at such other place and on
such other date or time as the Parties may mutually agree (the date and time on
which the Closing takes place, the “Closing Date”). The Closing will be deemed
effective as of 12:01 a.m., Denver, Colorado time, on the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR
Except as disclosed in any Contributor SEC Documents filed with or furnished to
the Commission after January 1, 2014 and prior to the date of this Agreement
(excluding any disclosures included in any “risk factor” section of such
Contributor SEC Documents or any other disclosures in such Contributor SEC
Documents to the extent they are predictive or forward looking and general in
nature), Contributor hereby represents and warrants to the Partnership as of the
date hereof and as of the Closing Date (except for such representations and
warranties expressly made as of a specified date) as follows:

-4-

--------------------------------------------------------------------------------




3.1    Existence; Qualification.
(a)    Contributor is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
organizational power, authority, material governmental licenses, authorizations,
consents and approvals to own, lease and operate its properties, including,
through WKI, the Assets, and to carry on its business as it is now being
conducted. Contributor is duly qualified, registered or licensed to do business
as a foreign corporation and is in good standing in each jurisdiction in which
it currently conducts businesses or owns, operates, leases, licenses, uses or
operates any properties or assets, except where the failure to be so duly
qualified, registered or licensed and in good standing would not reasonably be
expected to have a Contributor Material Adverse Effect. Contributor has
delivered to the Partnership true, correct and complete copies of the
Organizational Documents of Contributor as currently in effect.
(b)    As of the Closing Date, WKFCH is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite organizational power, authority, material governmental
licenses, authorizations, consents and approvals to own and lease its
properties, including the Assets, and to operate its properties and to have the
Kemmerer Mining Operation conducted thereon. As of the Closing Date, WKFCH is
duly qualified, registered or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction in which it currently conducts
businesses or owns, operates, leases, licenses, uses or operates any properties
or assets, except where the failure to be so duly qualified, registered or
licensed and in good standing would not reasonably be expected to have a
Contributor Material Adverse Effect. As of the Closing Date, Contributor has
delivered to the Partnership true, correct and complete copies of the
Organizational Documents of WKFCH, as in effect on the Closing Date. As of the
Closing Date, all such Organizational Documents are in full force and effect,
and WKFCH is not in violation of any provision of its Organizational Documents.
(c)    As of the Closing Date, WKFCH has been formed solely for the purpose of
engaging in the transactions contemplated hereby, and has not engaged in any
activities other than as contemplated by this Agreement.
3.2    Validity of Agreement, Authorization. Contributor has the requisite power
and authority to enter into the Transaction Documents to which it is or will be
party, and to carry out its obligations thereunder. The execution and delivery
of the Transaction Documents and the performance of Contributor’s obligations
thereunder have been duly authorized by the board of directors of Contributor,
and no other proceedings on the part of Contributor are necessary to authorize
such execution, delivery and performance. Each of the Transaction Documents to
which Contributor is or will be a party has been (in the case of this Agreement
and the other Transaction Documents executed on the date hereof), or will be at
the Closing (in the case of any other Transaction Documents), duly executed and
delivered by Contributor and constitutes, or will constitute when executed, as
applicable, Contributor’s valid and binding obligation, enforceable against
Contributor in accordance with its terms (except as its enforceability may be
limited by the Remedies Exception).

-5-

--------------------------------------------------------------------------------




3.3    Consents and Approvals. Except as set forth on Schedule 3.3 of the
Contributor Disclosure Schedules, no consent, approval, waiver or authorization
of, or declaration, filing, registration or qualification with, or notice to,
any Governmental Authority or any other Person is necessary for the
(a) consummation by Contributor of the transactions contemplated by the
Transaction Documents to which it is a party, (b) the Kemmerer Mining Operation
to be operated by WKI after consummation of the transactions contemplated hereby
in the same manner as it was operated and proposed to be operated before the
Closing, (c) the Kemmerer Mining Operation to be operated by WKI after the
consummation of the transactions contemplated hereby in compliance with all
applicable Law and (d) the Permits held by WKI relating to the Kemmerer Mining
Operation and contractual and property rights of WKFCH to continue to be legal,
valid, binding, enforceable, and in full force and effect on substantially
similar terms following the consummation of the transactions contemplated hereby
to those that were in place immediately prior to the consummation of the
transactions contemplated hereby, except any such consent, approval, waiver,
authorization, declaration, filing, registration, qualification or notice that
has been obtained or made or that would in the Ordinary Course of Business be
obtained or made after the Closing, or which, if not obtained or made, would not
reasonably be expected to have a Contributor Material Adverse Effect.
3.4    No Conflicts. Except as set forth on Schedule 3.4 of the Contributor
Disclosure Schedules, the execution, delivery and performance by Contributor of
the Transaction Documents to which it is or will be a party, and the
consummation by Contributor of the transactions contemplated thereby, do not (a)
violate any provision of any Law applicable to Contributor or its Subsidiaries
or by which any of their respective properties or assets is bound, (b) result in
any breach or violation of any provision of the Organizational Documents of
Contributor or any of its Subsidiaries (including, as of the Closing Date,
WKFCH), (c) constitute a default (or an event that with the giving of notice or
passage of time or both would give rise to a default) or cause any obligation
under, or give rise to any right of termination, cancellation, amendment,
preferential purchase right or acceleration (with or without the giving of
notice or the passage of time or both) under, any of the terms, conditions or
provisions of any Contract to which Contributor or any of its Subsidiaries
(including, as of the Closing Date, WKFCH) is a party or by which any property
or asset of any of Contributor or any of its Subsidiaries is bound or affected,
or (d) constitute (with or without the giving of notice or the passage of time
or both) an event which would result in the creation of any Lien (other than
Permitted Liens) on any asset of Contributor or any of its Subsidiaries
(including, as of the Closing Date, WKFCH), except, in the cases of clauses (a),
(c) and (d), for such defaults or rights of termination, cancellation,
amendment, acceleration, violations or Liens as would not reasonably be expected
to have a Contributor Material Adverse Effect or to prevent or materially delay
the consummation of the transactions contemplated by the Transaction Documents
to which Contributor is a party or to materially impair Contributor’s ability to
perform its obligations under the Transaction Documents to which it is a party.
3.5    Capitalization of WKFCH and Ownership of Assets.
(a)    As of the Closing Date, Contributor is the record owner of and has good
and valid title to the WKFCH Interests, free and clear of all Liens. As of the
Closing Date, the WKFCH Interests constitute 100% of the total issued and
outstanding membership interests in WKFCH. As of the Closing Date, the WKFCH
Interests have been duly authorized and are

-6-

--------------------------------------------------------------------------------




validly issued, fully-paid (to the extent required by the Organizational
Documents of WKFCH) and non-assessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act). Upon
consummation of the transactions contemplated by this Agreement, the Partnership
will own all of the WKFCH Interests. As of the Closing Date, the WKFCH Interests
were issued in compliance with Law. As of the Closing Date, the WKFCH Interests
were not issued in violation of the Organizational Documents of WKFCH or any
other agreement, arrangement or commitment to which Contributor or WKFCH is a
party and are not subject to or in violation of any preemptive or similar rights
of any Person. As of the Closing Date, there are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to any membership
interests in WKFCH or obligating Contributor or WKFCH to issue or sell any
membership interests (including the WKFCH Interests), or any other interest, in
WKFCH. As of the Closing Date, other than the Organizational Documents, there
are no voting trusts, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the WKFCH Interests.
(b)    As of the Closing, WKFCH has (i) title to the Assets and (ii) all of the
real property rights sufficient to enable the Kemmerer Mining Operation to be
conducted thereon, in both cases free and clear of all Liens except Permitted
Liens and those Liens set forth on Schedule 3.5(b) of the Contributor Disclosure
Schedules.
(c)    Neither Contributor nor, as of the Closing Date, WKFCH, is a party to any
agreements, arrangements or commitments obligating Contributor to grant, deliver
or sell, or cause to be granted, delivered or sold, the Assets, by sale, lease,
license or otherwise, other than this Agreement.
(d)    None of the execution of this Agreement, the assignment of the WKFCH
Interests, or the contribution of the Assets as contemplated by this Agreement
gives rise to any rights of first refusal, rights of first offer or similar
rights under any agreement to which WKFCH or Contributor is a party that would
entitle any Person to purchase or otherwise acquire any of the Assets or require
that an offer to purchase or acquire any of the Assets be made to any Person.
(e)    The Coal Reserves constitute all of the coal reserves to which WKFCH has
any rights as of the Closing Date. The real property rights of WKFCH in and to
the Coal Reserves shall be sufficient to enable WKFCH to mine and/or contract to
have mined on a surface mining basis all of the Coal Reserves without any need
for the acquisition of additional real property rights.
(f)    As of the Closing Date, WKFCH does not have an ownership interest in any
other Person.
3.6    Legal Proceedings.
(a)    There are no Proceedings pending or, to the Knowledge of Contributor,
threatened, (i) challenging the transactions contemplated by the Transaction
Documents, (ii) otherwise relating to such transactions or the Transaction
Documents or (iii) that,

-7-

--------------------------------------------------------------------------------




individually or in the aggregate, would be material to the Kemmerer Mining
Operation or the Assets.
(b)    Other than with respect to Proceedings arising under Environmental Laws
which are the subject of Section 3.8 or as is set forth on Schedule 3.6(b) of
the Contributor Disclosure Schedules, there are no Proceedings pending or, to
the Knowledge of Contributor, threatened against Contributor in relation to any
of the Assets. To the Knowledge of Contributor, no event has occurred or
circumstances exist that would reasonably give rise to, or serve as a basis for,
any such Proceedings.
(c)    Except as set forth on Schedule 3.6(c) of the Contributor Disclosure
Schedules, there are (i) no outstanding orders from any Governmental Authority
that adversely affect the Kemmerer Mining Operation or the ability of (A) WKI to
use or operate the Assets as they are currently used and operated or
(B) Contributor (and, as of the Closing Date, WKFCH) to own the Assets as they
are currently owned and (ii) no unsatisfied judgments, injunctions, decrees,
rulings, penalties or awards against or affecting the Kemmerer Mining Operation
or the Assets.
3.7    Permits.
(a)    All Permits currently held or applied for by Contributor and/or its
Affiliates relating to the Kemmerer Mining Operation constitute all Permits
necessary for the operation of the Kemmerer Mining Operation as presently
conducted and as proposed to be conducted. As of the Closing Date, all such
Permits are held by WKI. All such Permits that have been issued are in full
force and binding upon the parties thereto, free and clear of any claims, Liens,
Liabilities or obligations. There are no proceedings pending or, to the
Knowledge of Contributor, threatened, that seek the revocation, cancellation,
suspension or adverse modification of such Permits. Neither Contributor nor any
of its Affiliates has violated any such Permits and WKI is in substantial
compliance in all respects with all such Permits. All Permits are renewable by
WKI by their terms in the Ordinary Course of Business without the need to comply
with any special qualification procedures or to pay any amounts other than
routine filing fees. None of Contributor or any of its Affiliates has received
notice to the effect that (a) WKI is not in compliance with, or is in violation
of, any Permit, (b) any currently existing circumstances are likely to result in
a failure of WKI to comply with, or result in a violation by WKI of, any Permit,
or (c) any pending Permit application related to the Kemmerer Mining Operation
will be delayed, denied or made subject to any special qualification procedures
or the payment of any amounts other than routine filing fees.
(b)    None of Contributor or its Affiliates (including, as of the Closing Date,
WKFCH) has been notified in writing or otherwise by OSMRE or the agency of any
state administering SMCRA or any comparable state statute that WKFCH or the
Kemmerer Mining Operation is: (i) ineligible to receive additional Permits
(i.e., “permit blocked” under OSMRE’s Applicant Violator System (AVS)); or (ii)
under investigation to determine whether its eligibility to receive or maintain
any such Permits should be revoked. As of the Closing Date, no facts exist that
presently or upon the giving of notice or the lapse of time or otherwise would
render WKFCH ineligible to receive Permits or any other potential Permits.

-8-

--------------------------------------------------------------------------------




3.8    Environmental Matters. Except as to matters set forth on Schedule 3.8 of
the Contributor Disclosure Schedules:
(a)    to the Knowledge of Contributor, the Kemmerer Mining Operation and the
Assets are in material compliance with all applicable Environmental Laws;
(b)    the Assets are not subject to any pending or, to the Knowledge of
Contributor, threatened Proceeding arising under any Environmental Law, nor has
Contributor received any written and pending notice, order, request for
information or complaint from any Governmental Authority alleging a material
violation of or liability arising under any Environmental Law with respect to
the Assets;
(c)    Contributor has delivered to the Partnership complete and correct copies
of all environmental site assessment reports and studies relating to the Assets
that are in the possession of Contributor; and
(d)    to the Knowledge of Contributor, there has been no Release of any
Hazardous Substance on, at, under, to, or from any of the Assets, or from or in
connection with any operations conducted on or at the Assets, in a manner that
would reasonably be expected to give rise to any material liability pursuant to
any Environmental Law.
3.9    Legal Compliance.
(a)    To the Knowledge of Contributor, Contributor and its affiliated
predecessors and Affiliates (and, as of the Closing Date, WKFCH) have complied,
and are in compliance, with all Law applicable to the Assets or to the conduct
of the Kemmerer Mining Operation or operations or the use of their properties
(including any leased properties) and other assets in all material respects, and
there has been no assertion by any Person, and none of the foregoing has
received any notice, of any violation of any Law, and, to the Knowledge of
Contributor, there are no facts or circumstances which would be expected to form
the basis for any such violation, other than such violations which would not
reasonably be expected to have a Contributor Material Adverse Effect.
(b)    The Kemmerer Mining Operation is, and since December 31, 2009 has been,
in compliance in all respects with all of the terms and requirements of each of
its Permits. Without limiting the foregoing, WKI is current in the commencement,
conduct, completion and maintenance of all reclamation necessitated by the
Kemmerer Mining Operation and is in compliance with its mining plans for so
doing, including all mining plans submitted to the State of Wyoming and OSMRE,
and with all Law, and the Kemmerer Mining Operation is in compliance with all of
the requirements of SMCRA, the Federal Mine Safety and Health Act of 1977, as
amended, all similar statutes of the State of Wyoming, and all rules and
regulations promulgated under said laws and any other Law imposed by OSMRE,
MSHA, the State of Wyoming and any other Governmental Authority or other Person,
in each case in all material respects.

-9-

--------------------------------------------------------------------------------




3.10    Taxes.
(a)    All material Tax Returns required to be filed with respect to the WKFCH
Interests and the Assets have been timely filed, all such Tax Returns are
complete and correct in all material respects, and all material Taxes due
relating to the WKFCH Interests and the Assets have been paid in full or
adequately accrued for in Contributor’s financial statements. The time for
filing any Tax Return to be filed with respect to the Assets has not been
extended.
(b)    There are no material disputes or claims (other than disputes or claims
being contested in good faith through appropriate proceedings and for which
adequate reserves have been made in accordance with GAAP) with respect to the
WKFCH Interests and the Assets for any Taxes made in writing, and no material
assessment, deficiency, or adjustment has been asserted or proposed in writing
with respect to any Taxes or Tax Returns of or with respect to the WKFCH
Interests and the Assets.
(c)    To the Knowledge of Contributor, no material Tax audits or administrative
or judicial proceedings have been or are being conducted, are pending or are
proposed with respect to the WKFCH Interests and the Assets.
(d)    There are no Liens for Taxes on any of the WKFCH Interests and the Assets
other than, in the case of the Assets, Permitted Liens.
(e)    All material Taxes required to be withheld, collected or deposited with
respect to the WKFCH Interests and the Assets have been timely withheld,
collected or deposited, as the case may be, and, to the extent required, have
been paid to the relevant taxing authority.
(f)    There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for any material Taxes associated with the WKFCH
Interests and the Assets for any period.
(g)    Contributor is not a “foreign person” as defined in Section 1445(f)(3) of
the Code, and the rules and Treasury Regulations promulgated thereunder, or an
entity disregarded as separate from its owner for United States federal income
tax purposes.
3.11    Customers and Suppliers.
(a)    Schedule 3.11 of the Contributor Disclosure Schedules lists the customers
of the Kemmerer Mining Operation since January 31, 2012, the date of
Contributor’s acquisition of the Kemmerer Mining Operation, and sets forth
opposite the name of each such customer the percentage of revenue for each such
fiscal year attributable to such customer. Since January 31, 2012, the date of
Contributor’s acquisition of the Kemmerer Mining Operation, neither Contributor
nor any of its Affiliates has received any customer complaints relating to the
Kemmerer Mining Operation, nor has Contributor or any of its Affiliates had any
of its coal deliveries relating to the Kemmerer Mining Operation returned or
rejected by a purchaser thereof, other than complaints in the Ordinary Course of
Business which have not, and are not likely to have, individually or in the
aggregate, a Contributor Material Adverse Effect.

-10-

--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 3.11 of the Contributor Disclosure
Schedules, since December 31, 2013, no supplier or vendor of the Kemmerer Mining
Operation has indicated that it will stop, or decrease the rate of, supplying
materials, products or services to the Kemmerer Mining Operation, and no Person
listed on Schedule 3.11 of the Contributor Disclosure Schedules has indicated
that it will stop, or decrease the rate of, its acquisition of coal from the
Kemmerer Mining Operation.
3.12    Brokers’ Fee. Except as set forth on Schedule 3.12 of the Contributor
Disclosure Schedules, no broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Contributor or
any of its Affiliates.
3.13    Matters Relating to Acquisition of the Common Units. Contributor has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its investment in the Common Units making
up the Contributor Consideration and is capable of bearing the economic risk of
such investment. Contributor is an “accredited investor” as that term is defined
in Rule 501 of Regulation D (without regard to Rule 501(a)(4)) promulgated under
the Securities Act. Contributor is acquiring the Contributor Consideration for
investment for its own account and not with a view toward or for sale in
connection with any distribution thereof, or with any present intention of
distributing or selling the Contributor Consideration. Contributor does not have
any Contract or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person with respect to the
Contributor Consideration. Contributor acknowledges and understands that (i) the
acquisition of the Contributor Consideration has not been registered under the
Securities Act in reliance on an exemption therefrom and (ii) the Contributor
Consideration will, upon such acquisition, be characterized as “restricted
securities” under state and federal securities laws. Contributor agrees that the
Contributor Consideration may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with other applicable state and federal securities laws. Contributor
acknowledges and agrees that the Contributor Consideration will, when issued and
if evidenced by a certificate, include the restrictive legend specified in
Section 4.8(d) of the Contribution Partnership Agreement Amendment.
3.14    Restrictions on Kemmerer Mining Operation. There is no agreement,
judgment, injunction, order or decree binding upon Contributor or its Affiliates
(including, as of the Closing Date, WKFCH) that has or could be reasonably
expected to have the effect of prohibiting, restricting or materially impairing
any business practice of WKFCH or the Kemmerer Mining Operation, any acquisition
of property by WKFCH or the Kemmerer Mining Operation, the purchase of goods or
services from any party in connection with the Kemmerer Mining Operation, the
hiring of any individual or groups of individuals in connection with the
Kemmerer Mining Operation or the conduct of the Kemmerer Mining Operation, other
than such agreements, judgments, injunctions, orders or decrees which would not
reasonably be expected to have a Contributor Material Adverse Effect.

-11-

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
Except as disclosed in any Partnership SEC Documents filed with or furnished to
the Commission after January 1, 2014 and prior to the date of this Agreement
(excluding any disclosures included in any “risk factor” section of such
Partnership SEC Documents or any other disclosures in such Partnership SEC
Documents to the extent they are predictive or forward looking and general in
nature), the Partnership hereby represents and warrants to Contributor as of the
date hereof and as of the Closing Date as follows:
4.1    Formation; Due Qualification and Authority. Each of the Partnership
Entities is a limited partnership or limited liability company and (a) is duly
formed, validly existing and in good standing under the Law of its jurisdiction
of formation and (b) is duly authorized, qualified or licensed to do business
and is in good standing in each jurisdiction in which it currently conducts
businesses or owns, operates, leases, licenses, uses or operates any properties
or assets, except where the failure to be so duly qualified, registered or
licensed and in good standing would not reasonably be expected to have a
Partnership Entities Material Adverse Effect. The Partnership has delivered to
Contributor true, correct and complete copies of the Organizational Documents of
each of the Partnership Entities as currently in effect. All such Organizational
Documents are in full force and effect, and none of the Partnership Entities is
in violation of any provision of any of its Organizational Documents.
4.2    Validity of Agreement; Authorization; Valid Issuance.
(a)    The Partnership has the requisite power and authority to enter into the
Transaction Documents to which it is or, subject to obtaining the Unitholder
Approval, will be party and to carry out its obligations thereunder. The
execution and delivery of the Transaction Documents and the performance of the
obligations of each of the Partnership Entities thereunder have been duly
authorized by the board of directors of the general partner of the Partnership
(the “Partnership Board”) and, other than obtaining the Unitholder Approval, no
other proceedings on the part of the Partnership or any of the Partnership
Entities are necessary to authorize such execution, delivery and performance.
Each of the Transaction Documents to which the Partnership is or will be a party
has been (in the case of this Agreement and the other Transaction Documents
executed on the date hereof), or will be at the Closing (in the case of any
other Transaction Documents) duly executed and delivered by the Partnership and
constitute, or will constitute at the Closing, as applicable, the Partnership’s
valid and binding obligation, enforceable against the Partnership in accordance
with its terms (except to the extent that its enforceability may be limited by
the Remedies Exception).
(b)    The issuance of the Common Units comprising the Contributor Consideration
has been duly authorized in accordance with the Organizational Documents of the
Partnership. The Common Units comprising the Contributor Consideration, when
issued and delivered to Contributor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required under the
Organizational Documents of the Partnership) and non-assessable (except to the
extent non-assessability may be affected by Sections 17-303, 17-607 and 17-804
of the Delaware Revised Uniform Limited Partnership Act) and free of any Liens
or restrictions upon voting or transfer thereof pursuant to any Contract to
which the

-12-

--------------------------------------------------------------------------------




Partnership or any of its Affiliates is a party or by which any property or
assets of any such Person is bound or affected, other than pursuant to the
Partnership Agreement and transfer restrictions under federal and state
securities Law. Upon issuance and delivery of the Common Units comprising the
Contributor Consideration, Contributor will be duly admitted to the Partnership
as an additional limited partner.
4.3    Capitalization.
(a)    As of the date of this Agreement, the issued and outstanding partnership
interests of the Partnership consist of (i) 423,493.673469 general partner units
representing a 1.98% general partner interest in the Partnership (the “GP
Interest”), (ii) 10,774,814 Common Units, (iii) 10,280,380 Subordinated Units,
and (iv) the Incentive Distribution Rights (as defined in the Partnership
Agreement), and there are issued and outstanding (v) warrants to purchase
1,955,666 Common Units at an exercise price of $0.01 per unit (the “Common Unit
Warrants”) and (vi) warrants to purchase an aggregate of 1,814,185 Subordinated
Units at an exercise price of $0.01 per unit (the “Subordinated Unit Warrants”).
(b)    All of the issued and outstanding Common Units and Subordinated Units in
the Partnership are duly authorized and validly issued in accordance with the
Organizational Documents of the Partnership, and are fully paid (to the extent
required under the Organizational Documents of the Partnership) and
nonassessable (except as nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act) and were not issued in violation of
any preemptive rights, rights of first refusal or other similar rights of any
Person.
(c)    Except for the Common Unit Warrants, the Subordinated Unit Warrants and
the LTIP Grants, none of the Partnership Entities have outstanding any bonds,
debentures, notes or other obligations the holders of which have the right to
vote (or convertible into or exercisable for securities having the right to
vote) with the holders of equity interests in the Partnership on any matter.
(d)    The Common Unit Warrants and the Subordinated Unit Warrants have been
duly authorized and validly issued in accordance with the Partnership Agreement.
The Common Units issuable upon exercise of the Common Unit Warrants have been
duly authorized, and when issued in accordance with their terms will be fully
paid (to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the DRULPA).
(e)    Oxford GP is the sole general partner of the Partnership and owns all of
the GP Interest and all of the Incentive Distribution Rights. The GP Interest
and the Incentive Distribution Rights have been duly authorized and validly
issued in accordance with the Partnership Agreement and, in the case of the
Incentive Distribution Rights, have been fully paid (to the extent required
under the Partnership Agreement) and are nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the DRULPA), and Oxford GP owns the GP Interest and the Incentive
Distribution Rights free and clear of all Liens other than restrictions imposed
thereon by applicable securities Law or by the Partnership Agreement or the
Investor Rights Agreements.

-13-

--------------------------------------------------------------------------------




(f)    Except as set forth in the Organizational Documents of the Partnership
and the Investor Rights Agreements, and except for the Common Unit Warrants, the
Subordinated Unit Warrants and the LTIP Grants, (i) there are no preemptive
rights, options, warrants, appreciation rights, redemption rights, repurchase
rights, agreements, arrangements, calls, subscription agreements, rights of
first offer, rights of first refusal, tag along rights, drag along rights,
subscription rights or commitments or other rights or Contracts of any kind or
character relating to or entitling any Person to purchase or otherwise acquire
any equity interests of the Partnership or requiring any such entity to issue,
transfer, convey, assign, redeem, exchange or otherwise acquire or sell any
equity interests, and (ii) no equity interests of the Partnership are reserved
for issuance, other than the Contributor Consideration to be issued as
contemplated by this Agreement.
(g)    Assuming the accuracy of the representations of Contributor set forth in
Section 3.13, the sale, delivery and issuance of the Contributor Consideration
as contemplated by this Agreement is exempt from the registration requirements
of the Securities Act.
4.4    No Conflicts. Except as set forth on Schedule 4.4 of the Partnership
Entities Disclosure Schedules, the execution, delivery and performance of the
Transaction Documents to which any of the Partnership Entities is a party by
such Partnership Entities and the consummation by such Partnership Entities of
the transactions contemplated thereby do not and will not: (a) result in any
breach of any provision of the Organizational Documents of any of the
Partnership Entities; (b) constitute a default (or an event that with the giving
of notice or passage of time or both would give rise to a default) or cause any
obligation under, or give rise to any right of termination, cancellation,
amendment, preferential purchase right or acceleration (with or without the
giving of notice or the passage of time or both) under, any of the terms,
conditions or provisions of any Contract to which any of the Partnership
Entities is a party or by which any property or asset of any of the Partnership
Entities is bound or affected; (c) assuming compliance with the matters referred
to in Section 4.5, violate any Law to which any of the Partnership Entities is
subject or by which the properties or assets of any of the Partnership Entities
is bound; or (d) constitute (with or without the giving of notice or the passage
of time or both) an event which would result in the creation of any Lien (other
than Permitted Liens) on any asset of any of the Partnership Entities, except,
in the cases of clauses (b), (c) and (d), for such defaults or rights of
termination, cancellation, amendment, acceleration, violations or Liens as would
not reasonably be expected to have a Partnership Entities Material Adverse
Effect or to prevent or materially delay the consummation of the transactions
contemplated by the Transaction Documents to which the Partnership is a party or
to materially impair the Partnership’s ability to perform its obligations under
the Transaction Documents to which it is a party.
4.5    Consents and Approvals. Except as set forth on Schedule 4.5 of the
Partnership Entities Disclosure Schedules, no declaration, filing or
registration with, or notice to, or authorization, consent or approval of, any
Governmental Authority or any other Person is necessary for the consummation by
the Partnership of the transactions contemplated by the Transaction Documents to
which it is a party, other than such declarations, filings, registrations,
notices, authorizations, consents or approvals that have been obtained or made
or that would in the Ordinary Course of Business be made or obtained after the
Closing, or which, if not obtained or made, would not reasonably be expected to
prevent or materially delay the consummation of the transactions contemplated by
the Transaction Documents to which the Partnership is a party

-14-

--------------------------------------------------------------------------------




or to materially impair the Partnership’s ability to perform its obligations
under the Transaction Documents to which it is a party.
4.6    Subsidiaries.
(a)    Schedule 4.6(a) of the Partnership Entities Disclosure Schedules sets
forth the name of each Subsidiary of the Partnership, including each Subsidiary
of the Operating Company (the “Operating Company Subsidiaries”), the
jurisdiction of its organization and a description of the ownership of all
equity interests issued by such Subsidiary. The Partnership owns directly or
indirectly all of the issued and outstanding equity securities of each
Subsidiary of the Partnership.
(b)    Except as set forth on Schedule 4.6(a) of the Partnership Entities
Disclosure Schedules, neither the Partnership nor the Operating Company owns,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.
(c)    Subject to limitations under Law, and except as disclosed on
Schedule 4.6(c) of the Partnership Entities Disclosure Schedules, no Subsidiary
of the Partnership is currently prohibited, directly or indirectly, from paying
any dividends to the Partnership, from making any other distribution on such
Subsidiary’s equity interests, from repaying to the Partnership any loans or
advances to such Subsidiary from the Partnership or from transferring any of
such Subsidiary’s property or assets to the Partnership or any other Subsidiary
of the Partnership.
(d)    Except (i) as set forth on Schedule 4.6(d) of the Partnership Entities
Disclosure Schedules, (ii) as set forth in the Organizational Documents of each
Subsidiary of the Partnership, and (iii) for a Qualifying Acquisition, (A) there
are no preemptive rights, options, warrants, appreciation rights, redemption
rights, repurchase rights, agreements, arrangements, calls, subscription
agreements, rights of first offer, rights of first refusal, tag along rights,
drag along rights, subscription rights or commitments or other rights or
Contracts of any kind or character relating to or entitling any Person to
purchase or otherwise acquire any equity interests of any Subsidiary of the
Partnership or requiring any such entity to issue, transfer, convey, assign,
redeem, exchange or otherwise acquire or sell any equity interests, and (B) no
equity interests of any Subsidiary of the Partnership are reserved for issuance.
4.7    Compliance with Law. Except for Environmental Laws, Law requiring the
obtaining or maintenance of a Permit and Tax matters, which are the subject of
Sections 4.12, 4.15 and 4.16, respectively, and except for the conduct covered
by the USAO Settlement, (a) each of the Partnership Entities is in compliance in
all material respects with all Law, (b) none of the Partnership Entities has
received written notice of any material violation of any Law and (c) to the
Knowledge of the Partnership, none of the Partnership Entities is under
investigation by any Governmental Authority for potential material
non-compliance with any Law.
4.8    Title to Properties and Assets. Each of the Partnership Entities has
title to or rights or interests in its real property and personal property, free
and clear of all Liens (subject to

-15-

--------------------------------------------------------------------------------




Permitted Liens and liens under the Partnership Debt Documents), sufficient to
allow it to conduct its business as currently being conducted in all material
respects. Since the Balance Sheet Date, the Partnership Entities have maintained
their tangible assets in all material respects in accordance with prudent
industry standards generally applicable to similar assets.
4.9    Rights-of-Way. Each of the Partnership Entities has such Rights-of-Way
from each Person as are necessary to use, own and operate its respective assets
in the manner such assets are currently used, owned and operated by it. Each of
the Partnership Entities has fulfilled and performed all of its obligations with
respect to such Rights-of-Way in all material respects. No event has occurred
that allows, or after the giving of notice or the passage of time, or both,
would allow, revocation or termination of or would result in any material
impairment of the rights of the holder of any such Rights-of-Way.
4.10    Partnership SEC Documents; Financial Statements.
(a)    The Partnership SEC Documents set forth true and complete copies of the
following financial statements (collectively, the “Partnership Financial
Statements”): (i) the audited consolidated balance sheet of the Partnership
(with related statements of income, changes in equity and cash flows) as of
December 31, 2013 and December 31, 2012, and for the years ended December 31,
2013, December 31, 2012 and December 31, 2011 (the “Audited Partnership
Financial Statements”); and (ii) the unaudited balance sheets of the Partnership
as of June 30, 2014 and June 30, 2013 (with related statements of income,
changes in equity, and cash flows for the respective six-month periods then
ended) (the “Unaudited Partnership Financial Statements”). The balance sheet of
the Partnership as of June 30, 2014 is referred to herein as the “Balance Sheet”
and the date thereof as the “Balance Sheet Date.”
(b)    The Partnership Financial Statements were prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved (except as
may be expressly indicated in the notes thereto, except to the extent permitted
by applicable Commission regulations and except that the Unaudited Partnership
Financial Statements do not contain all footnotes required under GAAP and are
subject to customary quarter or year-end adjustments that are not individually
or in the aggregate material). The Audited Partnership Financial Statements are
based on the books and records of the Partnership, and fairly present, in all
material respects, the consolidated assets and liabilities and results of
operations of the Partnership as of the respective dates thereof and for the
respective periods covered thereby. The Unaudited Partnership Financial
Statements fairly present, in all material respects, the consolidated assets and
liabilities and results of operations of the Partnership as of and for the
periods ended June 30, 2014 and June 30, 2013.
(c)    Since January 1, 2013, the Partnership has filed with or furnished to the
Commission on a timely basis all Partnership SEC Documents required to be filed
by it under the Exchange Act or Securities Act. As of the time it was filed with
or furnished to the Commission (or, if amended or superseded by a filing prior
to the date of this Agreement, then on the date of such filing and in the case
of registration statements, solely on the dates of effectiveness): (i) each of
the Partnership SEC Documents complied in all material respects with the
applicable requirements of the Securities Act or the Exchange Act (as the case
may be); and (ii) none of the Partnership SEC Documents contained any untrue
statement of a material fact or omitted to state

-16-

--------------------------------------------------------------------------------




a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of the date hereof, there are no outstanding or
unresolved material comments received from the Commission with respect to any of
the Partnership SEC Documents.
(d)    (i) The Partnership has established and maintains disclosure controls and
procedures (to the extent required by and as such term is defined in Rule 13a-15
of the Exchange Act), (ii) such disclosure controls and procedures are designed
to ensure that the information required to be disclosed by the Partnership in
the reports it files or will file or submit under the Exchange Act, as
applicable, is accumulated and communicated to management of Oxford GP and the
Partnership, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made, and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established to the extent required by Rule 13a-15 of the
Exchange Act.
(e)    Grant Thornton LLP is an independent registered public accounting firm
with respect to the Partnership and has not resigned or been dismissed as
independent registered public accountants of the Partnership as a result of or
in connection with any disagreement with the Partnership on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures.
(f)    Other than its interest in the Partnership Entities, the Partnership does
not own, directly or indirectly, any equity or similar interest or long-term
debt securities of any Person.
(g)    Except as disclosed in the Partnership Financial Statements and in the
financial statements (or notes thereto) included in subsequent Partnership SEC
Documents filed by the Partnership prior to the date of this Agreement, the
Partnership did not have at the Balance Sheet Date and has not incurred since
the Balance Sheet Date any liabilities of the nature required to be disclosed in
a balance sheet in accordance with GAAP (whether absolute, accrued, contingent
or otherwise), except liabilities, obligations or contingencies that (i) are
adequately accrued or reserved against in the Partnership Financial Statements,
as applicable, or reflected in the notes thereto, (ii) were incurred since the
Balance Sheet Date in the Ordinary Course of Business, (iii) were incurred in
accordance with this Agreement or (iv) that have been discharged or paid in full
prior to the date of this Agreement.
4.11    Absence of Certain Changes. Since the Balance Sheet Date, except with
the consent of Contributor (which consent shall not be unreasonably withheld,
conditioned or delayed), there has not been, with respect to any of the
Partnership Entities, any:
(a)    event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Partnership Entities
Material Adverse Effect;
(b)    except as set forth in Schedule 4.11(b) of the Partnership Entities
Disclosure Schedules, amendment of the Organizational Documents of any of the
Partnership

-17-

--------------------------------------------------------------------------------




Entities (other than as contemplated by the MLP Transactions or in connection
with a Qualifying Acquisition);
(c)    split, combination or reclassification of any equity interest in any of
the Partnership Entities (other than any NYSE Compliance Reverse Unit Split and
other than as contemplated by the MLP Transactions);
(d)    declaration or payment of any distributions on or in respect of any
Partnership Interest or redemption, purchase or acquisition of any Partnership
Interest;
(e)    material change in any method of accounting or accounting practice,
except as required by GAAP or as disclosed in the notes to the financial
statements described in Section 4.10;
(f)    other than in the Ordinary Course of Business, incurrence, assumption or
guarantee of any indebtedness for borrowed money except (i) unsecured current
obligations and liabilities incurred in the Ordinary Course of Business or
(ii) in amounts not exceeding $100,000 in the aggregate;
(g)    other than in the Ordinary Course of Business, and excluding any of the
same in connection with a Qualifying Acquisition, transfer, assignment, sale or
other disposition of any of the assets shown or reflected in the Balance Sheet
or cancellation of any debts or entitlements;
(h)    other than in the Ordinary Course of Business, and other than as
contemplated in the Transaction Documents, and excluding any of the same in
connection with a Qualifying Acquisition, acceleration, termination, material
modification to or cancellation of any material Contract (including, but not
limited to, any Partnership Entities Material Contract) to which the Partnership
is a party or by which it is bound;
(i)    other than in the Ordinary Course of Business, imposition of any Lien
upon any of the Partnership’s properties or assets, tangible or intangible;
(j)    (i) grant of any bonuses, whether monetary or otherwise, or increase in
any wages, salary, severance, pension or other compensation or benefits in
respect of its current or former employees, officers, managers, independent
contractors or consultants, other than as provided for in any written
agreements, as required by Law or as set forth in Schedule 4.11(j) of the
Partnership Entities Disclosure Schedules, (ii) change in the terms of
employment for any employee or any termination of any employees for which the
aggregate costs and expenses exceed $50,000, or (iii) action to accelerate the
vesting or payment of any compensation or benefit for any current or former
employee, officer, manager, independent contractor or consultant (excluding any
of the same that may occur by reason of the transactions reflected in the
Transaction Documents);
(k)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

-18-

--------------------------------------------------------------------------------




(l)    adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
manager, independent contractor or consultant, (ii) Benefit Plan or (iii)
collective bargaining or other agreement with a Union, in each case whether
written or oral;
(m)    action by the Partnership to make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of terminating the Partnership’s election to be taxed as a partnership or
increasing the Tax liability or reducing any Tax asset of Contributor in respect
of any Post-Closing Tax Period; or
(n)    any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
4.12    Environmental Matters. Except as to matters set forth on Schedule 4.12
of the Partnership Entities Disclosure Schedules:
(a)    to the Knowledge of the Partnership, each of the Partnership Entities is
in material compliance with all applicable Environmental Laws;
(b)    each of the Partnership Entities possesses all Permits required under
Environmental Laws for its operations as currently conducted and is in material
compliance with the terms of such Permits, except for such non-compliance as
would not reasonably be expected to cause or result in a Partnership Entities
Material Adverse Effect, and such Permits are in full force and effect;
(c)    none of the Partnership Entities nor any of their properties or
operations are subject to any pending or, to the Knowledge of the Partnership,
threatened Proceeding arising under any Environmental Law, nor has any of the
Partnership Entities received any written and pending notice, order, request for
information or complaint from any Governmental Authority alleging a material
violation of or liability arising under any Environmental Law;
(d)    The Partnership has made available to Contributor complete and correct
copies of all environmental site assessment reports and studies relating to the
Partnership Entities in the possession of the Partnership; and
(e)    to the Knowledge of the Partnership, there has been no Release of any
Hazardous Substance by the Partnership Entities at, on, under or from any real
properties as a result of the operations of the Partnership Entities that has
not been remediated as required by any Environmental Law or Permits or otherwise
adequately reserved for in the Partnership Financial Statements.
4.13    Material Contracts.
(a)    All of the Contracts in effect as of the date hereof that are material to
the business of the Partnership Entities, taken as a whole, are listed on
Schedule 4.13(a) of the Partnership Entities Disclosure Schedules, which
Schedule 4.13(a) shall be completed by the Partnership and delivered to
Contributor no later than 10 days prior to the Closing Date as

-19-

--------------------------------------------------------------------------------




provided therein, with the exception of Contracts filed with or incorporated by
reference in any Partnership SEC Document filed with the Commission on or after
January 1, 2014 and prior to the date hereof. Further, Schedule 4.13(a) of the
Partnership Entities Disclosure Schedules lists each such Contract in effect as
of the date hereof that:
(i)is of a type that would be required to be included as an exhibit to a
Registration Statement on Form S-1 pursuant to Items 601(b)(2), (4), (9) or (10)
of Regulation S-K of the Commission if such a registration statement was filed
by the Partnership on the Closing Date;
(ii)contains any provision or covenant which materially restricts any of the
Partnership Entities or any Affiliate thereof from engaging in any lawful
business activity or competing with any Person;
(iii)(A) relates to the creation, incurrence, assumption, or guarantee of any
indebtedness for borrowed money by any of the Partnership Entities or
(B) creates a capitalized lease obligation (except, in the cases of clauses (A)
and (B), any such Contract with an aggregate principal amount not exceeding
$250,000);
(iv)relates to any commodity or interest rate swap, cap or collar agreements or
other similar hedging or derivative transactions;
(v)is a bond, letter of credit, guarantee or security deposit posted (or
supported) by or on behalf of any of the Partnership Entities;
(vi)is in respect of the formation of any partnership or joint venture or
otherwise relates to the joint ownership or operation of the assets owned by any
of the Partnership Entities (other than such agreements with respect to which
the only counterparty is another of the Partnership Entities) involving assets
or obligations in excess of $500,000;
(vii)includes the acquisition of assets or properties, or sale of assets or
properties, with a book value in excess of $1,000,000 (whether by merger, sale
of stock, sale of assets or otherwise);
(viii)any Contract or commitment that involves a sharing of profits, losses,
costs or liabilities by any of the Partnership Entities with any other Person;
(ix)any Contract to which any of the Partnership Entities is bound as of the
date hereof that relates to (A) the purchase of materials, supplies, goods,
services or other assets, or (B) the construction of capital assets, in the
cases of clauses (A) and (B) that provides for either (1) annual payments by or
to any of the Partnership Entities in excess of $250,000 or (2) aggregate
payments by or to any of the Partnership Entities in excess of $500,000;
(x)provides for the indemnification of one or more Persons by one or more of the
Partnership Entities or the assumption of any Tax, environmental or other
Liability of any Person;

-20-

--------------------------------------------------------------------------------




(xi)relates to the acquisition or disposition of any business, a material amount
of stock, other equity interest or assets of any other Person or any real
property (whether by merger, sale of stock or other equity interests, sale of
assets or otherwise); or
(xii)otherwise involves the annual payment by or to any of the Partnership
Entities of more than $250,000 and which cannot be terminated by the Partnership
Entities on 90 days or less notice without payment by the Partnership Entities
of any material penalty.
(b)    The Partnership has made available to Contributor a true and correct copy
of each Contract required to be disclosed on Schedule 4.13(a) of the Partnership
Entities Disclosure Schedules (such Contracts being referred to as the
“Partnership Entities Material Contracts”).
(c)    Each of the Partnership Entities Material Contracts is a valid and
binding obligation of the Partnership Entities a party thereto, and is in full
force and effect and enforceable in accordance with its terms against each of
such Partnership Entities and, to the Knowledge of the Partnership, the other
parties thereto, except, in each case, as its enforceability may be limited by
the Remedies Exception.
(d)    Except as set forth on Schedule 4.13(d) of the Partnership Entities
Disclosure Schedules, none of the Partnership Entities nor, to the Knowledge of
the Partnership, any other party to any Partnership Material Contract is in
default or breach in any material respect under the terms of any Partnership
Material Contract and no event has occurred that with the giving of notice or
the passage of time or both would constitute a breach or default in any material
respect by such Partnership Entity or, to the Knowledge of the Partnership, any
other party to any Partnership Material Contract, or would permit termination,
modification or acceleration under any Partnership Material Contract.
(e)    None of the Partnership Entities has received written notice that any
current supplier, shipper or customer intends to discontinue a business
relationship with any of the Partnership Entities that could reasonably be
expected to generate revenues for the Partnership Entities or pursuant to which
the Partnership Entities could reasonably be expected to incur costs, in either
case in the aggregate of $250,000 or more during the current fiscal year.
4.14    Legal Proceedings.
(a)    Other than (i) with respect to Proceedings arising under Environmental
Laws which are the subject of Section 4.12, or (ii) as set forth on
Schedule 4.14 of the Partnership Entities Disclosure Schedules, there are no
Proceedings pending or, to the Knowledge of the Partnership, threatened against
any of the Partnership Entities or affecting the assets or business as currently
being conducted of any of such Partnership Entities, except for Proceedings as
would not reasonably be expected to cause or result in a Partnership Entities
Material Adverse Effect. To the Knowledge of the Partnership, no event has
occurred or circumstances exist that would reasonably give rise to, or serve as
a basis for, any such Proceedings.

-21-

--------------------------------------------------------------------------------




(b)    To the Knowledge of the Partnership, there are (i) no outstanding orders
from any Governmental Authority that adversely affect the ability of any of the
Partnership Entities to own, use or operate the Partnership Assets or conduct
the Partnership Businesses as they are currently owned, used, operated and
conducted by such Partnership Entity and (ii) no unsatisfied judgments,
penalties or awards against or affecting any of the Partnership Entities or any
of their respective properties or assets.
4.15    Permits.
(a)    Other than with respect to Permits issued pursuant to or required under
Environmental Laws which are the subject of Section 4.12, (i) the Partnership
Entities have all material Permits as are necessary to use, own and operate
their assets in the manner such assets are currently used, owned and operated by
the Partnership Entities; (ii) each Partnership Entity has fulfilled and
performed all of its material obligations with respect to such Permits which are
due to have been fulfilled and performed by the applicable date specified
therein; (iii) there is no Proceeding or investigation pending, or to the
Knowledge of the Partnership threatened, to terminate, suspend or modify any
such Permit; and (iv) no event has occurred, to the Knowledge of the
Partnership, that would prevent any such Permit from being renewed or reissued
or which allows or, after notice or lapse of time, would allow such Permit to
terminate or be modified or suspended.
(b)    Each of the material Permits as is necessary to use, own and operate
their assets in the manner such assets are currently used, owned and operated by
the Partnership Entities is final and non-appealable.
4.16    Taxes.
(a)    All material Tax Returns required to be filed by or with respect to the
Partnership Entities, the Partnership Businesses and the Partnership Assets have
been timely filed, all such Tax Returns are complete and correct in all
respects, and all material Taxes due relating to the Partnership Entities, the
Partnership Businesses or the Partnership Assets have been paid in full or
adequately accrued for in the Partnership Financial Statements. Except as set
forth in Schedule 4.16(a) of the Partnership Entities Disclosure Schedules, none
of the Partnership Entities currently is the beneficiary of any extension of
time within which to file any Tax Return.
(b)    There are no disputes or claims (other than disputes or claims being
contested in good faith through appropriate proceedings and for which adequate
reserves have been made in accordance with GAAP) with respect to the Partnership
Entities, the Partnership Businesses or the Partnership Assets for any material
Taxes, and no material assessment, deficiency, or adjustment has been asserted
or proposed with respect to any Taxes or Tax Returns of or with respect to any
of the Partnership Entities, the Partnership Businesses or the Partnership
Assets, either (i) claimed or raised by any Tax authority in writing or (ii) as
to which any of the Partnership Entities has knowledge based upon personal
contact with any agent of such Tax authority. As to each of the Partnership
Entities, no claim has been made by any Tax authority in any jurisdiction where
any of such Partnership Entities does not file Tax Returns that it is, or may
be, subject to Tax by that jurisdiction. No officer or employee of any of the

-22-

--------------------------------------------------------------------------------




Partnership Entities expects any Tax authority to assess additional Taxes for
any period for which Tax Returns have been filed. No powers of attorney have
been granted by any of the Partnership Entities and filed with any Tax authority
with respect to any Tax matter.
(c)    Except as set forth in Schedule 4.16(c) of the Partnership Entities
Disclosure Schedules, to the Knowledge of the Partnership, no material Tax
audits or administrative or judicial proceedings have been or are being
conducted, are pending or are proposed with respect to any of the Partnership
Entities, the Partnership Businesses or the Partnership Assets.
(d)    There are no Liens for Taxes on any of the Partnership Entities, the
Partnership Businesses or the Partnership Assets other than Permitted Liens.
(e)    All material Taxes required to be withheld, collected or deposited by or
with respect to the Partnership Entities, the Partnership Businesses and the
Partnership Assets have been timely withheld, collected or deposited as the case
may be, and, to the extent required, have been paid to the relevant taxing
authority and all Forms W-2 and 1099 required with respect thereto have been
properly and timely filed.
(f)    There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation applicable to any Tax Return or extending the
time with respect to a Tax assessment or deficiency associated with the
Partnership Entities, the Partnership Businesses or the Partnership Assets for
any period.
(g)    None of the Partnership Entities is a party to any Tax sharing agreement,
Tax indemnity agreement, Tax allocation agreement or similar agreement
(excluding customary Tax indemnification provisions in commercial Contracts not
primarily relating to Taxes).
(h)    No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any Taxing
Authority with respect to the Partnership or any other of the Partnership
Entities. None of the Partnership Entities has been a party to or “participated”
in a transaction that is a “reportable transaction,” as such term is defined in
Section 6707A of the Code or Treasury Regulations Section 1.6011-4(b)(1).
(i)    Each of the Partnership Entities that is characterized as a partnership
for federal income tax purposes and has filed a federal income tax return has in
effect an election pursuant to Section 754 of the Code. For each taxable year
beginning with the taxable year in which occurred the Partnership’s initial
public offering, each of the Partnership Entities is, and has been, properly
classified as a partnership or an entity disregarded as separate from its owner
for United States federal income tax purposes, and the Partnership is not, for
U.S. federal income tax purposes, a partnership that would be treated as an
investment company (within the meaning of Section 351 of the Code, and the
Treasury Regulations promulgated thereunder) if the Partnership were
incorporated. None of the Partnership Entities has made an election pursuant to
Treasury Regulation Section 301.7701-3(c) to be treated as an association
taxable as a corporation for United States federal income tax purposes. The
Partnership has, for each taxable year during which the Partnership was in
existence, met the gross income requirements of

-23-

--------------------------------------------------------------------------------




Section 7704(c)(2) of the Code. The Partnership expects to meet the gross income
requirements of Section 7704(c)(2) of the Code for its taxable year ending
December 31, 2014.
(j)    None of the Partnership Entities has any liability for the Taxes of any
Person (other than any other of the Partnership Entities) under any Law, as
transferee or successor, by contract, or otherwise. None of the Partnership
Entities will be required to include any item of income in, or exclude any item
of deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any: (A) change in method of
accounting for a taxable period ending on or prior to the Closing Date; (B) use
of an improper method of accounting for a taxable period ending on or prior to
the Closing Date; (C) “closing agreement” as described in Code section 7121 (or
any corresponding or similar provision of state, local, or non-U.S. Tax Law)
executed on or prior to the Closing Date; (D) installment sale or open
transaction disposition made on or prior to the Closing Date; (E) prepaid amount
received on or prior to the Closing Date; or (F) election under Code section
108(i).
4.17    Employee Benefit Matters.
(a)    Schedule 4.17(a) of the Partnership Entities Disclosure Schedules
contains a true and complete list of each pension, benefit, retirement,
compensation, employment, consulting, profit-sharing, deferred compensation,
incentive, bonus, performance award, phantom equity or other equity, change in
control, retention, severance, vacation, paid time off, welfare, fringe-benefit
and other similar agreement, plan, policy, program or arrangement (and any
amendments thereto), in each case whether or not reduced to writing and whether
funded or unfunded, including each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not tax-qualified and whether or not subject
to ERISA, which is or has been maintained, sponsored, contributed to, or
required to be contributed to by any of the Partnership Entities for the benefit
of any current or former employee, officer, manager, retiree, independent
contractor or consultant of any of the Partnership Entities or any spouse or
dependent of such individual, or under which any of the Partnership Entities has
or may have any Liability, or with respect to which Contributor or any of its
Affiliates would reasonably be expected to have any Liability, contingent or
otherwise (as listed on Schedule 4.17(a) of the Partnership Entities Disclosure
Schedules, each, a “Benefit Plan”).
(b)    With respect to each Benefit Plan, the Partnership has made available to
Contributor accurate, current and complete copies of each of the following: (i)
where the Benefit Plan has been reduced to writing, the current plan document
together with all amendments; (ii) where the Benefit Plan has not been reduced
to writing, a written summary of all material plan terms; (iii) where
applicable, copies of any current trust agreements or other funding
arrangements, custodial agreements, insurance policies and contracts,
administration agreements and similar agreements, and investment management or
investment advisory agreements, now in effect; (iv) copies of current summary
plan descriptions, summaries of material modifications, employee handbooks and
any other written communications (or a description of any oral communications)
relating to any current Benefit Plan; (v) in the case of any Benefit Plan that
is intended to be qualified under Section 401(a) of the Code, a copy of the most
recent determination, opinion or advisory letter from the Internal Revenue
Service; (vi) in the case of any Benefit Plan for which a Form 5500 is required
to be filed, a copy of the two most recently filed Forms 5500, with schedules
and financial statements attached; (vii) actuarial valuations and

-24-

--------------------------------------------------------------------------------




reports, as applicable, related to any Benefit Plans with respect to the two
most recently completed plan years; (viii) the most recent nondiscrimination
tests performed under the Code; and (ix) copies of material notices, letters or
other correspondence from the Internal Revenue Service, Department of Labor,
Pension Benefit Guaranty Corporation or other Governmental Authority relating to
the Benefit Plan with respect to the two most recently completed plan years.
(c)    Except as set forth on Schedule 4.17(c) of the Partnership Entities
Disclosure Schedules, each Benefit Plan and related trust (other than any
multiemployer plan within the meaning of Section 3(37) of ERISA) (each a
“Multiemployer Plan”) has been established, administered and maintained
substantially in accordance with its terms and in material compliance with all
Law (including ERISA and the Code). Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan sponsor, to the effect that
such Qualified Benefit Plan is so qualified, and nothing has occurred that could
reasonably be expected to adversely affect the qualified status of any Qualified
Benefit Plan. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject any party to a penalty
under Section 502 of ERISA or to tax or penalty under Section 4975 of the Code.
Except as set forth on Schedule 4.17(c) of the Partnership Entities Disclosure
Schedules, all benefits, contributions and premiums relating to each Benefit
Plan have been timely paid in accordance with the terms of such Benefit Plan and
all Law and accounting principles, and all benefits accrued under any unfunded
Benefit Plan have been paid, accrued or otherwise adequately reserved to the
extent required by, and in accordance with, GAAP.
(d)    None of the Partnership Entities or their ERISA Affiliates has
(i) incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code relating to the benefit plans; (ii) failed to timely pay premiums to
the Pension Benefit Guaranty Corporation; (iii) withdrawn from any Benefit Plan;
or (iv) engaged in any transaction which would give rise to liability under
Section 4069 or Section 4212(c) of ERISA.
(e)    With respect to each Benefit Plan, except as set forth on Schedule
4.17(e) of the Partnership Entities Disclosure Schedules, (i) no such plan is a
Multiemployer Plan; (ii) no such plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); (iii) no Proceeding has
been initiated by the Pension Benefit Guaranty Corporation to terminate any such
plan or to appoint a trustee for any such plan; (iv) no such plan is subject to
the minimum funding standards of Section 412 of the Code or Title IV of ERISA,
and none of the assets of any of the Partnership Entities or any ERISA Affiliate
is, or may reasonably be expected to become, the subject of any lien arising
under Section 302 of ERISA or Section 412(a) of the Code; and (v) no “reportable
event,” as defined in Section 4043 of ERISA, has occurred with respect to any
such plan.
(f)    Except as set forth on Schedule 4.17(f) of the Partnership Entities
Disclosure Schedules, none of the Partnership Entities has a commitment or
obligation and none has made any representations to any employee, officer,
manager, independent contractor or

-25-

--------------------------------------------------------------------------------




consultant, whether or not legally binding, to adopt, amend, modify or terminate
any Benefit Plan, in connection with the consummation of the transactions
contemplated by this Agreement.
(g)    Other than as required under Section 601 et. seq. of ERISA or other Law,
no Benefit Plan provides post-termination or retiree welfare benefits to any
individual for any reason, and, except as set forth on Schedule 4.17(g) of the
Partnership Entities Disclosure Schedules, none of the Partnership Entities nor
any of their respective ERISA Affiliates has any Liability to provide
post-termination or retiree welfare benefits to any individual or ever
represented, promised or contracted to any individual that such individual would
be provided with post-termination or retiree welfare benefits.
(h)    There is no pending or, to the Knowledge of the Partnership, threatened
Proceeding relating to a Benefit Plan (other than routine claims for benefits),
and, except as set forth on Schedule 4.17(h) of the Partnership Entities
Disclosure Schedules, no Benefit Plan has within the three years prior to the
date hereof been the subject of an examination or audit by a Governmental
Authority or the subject of an application or filing under or is a participant
in, an amnesty, voluntary compliance, self-correction or similar program
sponsored by any Governmental Authority.
(i)    Except as set forth on Schedule 4.17(i) of the Partnership Entities
Disclosure Schedules, there has been no amendment to, announcement by any of the
Partnership Entities or any of their respective Affiliates relating to, or
change in employee participation or coverage under, any Benefit Plan that would
increase the annual expense of maintaining such plan above the level of the
expense incurred for the most recently completed fiscal year with respect to any
manager, officer, employee, independent contractor or consultant, as applicable.
None of the Partnership Entities nor any of their respective Affiliates has any
commitment or obligation or has made any representations to any manager,
officer, employee, independent contractor or consultant, whether or not legally
binding, to adopt, amend, modify or terminate any Benefit Plan.
(j)    Each Benefit Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices and proposed and final regulations) thereunder. No
Partnership Entity has any obligation to gross up, indemnify or otherwise
reimburse any individual for any excise taxes, interest or penalties incurred
pursuant to Section 409A of the Code. None of the Partnership Entities has any
obligation to gross up, indemnify or otherwise reimburse any individual for any
excise taxes, interest or penalties incurred pursuant to Section 409A of the
Code.
(k)    Each individual who is classified by any of the Partnership Entities as
an independent contractor has been properly classified for purposes of
participation and benefit accrual under each Benefit Plan.
(l)    Except as set forth on Schedule 4.17(l) of the Partnership Entities
Disclosure Schedules, neither the execution of this Agreement nor any of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former manager, officer, employee, independent

-26-

--------------------------------------------------------------------------------




contractor or consultant of any Partnership Entity to severance pay or any other
payment; (ii) accelerate the time of payment, funding or vesting, or increase
the amount, of compensation due to any such individual; (iii) limit or restrict
the right of any Partnership Entity to merge, amend or terminate any Benefit
Plan; or (iv) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan.
4.18    Employment Matters.
(a)    Schedule 4.18(a) of the Partnership Entities Disclosure Schedules
contains a list of all persons who are employees, independent contractors or
consultants of any of the Partnership Entities as of the date hereof, including
any employee who is on a leave of absence of any nature, paid or unpaid,
authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of any fringe benefits (other than any Benefit Plan) provided to each such
individual as of the date hereof. As of the date hereof, except as set forth on
Schedule 4.18(a) of the Partnership Entities Disclosure Schedules, all
compensation, including wages, commissions and bonuses, payable to all
employees, independent contractors or consultants of any of the Partnership
Entities for services performed on or prior to the date hereof have been paid in
full (or accrued in full on the Balance Sheet) and there are no outstanding
agreements, understandings or commitments of any of the Partnership Entities
with respect to any compensation, commissions or bonuses.
(b)    None of the Partnership Entities is, and none of them has been for the
past five years, a party to, bound by, or negotiating any collective bargaining
agreement or other Contract with a union, works council or labor organization
(collectively, “Union”), and there is not, and has not been for the past five
years, any Union representing or, to the Knowledge of the Partnership,
purporting to represent any employee of any of the Partnership Entities, and no
Union or group of employees is seeking or, to the Knowledge of the Partnership,
has sought to organize employees for the purpose of collective bargaining. There
has never been, nor has there been, to the Knowledge of the Partnership, any
threat of, any strike, slowdown, work stoppage, lockout, concerted refusal to
work overtime or other similar labor disruption or dispute affecting any of the
Partnership Entities or any of their employees. None of the Partnership Entities
has a duty to bargain with any Union.
(c)    Each of the Partnership Entities is and has been in compliance in all
material respects with all Law pertaining to employment and employment practices
to the extent they relate to employees of any of the Partnership Entities,
including all Law relating to labor relations, equal employment opportunities,
fair employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance. All
individuals characterized and treated by any of the Partnership Entities as
independent contractors or consultants are properly treated as independent
contractors under all Law. All employees of any of the Partnership Entities
classified as exempt under the Fair Labor Standards Act and state and local wage
and hour laws are properly classified in all material respects. There are no

-27-

--------------------------------------------------------------------------------




Proceedings against any of the Partnership Entities pending, or to Knowledge of
the Partnership, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant or independent contractor of any of the
Partnership Entities, including, without limitation, any claim relating to
unfair labor practices, employment discrimination, harassment, retaliation,
equal pay, wage and hours or any other employment related matter arising under
Law.
(d)    All of the Partnership Entities have whenever applicable complied with
the WARN Act and none of them has plans to undertake any action that would
trigger the WARN Act.
4.19    Brokers’ Fee. Except as set forth on Schedule 4.19 of the Partnership
Entities Disclosure Schedules, no broker, investment banker, financial advisor
or other Person may be entitled to any broker’s, finder’s, financial advisor’s
or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
any of the Partnership Entities.
4.20    Regulatory Status. None of the Partnership Entities is now, or after the
contribution of the WKFCH Interests and the issuance of the Contributor
Consideration to Contributor hereunder will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
4.21    Intellectual Property. The Partnership Entities own or have the right to
use pursuant to license, sublicense, agreement or otherwise all material items
of Intellectual Property required or used in the operation of the business of
the Partnership as presently conducted; (b) no Third Person has asserted in
writing delivered to the Partnership Entities an unresolved claim that any of
the Partnership Entities is infringing on the Intellectual Property of such
Third Person; and (c) to the Knowledge of the Partnership, no Third Person is
infringing on the Intellectual Property owned by the Partnership Entities.
4.22    Insurance. Schedule 4.22 of the Partnership Entities Disclosure
Schedules contains, as of the date hereof, a complete and correct list of all
material liability, property, fire, casualty, product liability, workers’
compensation and other insurance policies, if any, that are in full force and
effect as of the date hereof that insure or relate to the assets of any of the
Partnership Entities (the “Partnership Entities Policies”). To the Knowledge of
the Partnership, as of the date hereof there is no material claim, suit or other
matter currently pending in respect of which any of the Partnership Entities has
received any notice from the insurer under any of the Partnership Entities
Policies disclaiming coverage, reserving rights with respect to a particular
claim or such Partnership Entities Policies in general or canceling or
materially amending any of such Partnership Entities Policies. To the Knowledge
of the Partnership, all premiums due and payable for such Partnership Entities
Policies have been duly paid, and such Partnership Entities Policies or
extensions or renewals thereof in the amounts described are outstanding and duly
in full force without interruption on the Closing Date.
4.23    NYSE Listing. All outstanding Common Units are listed on the New York
Stock Exchange (“NYSE”), and, other than the letter from the NYSE dated July 2,
2014, the

-28-

--------------------------------------------------------------------------------




Partnership has not received any notice of delisting or other related
correspondence. The issuance and sale of the Contributor Consideration does not
contravene NYSE rules and regulations, and, at the Closing, the Common Units
that comprise the Contributor Consideration will be approved for listing on the
NYSE, subject to official notice of issuance.
4.24    Sarbanes-Oxley Compliance.
(a)    The Partnership (i) has established and maintains a system of internal
accounting control over financial reporting sufficient to comply with all legal
and accounting requirements applicable to the Partnership Entities, (ii) has
disclosed, based on its most recent evaluation of internal controls, to the
Partnership Entities’ auditors and its audit committee, (A) any significant
deficiencies and material weaknesses in the design or operation of its internal
accounting controls which are reasonably likely to materially and adversely
affect the Partnership Entities, taken as a whole, ability to record, process,
summarize, and report financial information, and (B) any fraud known to the
Partnership Entities that involves management or other employees who have a
significant role in internal controls, and (iii) has not received any complaint,
allegation, assertion, or claim in writing regarding the accounting practices,
procedures, methodologies, or methods of any of the Partnership Entities or
their internal accounting controls over financial reporting, including any such
complaint, allegation, assertion, or claim that any of the Partnership Entities
has engaged in fraudulent or materially misleading accounting or auditing
practices.
(b)    There is and has been no failure on the part of the Partnership or, to
the Knowledge of the Partnership, any of the officers of any of the Partnership
Entities, or members of the Partnership Board, in their capacities as such, to
comply in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith.
4.25    Independent Investigation.
(a)    The Partnership has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
acquisition of the WKFCH Interests and is capable of bearing the economic risk
of such acquisition. The Partnership is an “accredited investor” as that term is
defined in Rule 501 of Regulation D (without regard to Rule 501(a)(4))
promulgated under the Securities Act. The Partnership is acquiring the WKFCH
Interests for investment for its own account and not with a view toward or for
sale in connection with any distribution thereof, or with any present intention
of distributing or selling the WKFCH Interests. The Partnership does not have
any Contract or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to the WKFCH
Interests. The Partnership acknowledges and understands that (i) the acquisition
of the WKFCH Interests has not been registered under the Securities Act in
reliance on an exemption therefrom and (ii) the WKFCH Interests will, upon such
acquisition, be characterized as “restricted securities” under state and federal
securities laws. The Partnership agrees that the WKFCH Interests may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of (A) except in accordance with the requirements of the WKFCH LLC Agreement,
(B) except pursuant to an effective registration statement under the Securities
Act or pursuant to an available exemption from the registration requirements of
the

-29-

--------------------------------------------------------------------------------




Securities Act and in compliance with other applicable state and federal
securities laws or (C) to the extent pledged or hypothecated pursuant to the
terms of the Partnership Debt Agreements.
(b)    The Partnership is knowledgeable in the business of owning and operating
coal mining properties and facilities and has had access to the Assets, the
Representatives of Contributor and its Affiliates, and to the records of
Contributor and its Affiliates with respect to the Assets. THE PARTNERSHIP
ACKNOWLEDGES THAT THE ASSETS ARE IN THEIR “AS IS, WHERE IS” CONDITION AND STATE
OF REPAIR, AND WITH ALL FAULTS AND DEFECTS, AND THAT, EXCEPT AS EXPRESSLY SET
OUT IN THIS AGREEMENT, CONTRIBUTOR HAS MADE NO REPRESENTATION OR WARRANTY OF ANY
KIND OR NATURE, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MARKETABILITY, QUALITY, CONDITION, CONFORMITY TO SAMPLES,
MERCHANTABILITY, AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE
EXPRESSLY DISCLAIMED BY CONTRIBUTOR AND, EXCEPT AS SET FORTH IN THIS AGREEMENT,
WAIVED BY THE PARTNERSHIP. THE PARTNERSHIP FURTHER ACKNOWLEDGES THAT: (I) THE
ASSETS HAVE BEEN USED FOR COAL MINING OPERATIONS AND PHYSICAL CHANGES IN THE
ASSETS AND IN THE LANDS BURDENED THEREBY MAY HAVE OCCURRED AS A RESULT OF SUCH
USES; (II) THE ASSETS MAY INCLUDE BURIED PIPELINES AND OTHER EQUIPMENT, THE
LOCATIONS OF WHICH MAY NOT BE KNOWN BY CONTRIBUTOR OR READILY APPARENT BY A
PHYSICAL INSPECTION OF THE ASSETS; (III) THE PARTNERSHIP SHALL HAVE INSPECTED
PRIOR TO CLOSING, OR SHALL BE DEEMED TO HAVE WAIVED ITS RIGHTS TO INSPECT, THE
ASSETS, AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION,
AND THAT THE PARTNERSHIP SHALL, SUBJECT TO THE OTHER PROVISIONS OF THIS
AGREEMENT, ACCEPT ALL OF THE SAME IN THEIR “AS IS, WHERE IS” CONDITION AND STATE
OF REPAIR, AND WITH ALL FAULTS AND DEFECTS, INCLUDING, BUT NOT LIMITED TO, THE
PRESENCE OF MAN-MADE MATERIAL FIBERS AND THE PRESENCE, RELEASE OR DISPOSAL OF
HAZARDOUS SUBSTANCES. EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, CONTRIBUTOR
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, AS TO THE
ACCURACY OR COMPLETENESS OF ANY DATA OR RECORDS DELIVERED TO THE PARTNERSHIP
WITH RESPECT TO THE ASSETS, INCLUDING, WITHOUT LIMITATION, ANY DESCRIPTION OF
THE ASSETS, PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF ANY MINERALS
CONTAINED IN THE ASSETS. With respect to any projection or forecast delivered by
or on behalf of Contributor or its Affiliates to the Partnership, the
Partnership acknowledges that (i) there are uncertainties inherent in attempting
to make such projections and forecasts, (ii) the Partnership is familiar with
such uncertainties, (iii) the Partnership is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all such projections
and forecasts furnished to the Partnership and (iv) the Partnership will not
have a claim against Contributor or any of its advisors or Affiliates with
respect to such projections or forecasts.
4.26    Restrictions on Business. There is no agreement, judgment, injunction,
order or decree binding upon any of the Partnership Entities that has or could
be reasonably expected to have the effect of prohibiting, restricting or
materially impairing any business practice of any of the Partnership Entities,
any acquisition of property by any of the Partnership Entities, the

-30-

--------------------------------------------------------------------------------




purchase of goods or services from any party, the hiring of any individual or
groups of individuals or the conduct of business by any of the Partnership
Entities as currently conducted, other than such agreements, judgments,
injunctions, orders or decrees which would not reasonably be expected to have a
Partnership Entities Material Adverse Effect.
ARTICLE V
COVENANTS OF THE PARTIES
5.1    Consummation of the Transaction.
(a)    Each Party shall, as promptly as is reasonably practicable, diligently
and in good faith use all commercially reasonable efforts to (i) cause the
closing conditions in this Agreement to be satisfied, (ii) obtain all approvals,
consents, clearances, expirations or terminations of waiting periods,
registrations, permits, authorizations and other confirmations from any
Governmental Authority necessary, proper or advisable to consummate the MLP
Transactions, (iii) defend any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the MLP Transactions, (iv) obtain all necessary consents, approvals or waivers
from Third Persons, and (iv) coordinate and cooperate with the other Party in
providing such information and supplying such assistance as may be reasonably
requested by such other Party in connection with the foregoing. Without limiting
the generality of the foregoing, each Party shall use commercially reasonable
efforts promptly to obtain all authorizations, consents, Orders and approvals
of, and to give all notices to and make all filings with, all Governmental
Authorities and other Persons that may be or become necessary or advisable for
its performance of its obligations under this Agreement and shall cooperate
fully with each other Party in promptly seeking to obtain all such
authorizations, consents, Orders and approvals, give such notices, and make such
filings. Notwithstanding anything to the contrary contained in this Agreement,
Contributor shall use its commercially reasonable efforts to (x) cause the
closing conditions set forth in Section 6.3(e) and Section 6.3(f) to be
satisfied (provided that Contributor shall not be required to pay any fee to
extend any lender financing commitment beyond December 31, 2014 in connection
therewith) and (y) provide the Partnership with timely updates (and in any
event, no less than weekly) with respect to its progress in satisfying such
conditions. Notwithstanding anything to the contrary contained in this
Agreement, including this Section 5.1(a) and Section 5.2, in no event shall any
Party be required hereunder to, or to cause or use commercially reasonable or
other efforts to cause any other Person to, waive or amend any rights under or
provisions of this Agreement, the Purchase Agreement or any related Contracts.
If a Party or any of its Affiliates intends to participate in any meeting or
discussion with any Governmental Authority with respect to such filings, it
shall give the other Party reasonable prior notice of, and an opportunity to
participate in, such meeting or discussion.
(b)    Each of the Parties shall use its commercially reasonable efforts to
(i) cooperate in all respects with each other in connection with any filing or
submission with a Governmental Authority in connection with the transactions
contemplated hereby and in connection with any investigation or other inquiry by
or before a Governmental Authority relating to the MLP Transactions, including
any proceeding initiated by a private Person, (ii) promptly inform the other
Party of (and supply to the other Party) copies of (or, in the case of oral
communications, advise the other Party orally of) any communication received by
such

-31-

--------------------------------------------------------------------------------




Party from, or given by such Party to, the Federal Trade Commission, the
Antitrust Division of the Department of Justice, or any other Governmental
Authority and any communication received or given in connection with any
proceeding by a private Person, in each case regarding the MLP Transactions,
(iii) permit the other Party to review in advance and incorporate the reasonable
comments of the other Party in any communication to be given by it to any
Governmental Authority with respect to obtaining any clearances required under
any Antitrust Law in connection with the transactions contemplated hereby and
(iv) consult with the other Party in advance of any meeting or teleconference
with any Governmental Authority or, in connection with any proceeding by a
private Person, with any other Person, and, to the extent not prohibited by the
Governmental Authority, give the other Party a reasonable opportunity to attend
and participate in such meetings and teleconferences. The Parties shall take
reasonable efforts to share information protected from disclosure under the
attorney-client privilege, work product doctrine, joint defense privilege or any
other privilege pursuant to this Section 5.1 in a manner so as to preserve the
applicable privilege.
5.2    Conduct Pending Closing.
(a)    Except as specifically identified otherwise on Schedule 5.2(a) of the
Contributor Disclosure Schedules or as otherwise expressly provided by this
Agreement or with the prior written consent of the Partnership, from the date
hereof until the Closing or termination of this Agreement as provided in
Article VIII, Contributor shall, and shall cause its Subsidiaries to:
(i)operate the Assets in all material respects in the Ordinary Course of
Business and use their commercially reasonable efforts to preserve the present
business operations and organization relating to the Assets;
(ii)with respect to the Assets, maintain books, accounts and records in the
usual, regular and ordinary manner, on a basis consistent with prior years;
(iii)comply in all material respects with all Law to which the Assets are
subject;
(iv)not sell, transfer, assign, convey or otherwise dispose of the WKFCH
Interests or any of the Assets other than the sale of inventory in the Ordinary
Course of Business;
(v)not create or permit the creation of any Lien on the WKFCH Interests or any
of the Assets other than Permitted Liens;
(vi)not take any action which would adversely affect, or impede or impair, the
ability of the Parties, or any of the actual or contemplated parties to any
other Transaction Document, to consummate the transactions contemplated hereby
or thereby;
(vii)except as required by Law, not take any action that would reasonably be
expected to result in any of the conditions to the Closing set forth in
Article VI not being satisfied; or

-32-

--------------------------------------------------------------------------------




(viii)not agree to take any action prohibited by this Section 5.2(a).
(b)    Except as specifically identified otherwise on Schedule 5.2(b) of the
Partnership Entities Disclosure Schedules or as otherwise expressly provided by
this Agreement, actions required to be taken in connection with the transactions
contemplated in the Purchase Agreement or with the prior written consent of
Contributor (which consent shall not be unreasonably withheld, conditioned or
delayed) from the date hereof until the Closing or termination of this Agreement
as provided in Article VIII, the Partnership shall, and shall cause its
Subsidiaries to:
(i)    operate in all material respects in the Ordinary Course of Business and
use their commercially reasonable efforts to preserve their present business
operations and organization (including key employees);
(ii)    maintain books, accounts and records in the usual, regular and ordinary
manner, on a basis consistent with prior years;
(iii)    use their commercially reasonable efforts to preserve intact their
current material relationships and all material contractual and other
obligations with third parties (including material customers and suppliers)
having business dealings with the Partnership or any of its Subsidiaries;
(iv)    comply in all material respects with all Law to which the Partnership or
any of its Subsidiaries are subject;
(v)    not sell, transfer, assign, convey or otherwise dispose of the any assets
of any of the Partnership Entities other than (A) the sale of inventory in the
Ordinary Course of Business or (B) the sale or other disposition of equipment or
other personal property which is replaced with equipment or other personal
property of comparable or better value and utility;
(vi)    not create or permit the creation of any Lien on any asset of any of the
Partnership Entities other than Permitted Liens;
(vii)    not enter into any collective bargaining agreement or similar contract
with any labor union or representative or with respect to which any of the
Partnership Entities could have any liability;
(viii)    except as required by Law, or as specifically agreed to in writing
between the Partnership and Contributor as part of the transactions contemplated
hereby, (A) not enter into any new or amend any existing compensatory plan,
agreement or arrangement for the benefit of any employee of any of the
Partnership Entities or in which any employee of any of the Partnership Entities
participates or with respect to which any of the Partnership Entities could have
any material liability or (B) increase the salary, wages, bonuses or other
compensation or benefits of any employee of any of the Partnership Entities by
more than 10% as compared to the level as of the date of this Agreement;

-33-

--------------------------------------------------------------------------------




(ix)    not make or change any election in respect of Taxes, amend any Tax
Return, adopt or change any accounting method in respect of Taxes (other than
changes required by Law), or settle or compromise any Tax liability, in each
case, other than those adoptions, changes, elections, settlements, or
compromises which would reasonably be expected to not materially increase the
Tax liability of the Partnership or any direct or indirect owner of the
Partnership for any taxable period beginning after the Closing Date;
(x)    use their commercially reasonable efforts to maintain their insurance
policies consistent with past practice;
(xi)    except for any Contract entered into, terminated or amended in the
Ordinary Course of Business or that individually would not reasonably be
expected to involve expenditures or revenues in excess of $250,000, (A) not
enter into any Contract that could constitute a Partnership Material Contract,
(B) not grant any waiver of any material term under, or give any material
consent with respect to, any Partnership Material Contract, or (C) not modify,
amend or terminate any Partnership Material Contract;
(xii)    settle, release or compromise any pending or threatened adverse
litigation for an amount that would reasonably be expected to be greater than
$250,000, but in each case, only to the extent not covered by insurance or
third-party indemnification;
(xiii)    not engage in any new line of business;
(xiv)    not amend the Partnership Agreement (other than the Contribution
Partnership Agreement Amendment);
(xv)    take any action that would cause to occur any of the changes, events or
conditions that would be a breach of Section 4.11;
(xvi)    except as required by Law, not take any action that would reasonably be
expected to result in any of the conditions to the Closing set forth in
Article VI not being satisfied;
(xvii)    use commercially reasonable efforts to resolve any Proceedings to
which the Partnership or any of its Affiliates is a party or is otherwise named
pending before a Governmental Authority to Contributor’s reasonable satisfaction
(including without limitation entering into an administrative or other
agreement) to resolve any existing or potential debarment with respect to
transactions involving any Governmental Authority and to provide that no event
exists in connection therewith that could operate as a permit block or
preclusion from obtaining any permit or authorization from any Governmental
Authority; or
(xviii)    not agree to take any action prohibited by this Section 5.2(b).
5.3    Proxy Statement; Unitholder Meeting.
(a)    As soon as reasonably practicable after the date hereof and, in any
event, by October 31, 2014 (unless otherwise mutually agreed by the Parties),
the Partnership shall prepare and file with the Commission a proxy statement on
Schedule 14A for a special meeting

-34-

--------------------------------------------------------------------------------




of its Unitholders (as amended or supplemented, the “Proxy Statement”). The
Partnership shall include in the Proxy Statement a proposal or proposals for or
relating to the approval and adoption of the Contribution Partnership Agreement
Amendment and the ratification of the Partnership’s entry into this Agreement,
which proposal(s) shall be approved at a meeting (or, in the case of Oxford GP
and the Subordinated Units, by written consent) by the affirmative vote of
(i) Oxford GP and (ii) a Unit Majority (as defined in the Partnership Agreement)
(together, the “Unitholder Approval”). The Partnership shall cause the Proxy
Statement to comply as to form and substance in all material respects with the
applicable requirements of the Exchange Act and Delaware law, but the
Partnership makes no representation or warranty with respect to information
supplied by or on behalf of Contributor for inclusion or incorporation by
reference in the Proxy Statement. Subject to Section 5.4, the Proxy Statement
shall include a recommendation from the Partnership Board to the Common
Unitholders for approval and adoption of the Contribution Partnership Agreement
Amendment (including the Partnership Contribution pursuant thereto) and this
Agreement (the “Partnership Board Recommendation”). Prior to filing the Proxy
Statement or any amendment or supplement thereto, the Partnership shall provide
Contributor with reasonable opportunity to review and comment on such proposed
filing. If, at any time prior to the Closing Date, any information should be
discovered by either Party that should be set forth in an amendment or
supplement to the Proxy Statement so that the Proxy Statement would not include
any misstatement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, the Party that
discovers such information shall promptly notify the other Party and, to the
extent required by Law, an appropriate amendment or supplement describing such
information shall be promptly filed by the Partnership with the Commission and,
to the extent required by Law, disseminated by the Partnership to the Common
Unitholders; provided that the Partnership shall be solely responsible for
compliance of the Proxy Statement with applicable requirements of the Exchange
Act and Delaware law, except with respect to information supplied by or on
behalf of Contributor for inclusion in the Proxy Statement.
(b)    The Partnership shall promptly notify Contributor of the receipt of any
comments from the Commission or the staff of the Commission and of any request
by the Commission or the staff of the Commission for amendments or supplements
to the Proxy Statement or for additional information and shall supply
Contributor with copies of all correspondence between it or any of its
Representatives, on the one hand, and the Commission or the staff of the
Commission, on the other hand, with respect to the Proxy Statement.
(c)    The Partnership shall cause the Proxy Statement to be delivered to the
Unitholders as soon as reasonably practicable as permitted by Law and the
Commission, and shall use its commercially reasonable efforts to solicit from
the Common Unitholders proxies in favor of the Unitholder Approval.
(d)    The Partnership shall, as soon as reasonably practicable following the
date of this Agreement (taking into account any review by the Commission of the
Proxy Statement), establish a record date for, and as soon as reasonably
practicable, duly call, give notice of, convene and hold a special meeting of
the Unitholders for the purpose of obtaining the Unitholder Approval (the
“Unitholder Meeting”). Notwithstanding anything in this Agreement to the
contrary, the Partnership may postpone or adjourn the Unitholder Meeting (i) to
solicit

-35-

--------------------------------------------------------------------------------




additional proxies for the purpose of obtaining Unitholder Approval, (ii) for
the absence of a quorum, (iii) to allow reasonable additional time for the
filing and/or mailing of any supplemental or amended disclosure that the
Partnership has determined after consultation with outside legal counsel is
necessary under Law and for such supplemental or amended disclosure to be
disseminated and reviewed by the Unitholders prior to Unitholder Meeting, and
(iv) if the Partnership has delivered any notice contemplated by Section 5.4(d)
or Section 5.4(e) and the time periods contemplated by Section 5.4(d) or
Section 5.4(e) have not expired. Notwithstanding anything to the contrary in
this Agreement, if there occurs a Partnership Change in Recommendation in
accordance with this Agreement, the Partnership shall not be required to call,
hold or convene the Unitholder Meeting.
5.4    Alternative Proposals; Partnership Change in Recommendation.
(a)    The Partnership shall, and it shall use its commercially reasonable
efforts to cause its Representatives to, immediately cease and cause to be
terminated any discussions or negotiations with any Person conducted heretofore
with respect to an Alternative Proposal, and request the return or destruction
of all confidential information previously provided to such parties by or on
behalf of the Partnership or its Subsidiaries. Except as permitted by this
Section 5.4, the Partnership shall not, and shall use commercially reasonable
efforts to cause its Representatives not to, directly or indirectly, (i)
initiate or solicit any inquiries or the making or submission of any Alternative
Proposal or (ii) participate in any discussions or negotiations regarding, or
furnish to any Person any non-public information with respect to, any
Alternative Proposal. Notwithstanding anything to the contrary contained in this
Section 5.4, if at any time following the date of this Agreement and prior to
obtaining the Unitholder Approval, (i) the Partnership has received a written
Alternative Proposal that the Partnership Board believes is bona fide and (ii)
the Partnership Board, after consultation with its financial advisors and
outside legal counsel, determines in good faith that such Alternative Proposal
constitutes or could reasonably be expected to lead to or result in a Superior
Proposal, then the Partnership may, subject to clauses (x) and (y) below, (A)
furnish information, including confidential information, with respect to the
Partnership and its Subsidiaries to the Person making such Alternative Proposal
and (B) participate in discussions or negotiations regarding such Alternative
Proposal; provided that (x) the Partnership will not, and will cause its
Subsidiaries and its and their respective directors, officers and employees not
to, and will use reasonable best efforts to cause their respective other
Representatives not to, disclose any non-public information to such Person
unless the Partnership has, or first enters into, a confidentiality agreement
with such Person with confidentiality provisions that are not materially less
restrictive to such Person than the provisions of the Confidentiality Agreement
are to Contributor and (y) the Partnership will provide to Contributor any
non-public information about the Partnership and its Subsidiaries that was not
previously provided or made available to Contributor prior to or substantially
concurrently with providing or making available such non-public information to
such other Person.
(b)    In addition to the obligations of the Partnership set forth in this
Section 5.4, the Partnership shall promptly (and in no event later than 24 hours
after receipt) advise Contributor in writing of any Alternative Proposal (and
any changes thereto) and the material terms and conditions of any such
Alternative Proposal but need not provide the identity

-36-

--------------------------------------------------------------------------------




of the Person making any such Alternative Proposal. The Partnership shall keep
Contributor reasonably informed of material developments with respect to any
such Alternative Proposal.
(c)    Except as otherwise provided in this Section 5.4, the Partnership Board
shall not: (i) (A) withdraw, modify or qualify in any manner adverse to
Contributor the Partnership Board Recommendation or (B) publicly approve or
recommend, or publicly propose to approve or recommend, any Alternative
Proposal; or (ii) approve, adopt or recommend, or publicly propose to approve,
adopt or recommend, or allow the Partnership or any of its Subsidiaries to
execute or enter into, any letter of intent, memorandum of understanding, merger
agreement, acquisition agreement, option agreement, joint venture agreement,
partnership agreement, or other similar contract or any tender or exchange offer
providing for, with respect to, or in connection with, any Alternative Proposal
(any action described in this Section 5.4(c) being referred to as a “Partnership
Change in Recommendation”). For the avoidance of doubt, a public statement that
describes the Partnership’s receipt of an Alternative Proposal and the operation
of this Agreement with respect thereto shall not be deemed a Partnership Change
in Recommendation.
(d)    Notwithstanding the foregoing, if the Partnership receives (i) a written
Alternative Proposal or (ii) another proposal or offer that, in either case, the
Partnership Board believes is bona fide and the Partnership Board, after
consultation with its financial advisors and its outside legal counsel,
concludes that such Alternative Proposal constitutes a Superior Proposal, then
the Partnership Board may at any time prior to obtaining the Unitholder
Approval, terminate this Agreement and effect a Partnership Change in
Recommendation (subject to the payment by the Partnership to Contributor of a
Termination Fee and/or the Commitment Fee Reimbursement, in each case, if and as
provided for in Section 8.4); provided, however, that the Partnership Board may
not take such action pursuant to the foregoing unless:
(i)    The Partnership has provided prior written notice to Contributor
specifying in reasonable detail the reasons for such action (including a
description of the material terms of such Superior Proposal and delivering to
Contributor a copy of the proposed definitive agreement providing for such
Superior Proposal, in the form to be entered into and any other relevant
proposed transaction agreements) at least three calendar days in advance of
taking any action with respect to a Partnership Change in Recommendation, unless
at the time such notice is otherwise required to be given there are less than
three calendar days prior to the Unitholder Meeting, in which case the
Partnership shall provide as much notice as is reasonably practicable (the
period, inclusive of all such days, the “Notice Period”); and
(ii)    during the Notice Period the Partnership has negotiated, and has used
commercially reasonable efforts to cause its financial advisors and outside
legal counsel to negotiate, with Contributor in good faith (to the extent
Contributor desires to negotiate) to make such adjustments in the terms and
conditions of this Agreement so that such Superior Proposal ceases to constitute
(in the judgment of the Partnership Board) a Superior Proposal.
(e)    Notwithstanding anything in this Agreement to the contrary, the
Partnership Board shall be permitted, at any time prior to obtaining the
Unitholder Approval, other than in connection with an Alternative Proposal, to
make a Partnership Change in Recommendation but only if, prior to taking any
such action, the Partnership Board determines

-37-

--------------------------------------------------------------------------------




in good faith, in consultation with its outside legal counsel, that failure to
take such action would be inconsistent with its duties under Law and the
Partnership Agreement and the Partnership has given 48 hours advance notice to
Contributor that the Partnership intends to take such action, unless at the time
such notice is otherwise required to be given there are less than three calendar
days prior to the Unitholder Meeting, in which case the Partnership shall
provide as much notice as is reasonably practicable.
(f)    Nothing contained in this Agreement shall prevent the Partnership or the
Partnership Board from taking and disclosing to the Common Unitholders a
position contemplated by Rule 14d-9 and Rule 14e-2(a) promulgated under the
Exchange Act (or any similar communication to the Common Unitholders) or from
making any legally required disclosure to Common Unitholders. Any
“stop-look-and-listen” communication by the Partnership or the Partnership Board
to the Common Unitholders pursuant to Rule 14d-9(f) promulgated under the
Exchange Act (or any similar communication to the Common Unitholders) shall not
be considered a failure to make, or a withdrawal, modification or change in any
manner adverse to Contributor and its Affiliates of, all or a portion of the
Partnership Board Recommendation.
5.5    Access to Information.
(a)    At all times from the date hereof until the Closing Date, to the extent
Contributor does not have the following information or rights and to the extent
the Partnership has the ability, power and authority to give such information or
grant such rights, the Partnership will use commercially reasonable efforts to
(a) give Contributor and its Representatives reasonable access to the offices,
properties, books and records of the Partnership and all of the Partnership
Entities during normal business hours, and (b) furnish or make available to
Contributor and its Representatives such financial and operating data and other
information relating to the Partnership and all of the Partnership Entities as
such Persons may reasonably request, subject to compliance by Contributor and
its Representatives with applicable Law and contractual restrictions governing
the disclosure and use of such information. Notwithstanding the foregoing
provisions of this Section 5.5, the Partnership shall not be required to grant
access or furnish information to Contributor or any of its Representatives to
the extent that such information is subject to an attorney/client or attorney
work product privilege that would be violated or lost by such access or
furnishing, or that such access or the furnishing of such information is
prohibited by Law or an existing Contract; provided that the Partnership shall,
at Contributor’s request and sole cost and expense, use commercially reasonable
efforts to obtain any necessary consent or waiver in order to grant Contributor
access or furnish information subject to such privilege or restriction to the
extent not with respect to a matter in which Contributor, on the one hand, or
the Partnership, on the other hand, or their respective Affiliates, have an
actual or potential conflict of interest. To the extent practicable, the
Partnership shall make reasonable and appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply. Any investigation pursuant to this Section 5.5 shall be
conducted in such a manner as not to interfere with the conduct of the business
of the Partnership. Notwithstanding the foregoing, Contributor shall not be
entitled to perform any intrusive or subsurface investigation or other sampling
of, on or under any of the properties of any of the Partnership Entities.
Contributor agrees that it will not, and will cause its

-38-

--------------------------------------------------------------------------------




Representatives not to, use any information obtained pursuant to this Section
5.5 in violation of Section 5.7.
(b)    At all times from the date hereof until the Closing Date, to the extent
the Partnership does not have the following information or rights and to the
extent Contributor has the ability, power and authority to give such information
or grant such rights, Contributor will use commercially reasonable efforts to
(i) give the Partnership and its Representatives reasonable access to the
offices, properties, books and records related to the Assets during normal
business hours and (ii) furnish or make available to the Partnership and its
Representatives such financial and operating data and other information relating
to the Assets as such Persons may reasonably request, subject to compliance by
the Partnership and its Representatives with applicable Law and contractual
restrictions governing the disclosure and use of such information.
Notwithstanding the foregoing provisions of this Section 5.5, Contributor shall
not be required to grant access or furnish information to the Partnership or any
of its Representatives to the extent that such information is subject to an
attorney/client or attorney work product privilege that would be violated or
lost by such access or furnishing, or that such access or the furnishing of such
information is prohibited by Law or an existing Contract; provided that
Contributor shall, at the Partnership’s request and sole cost and expense, use
commercially reasonable efforts to obtain necessary consent or waiver in order
to grant the Partnership access or furnish information subject to such privilege
or restriction to the extent not with respect to a matter in which the
Partnership, on the one hand, or Contributor, on the other hand, or their
respective Affiliates, have an actual or potential conflict of interest. To the
extent practicable, Contributor shall make reasonable and appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply. Any investigation pursuant to this Section 5.5 shall
be conducted in such a manner as not to interfere with the conduct of the
business of Contributor. Notwithstanding the foregoing, the Partnership shall
not be entitled to perform any intrusive or subsurface investigation or other
sampling of, on or under the Assets. The Partnership agrees that it will not,
and will cause its Representatives not to, use any information obtained pursuant
to this Section 5.5 in violation of Section 5.7.
(c)    Subject to subsections (a) and (b) above, each Party shall also
coordinate, in advance, with the other Party, to allow site visits and
inspections at the field sites unless operational conditions would reasonably
prohibit such access.
(d)    THE PARTNERSHIP SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS
CONTRIBUTOR’S INDEMNITEES FROM AND AGAINST ANY AND ALL CLAIMS AND LOSS OCCURRING
ON OR TO THE ASSETS CAUSED BY THE ACTS OR OMISSIONS OF THE PARTNERSHIP, ITS
AFFILIATES OR ANY PERSON ACTING ON BEHALF OF THE PARTNERSHIP OR ITS AFFILIATES
IN CONNECTION WITH ANY DUE DILIGENCE CONDUCTED PURSUANT TO OR IN CONNECTION WITH
THIS AGREEMENT PRIOR TO THE CLOSING, INCLUDING ANY SITE VISITS AND ENVIRONMENTAL
SAMPLING. The Partnership shall comply in all material respects with all rules,
regulations, policies and instructions issued by Contributor or any Third Person
operator regarding the Partnership’s actions prior to the Closing while upon,
entering or leaving any property included in the Assets, including any insurance
requirements that Contributor may impose on contractors authorized to perform
work on any property owned or operated by Contributor.

-39-

--------------------------------------------------------------------------------




(e)    CONTRIBUTOR SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS THE
PARTNERSHIP’S INDEMNITEES FROM AND AGAINST ANY AND ALL CLAIMS AND LOSS OCCURRING
ON OR TO THE PARTNERSHIP’S PROPERTIES CAUSED BY THE ACTS OR OMISSIONS OF
CONTRIBUTOR, ITS AFFILIATES OR ANY PERSON ACTING ON BEHALF OF CONTRIBUTOR OR ITS
AFFILIATES IN CONNECTION WITH ANY DUE DILIGENCE CONDUCTED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT PRIOR TO THE CLOSING, INCLUDING ANY SITE VISITS
AND ENVIRONMENTAL SAMPLING. Contributor shall comply in all material respects
with all rules, regulations, policies and instructions issued by the Partnership
or any Third Person operator regarding Contributor’s actions prior to the
Closing while upon, entering or leaving any property of the Partnership,
including any insurance requirements that the Partnership may impose on
contractors authorized to perform work on any property owned or operated by the
Partnership.
5.6    Cooperation. Upon reasonable written notice, the Partnership and
Contributor shall furnish or cause to be furnished to each other, during normal
business hours, access to such information (including any financial statements,
financial information or similar data) and assistance relating to the
transactions contemplated by the Transaction Documents as is reasonably
necessary for financial reporting and accounting matters, any filings to be made
with the Commission, inclusion in any offering memoranda, the preparation and
filing of any Tax Returns, reports or forms, or the defense of any Tax claim or
assessment.
5.7    Public Statements. The Partnership and Contributor shall not, and each of
the foregoing shall cause its Affiliates and Representatives not to, issue any
public announcements or make other public disclosures regarding this Agreement
or the transactions contemplated hereby, without the prior written approval of
the other Party; provided, however, that a Party or its Representatives may
issue a public announcement or other public disclosures required by Law or the
rules of any stock exchange upon which such Party’s equity securities are
traded; provided, further, that such Party uses commercially reasonable efforts
to afford the other Party an opportunity to first review the content of the
proposed disclosure and provide reasonable comment regarding same; and provided,
finally, that nothing herein shall restrict the Parties from disclosing
information regarding this Agreement and the transactions contemplated hereby to
their Representatives to the extent permitted by Section 5.8.
5.8    Confidentiality.
(a)    Contributor shall hold, and shall cause its Representatives to hold, in
confidence, from the date hereof until two years following the Closing Date, all
Partnership Entities Confidential Information furnished to Contributor by or on
behalf of the Partnership or its Representatives or Affiliates in connection
with the transactions contemplated by this Agreement; provided, however, that
Contributor and its Representatives may disclose such Partnership Entities
Confidential Information to those of its Representatives that have a need to
know such Partnership Entities Confidential Information in connection with the
transactions contemplated by this Agreement. If this Agreement is terminated,
Contributor shall hold, and shall cause its Representatives to hold, in
confidence all Partnership Entities Confidential Information and shall, and
shall cause its Representatives to, at the Partnership’s written request,
promptly destroy all such Partnership Entities Confidential Information and not
retain any

-40-

--------------------------------------------------------------------------------




copies, extracts or other reproductions in whole or in part of such Partnership
Entities Confidential Information, and Contributor shall, and shall cause its
Representatives to, also destroy any documents incorporating or generated from
such Partnership Entities Confidential Information that are prepared by
Contributor or its Representatives, along with all copies and reproductions
thereof; provided, however, that such obligation to return or destroy
Partnership Entities Confidential Information shall not require Contributor or
its Representatives to identify and remove any such Partnership Entities
Confidential Information that may exist in data or electronic form on back-up
media of Contributor or any of its Representatives, and, in addition,
Contributor and its Representatives may save any copies or derivatives of
Partnership Entities Confidential Information that they are requested or
required to retain by any Law or Governmental Authority or pursuant to internal
audit, legal, regulatory or compliance policies or procedures; and provided,
further, that such retained Partnership Entities Confidential Information is
kept confidential subject to the terms of this Agreement.
(b)    The Partnership shall hold, and shall cause its Representatives to hold,
in confidence, from the date hereof until two years following the Closing Date,
all Contributor Confidential Information furnished to the Partnership by or on
behalf of Contributor or its Representatives or Affiliates in connection with
the transactions contemplated by this Agreement; provided, however, that the
Partnership and its Representatives may disclose such Contributor Confidential
Information to those of its Representatives that have a need to know such
Contributor Confidential Information in connection with the transactions
contemplated by this Agreement. If this Agreement is terminated, the Partnership
shall hold, and shall cause its Representatives to hold, in confidence, all
Contributor Confidential Information, and shall, and shall cause its
Representatives to, at Contributor’s written request, promptly destroy all such
Contributor Confidential Information, and not retain any copies, extracts or
other reproductions in whole or in part of such Contributor Confidential
Information, and the Partnership shall, and shall cause its Representatives to,
also destroy any documents incorporating or generated from such Contributor
Confidential Information that are prepared by the Partnership or its
Representatives, along with all copies and reproductions thereof; provided,
however, that such obligation to return or destroy the Contributor Confidential
Information shall not require the Partnership or its Representatives to identify
and remove any such Contributor Confidential Information that may exist in data
or electronic form on back-up media of the Partnership or any of its
Representatives, and, in addition, the Partnership and its Representatives may
save any copies or derivatives of Contributor Confidential Information that they
are requested or required to retain by any Law or Governmental Authority or
pursuant to internal audit, legal, regulatory or compliance policies or
procedures; and provided, further, that such retained Contributor Confidential
Information is kept confidential subject to the terms of this Agreement.
(c)    In the event that a Party that is subject to a confidentiality obligation
under this Section 5.8 or any of its Representatives receives a request or is
required (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar or judicial, legislative, regulatory or
administrative body, committee or process (collectively, a “Tribunal”)) to
disclose any Confidential Information, such Party shall, if legally permissible,
(i) promptly notify the other Party of the existence and terms of such request,
(ii) consult with the other Party as to the advisability of taking legally
available steps to resist or narrow such request and (iii) assist the other
Party, at the other Party’s expense, in seeking a protective order or other
appropriate remedy. The Party (or its Representative) receiving the request to
produce or provide

-41-

--------------------------------------------------------------------------------




Confidential Information may disclose to any Tribunal only that portion of the
Confidential Information which such Party is advised by counsel is required to
be disclosed, and shall exercise commercially reasonable efforts to assist the
other Party, at the other Party’s expense, in obtaining assurance that
confidential treatment will be accorded such Confidential Information, and the
disclosing Party shall not be liable for such disclosure unless disclosure to
any such Tribunal was caused by or resulted from a previous disclosure by the
disclosing Party or its Representatives not permitted by this Section 5.8(c).
5.9    Further Assurances. On and after the Closing Date, the Parties shall
cooperate and use their respective commercially reasonable efforts to take or
cause to be taken all appropriate actions and do, or cause to be done, all
things necessary or appropriate to make effective the transactions contemplated
hereby, including the execution of any additional assignment or similar
documents or instruments of transfer of any kind, the obtaining of consents
which may be reasonably necessary or appropriate to carry out any of the
provisions hereof and the taking of all such other actions as such party may
reasonably be requested to take by the other Party from to time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement, the other Transaction Documents and
the transactions contemplated therein.
5.10    NYSE Listing. The Partnership will use its commercially reasonable
efforts to list, prior to the Closing, on the NYSE, subject only to official
notice of issuance, the Common Units comprising the Contributor Consideration.
5.11    Transaction Litigation. The Partnership shall give Contributor the
opportunity to participate in the defense or settlement of any security holder
litigation against the Partnership, Oxford GP and/or their directors relating to
the MLP Transactions and the other transactions contemplated by this Agreement,
and no such settlement shall be agreed to without the prior written consent of
Contributor, which consent shall not be unreasonably withheld, conditioned or
delayed. Contributor shall cooperate, shall cause its Affiliates to cooperate,
and shall use its commercially reasonable efforts to cause their respective
Representatives to cooperate in the defense against such litigation.
5.12    Tax Matters.
(a)    Each of the Parties shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
(b)    None of the Parties or any of their respective Subsidiaries shall
knowingly take or omit to take any action if such action or failure to act would
be reasonably likely to prevent or impede the contribution of the Partnership
Consideration in exchange for the Contributor Consideration from qualifying as
an exchange to which Section 721(a) of the Code applies, including any action
that would be reasonably likely to cause the Partnership to be

-42-

--------------------------------------------------------------------------------




treated as an investment company (within the meaning of Section 351 of the Code
and Treasury Regulations promulgated thereunder) if the Partnership were
incorporated. Each party will report the contribution of the Partnership
Consideration in exchange for the Contributor Consideration as an exchange to
which Section 721(a) of the Code applies except to the extent otherwise required
(i) pursuant to a “determination” within the meaning of Section 1313(a) of the
Code or (ii) with respect to any transfer of money or other consideration from
the Partnership to Contributor during the two-year period following the Closing
Date that is treated as part of a sale of property under Treasury Regulations
Section 1.707-3(a).
(c)    Contributor shall be responsible for and shall promptly pay when due all
Property Taxes levied with respect to the Assets attributable to any Pre-Closing
Tax Period. All Property Taxes levied with respect to the Assets for the
Pre-Closing Tax Period shall be apportioned between Contributor and the
Partnership in the manner set forth in Section 5.12(g). Contributor shall be
liable for the proportionate amount of such Property Taxes that is attributable
to the Pre-Closing Tax Period, and the Partnership shall be liable for the
proportionate amount of such Property Taxes that is attributable to the
Post-Closing Tax Period. Upon receipt of any bill for such Property Taxes, the
Partnership or Contributor, as applicable, shall present a statement to the
other setting forth the amount of reimbursement to which each is entitled under
this Section 5.12(c) together with such supporting evidence as is reasonably
necessary to calculate the proration amount. The proration amount shall be paid
by the party owing it to the other Party within ten (10) days after delivery of
such statement. In the event that the Partnership or Contributor makes any
payment for which it is entitled to reimbursement under this Section 5.12(c),
the applicable Party shall make such reimbursement promptly but in no event
later than ten (10) days after the presentation of a statement setting forth the
amount of reimbursement to which the presenting Party is entitled along with
such supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.
(d)    All transfer, stamp, documentary, sales, use, registration, value-added
and other similar Taxes (including all applicable real estate transfer Taxes)
incurred in connection with the contribution of the Assets pursuant to this
Agreement shall be paid equally by Contributor (on the one hand) and the
Partnership (on the other hand) when due.
(e)    For purposes of filing any Wyoming severance Tax Return (and any ad
valorem/gross products Tax Return related to any such severance Tax Return), to
the extent permitted by applicable Law, the Parties agree to close the taxable
period with respect to such returns on the Closing Date. The allocation of such
Wyoming severance Tax Liability (and any ad valorem/gross products Tax
Liability) shall be determined in accordance with Section 5.12(h). Such Tax
Returns shall be prepared consistently with the past practice of the Parties,
unless otherwise required by applicable Law.
(f)    The Partnership shall prepare or cause to be prepared and file or cause
to be filed all Tax Returns with respect to the Assets as to any period ending
on or after the Closing Date. Such Tax Returns shall be prepared consistently
with the past practice of the Parties, unless otherwise required by applicable
Law. If any such Tax Return relates to any period beginning before the Closing
Date or could otherwise affect Contributor, the Partnership shall deliver to
Contributor for its review, comment and approval a copy of the proposed Tax
Return no later than thirty (30) days prior to the filing date of such Tax
Return (including extensions

-43-

--------------------------------------------------------------------------------




thereof). Contributor and the Partnership shall consult and attempt to resolve
in good faith any issue arising as a result of the review of such proposed Tax
Returns. If Contributor and the Partnership cannot agree on the amount of Taxes
owed by the Parties or the treatment of an item shown on such Tax Return within
fifteen (15) days, Contributor and the Partnership shall refer the matter to
Deloitte Tax LLP. Contributor and the Partnership shall equally share the fees
and expenses of Deloitte Tax LLP and the determination of Deloitte Tax LLP as to
the amount owing by the Parties with respect to the proposed Tax Returns shall
be binding on both Contributor and the Partnership for purposes of filing such
Tax Returns.
(g)    For purposes of this Section 5.12, in the case of any Taxes that are
imposed on a periodic basis and are payable for a taxable period that includes
(but does not end on) the Closing Date, the portion of such Tax that relates to
the portion of such taxable period ending on the Closing Date shall (i) in the
case of any Taxes other than income Taxes, be deemed to be the amount of such
Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of calendar days in the taxable period ending on the Closing
Date and the denominator of which is the number of calendar days in the entire
taxable period, and (ii) be the obligation of Contributor, who shall pay such
Taxes when due. Any credits relating to a taxable period that begins before and
ends after the Closing Date shall be taken into account as though the relevant
taxable period ended on the Closing Date. All determinations necessary to give
effect to the foregoing allocations shall be made in a manner consistent with
past practices of the Parties and shall be in conformity with the Code and any
other applicable authorities except to the extent required by any applicable
Law.
5.13    Partnership Cost Savings. The Partnership has agreed to secure for the
Partnership a savings of $2,000,000 in the management bonuses and the $3,000,000
of fees payable to Citigroup Global Markets Inc. otherwise payable by the
Partnership. Towards that result, the Partnership has obtained voluntary
management concessions reducing by $1,000,000 the bonus amounts originally
approved for them and to be set forth on Schedule 4.11(j) of the Partnership
Entities Disclosure Schedules, with the bonus amounts now being set forth on
Schedule 4.11(j) of the Partnership Entities Disclosure Schedules representing
bonus amounts after effecting such reductions, and the Parties agree that
$1,000,000 of the savings commitment has been so met. The Partnership shall,
prior to the Closing, secure the other $1,000,000 in savings from the management
bonuses now set forth on Schedule 4.11(j) of the Partnership Entities Disclosure
Schedules and/or such fees payable to Citigroup Global Markets Inc.
ARTICLE VI
CLOSING
6.1    Conditions Precedent to Obligations of the Parties. The obligations of
each Party to effect the Closing and to consummate the transactions contemplated
by this Agreement are subject to the satisfaction or waiver by such Party on or
prior to the Closing Date of the following conditions:
(a)    no Law or Order (including any rules and regulations of the Federal Trade
Commission and the Antitrust Division of the Department of Justice) is in effect
that restrains or makes illegal the consummation of this Agreement or any other
applicable Transaction Document or the transactions contemplated hereby and
thereby;

-44-

--------------------------------------------------------------------------------




(b)    the Unitholder Approval shall have been obtained; and
(c)    the GP Purchase shall have been consummated, or shall be consummated
contemporaneously with the Closing.
6.2    Conditions Precedent to Obligations of the Partnership. The obligations
of the Partnership to effect the Closing and consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver, in
whole or in part (to the extent permitted by Law), on or prior to the Closing
Date of each of the following conditions:
(a)    each of the Fundamental Representations of Contributor set forth in this
Agreement shall be true and correct in all respects (disregarding any
materiality, Contributor Material Adverse Effect or similar qualifier (including
through the use of any defined term containing any such qualifier)), in each
case, as of the date of this Agreement and as of the Closing as though made at
and as of the Closing, unless such representations and warranties expressly
relate to an earlier date (in which case they shall be true and correct as of
such earlier date);
(b)    each of the representations and warranties of Contributor other than the
Fundamental Representations shall be true and correct in all respects (in the
case of any representation or warranty qualified by materiality or Contributor
Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Contributor Material
Adverse Effect), in each case, (i) as of the date of this Agreement and as of
the Closing as though made at and as of the Closing, unless such representations
and warranties expressly relate to an earlier date (in which case they shall be
true and correct as of such earlier date) and (ii) except where a failure to be
so true and correct has not had, and would not reasonably be expected to have, a
Contributor Material Adverse Effect;
(c)    Contributor shall not have breached in any material respect its
obligations set forth in Section 5.2(b) unless such breach has been cured at or
prior to the Closing Date;
(d)    Contributor shall not have breached any obligations and agreements
required to be performed and complied with by it prior to the Closing Date,
except for any such breach that has not had a Contributor Material Adverse
Effect; and
(e)    the Partnership shall have received the items listed in Section 6.4.
6.3    Conditions Precedent to Obligations of Contributor. The obligations of
Contributor to effect the Closing and consummate the transactions contemplated
by this Agreement are subject to the satisfaction or waiver, in whole or in part
(to the extent permitted by Law), on or prior to the Closing Date of each of the
following conditions:
(a)    each of the Fundamental Representations of the Partnership set forth in
this Agreement shall be true and correct in all respects (disregarding any
materiality, Partnership Entities Material Adverse Effect or similar qualifier
(including through the use of any defined term containing any such qualifier)),
on and as of the date hereof and as of the Closing Date, with the same force and
effect as though made on and as of such date; provided, however, that the
representation and warranty set forth in Section 4.3(a) shall be deemed to be
true and correct

-45-

--------------------------------------------------------------------------------




solely for the purpose of this Section 6.3(a) (but not for any other purpose) if
the total number of Common Units does not vary from the actual total number of
Common Units on the date hereof by more than the Director Bonus Units plus the
number of Common Units to be issued upon full vesting of the LTIP Grants by
reason of the change of control of Oxford GP occurring pursuant to the Purchase
Agreement; and provided, further, for the purposes of clarification, this
Section 6.3(a) shall not limit any of Contributor’s rights or remedies under
Article VII;
(b)    each of the representations and warranties of the Partnership other than
the Fundamental Representations shall be true and correct in all respects (in
the case of any representation or warranty qualified by materiality or
Partnership Entities Material Adverse Effect) or in all material respects (in
the case of any representation or warranty not qualified by materiality or
Partnership Entities Material Adverse Effect), in each case, (i) as of the date
of this Agreement and as of the Closing as though made at and as of the Closing,
unless such representations and warranties expressly relate to an earlier date
(in which case they shall be true and correct as of such earlier date) and (ii)
except where a failure to be so true and correct has not had, and would not
reasonably be expected to have, a Partnership Entities Material Adverse Effect;
(c)    the Partnership shall not have breached its obligations set forth in
Section 5.13 and shall not have breached in any material respect its obligations
set forth in Section 5.2(b) unless, in each case, such breach has been cured at
or prior to the Closing Date;
(d)    the Partnership shall not have breached any obligations and agreements
required to be performed and complied with by it prior to the Closing Date,
except for any such breach that has not had a Partnership Entities Material
Adverse Effect;
(e)    the indebtedness of the Partnership existing on the date of this
Agreement shall have been refinanced on Acceptable Terms;
(f)    the indebtedness of Contributor existing on the date of this Agreement
shall have been refinanced on Acceptable Terms;
(g)    all approvals, consents and waivers that are listed on Schedule 4.4 shall
have been received by the Partnership, and executed copies thereof shall have
been delivered to Contributor at or prior to the Closing;
(h)    the Investor Rights Agreements shall have been terminated, and executed
counterparts of the document evidencing termination shall have been delivered to
Contributor at or prior to the Closing;
(i)    neither the Partnership nor any of its Affiliates shall be (i) debarred
with respect to any transactions involving any Governmental Authority, nor shall
there be any pending Proceeding that could reasonably be expected to result in
debarment or other exclusion from such transactions, or (ii) precluded from
obtaining any permit or authorization from any Governmental Authority by reason
of, nor shall there be any pending Proceedings that could reasonably be expected
to result in, a permit block or preclusion from obtaining any permit or
authorization from any Governmental Authority; and

-46-

--------------------------------------------------------------------------------




(j)    Contributor shall have received the items listed in Section 6.5.
6.4    Contributor Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Contributor shall deliver, or cause to be
delivered, to the Partnership:
(a)    evidence reasonably satisfactory to the Partnership that the Assets have
been transferred to WKFCH by the Assets Deed(s);
(b)    the Organizational Documents of WKFCH which shall be in a form reasonably
acceptable to the Partnership;
(c)    the WKFCH Interests, by delivering a written instrument of assignment and
evidence of the transfer thereof, free and clear of any Liens;
(d)    a counterpart to the Purchase Agreement duly executed by Westmoreland
Coal Company;
(e)    a counterpart to the Coal Mining Lease duly executed by Contributor;
(f)    a certificate duly executed by the Secretary or an Assistant Secretary of
Contributor, dated as of the Closing Date, in customary form, attesting to (i)
the Organizational Documents of Contributor and (ii) the resolutions of the
board of directors or similar governing body of Contributor authorizing the
execution and delivery of the Transaction Documents to which Contributor is a
party and the consummation of the transactions contemplated hereby and thereby,
and certifying that such resolutions were duly adopted and have not been
rescinded or amended as of the Closing Date;
(g)    a certificate duly executed by an executive officer of Contributor, dated
as of the Closing Date, in customary form, to the effect that each of the
conditions specified in Sections 6.2(a), 6.2(b) and 6.2(c) have been satisfied
in all respects;
(h)    a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the valid existence and good standing in the
State of Delaware of Contributor;
(i)    a certificate, duly executed and acknowledged by an executive officer of
Contributor, dated as of the Closing Date, in accordance with Treasury
Regulation Section 1.1445-2(b)(2), certifying that Contributor is not a “foreign
person” within the meaning of Section 1445 of the Code; and
(j)    Contributor shall have delivered to the Partnership such other documents
or instruments as the Partnership reasonably requests and are reasonably
necessary to consummate the transactions contemplated by this Agreement.
6.5    Partnership Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Partnership shall deliver, or cause to be
delivered, to Contributor:

-47-

--------------------------------------------------------------------------------




(a)    the Contributor Consideration, free and clear of any Liens (other than
Liens existing under the Partnership Agreement or those arising under applicable
securities Law), by delivering an executed certificate of the Partnership’s
transfer agent, in a form acceptable to Contributor, certifying as to the book
entry issuance to Contributor of the Common Units comprising the Contributor
Consideration;
(b)    a counterpart to the Purchase Agreement duly executed by the Sellers;
(c)    a counterpart to the Contribution Partnership Agreement Amendment duly
executed by Oxford GP as the general partner of the Partnership;
(d)    a counterpart to the Coal Mining Lease duly executed by the Partnership;
(e)    a certificate duly executed by the Secretary or an Assistant Secretary of
Oxford GP, dated as of the Closing Date, in customary form, attesting to (i) the
Organizational Documents of the Partnership and (ii) the resolutions of the
Partnership Board authorizing the execution and delivery by the Partnership of
the Transaction Documents to which the Partnership is a party and the
consummation of the transactions contemplated hereby and thereby, and certifying
that such resolutions were duly adopted and have not been rescinded or amended
as of the Closing Date;
(f)    a certificate duly executed by an executive officer of the Partnership,
dated as of the Closing Date, in customary form, to the effect that each of the
conditions specified in Sections 6.2(a), 6.2(b) and 6.2(c) have been satisfied
in all respects;
(g)    a certificate, duly executed and acknowledged by an executive officer of
the Partnership, dated as of the Closing Date, in accordance with Treasury
Regulation Section 1.1445-2(b)(2), certifying that the Partnership is not a
“foreign person” within the meaning of Section 1445 of the Code;
(h)    a certificate dated as of a recent date of the Secretary of State of the
state of organization with respect to the valid existence and good standing in
such state of each of the Partnership Entities set forth on Schedule 6.5(h);
(i)    opinions of Latham & Watkins LLP, dated as of the Closing Date, and based
on facts, representations, assumptions and exclusions set forth or referred to
in such opinion, to the effect that for U.S. federal income tax purposes, at
least 90% of the gross income of the Partnership for all of calendar year 2013
and all calendar quarters of 2014 ending before the Closing Date for which the
necessary financial information is available is from sources treated as
“qualifying income” within the meaning of Section 7704(d) of the Code (in
rendering such opinions, Latham & Watkins LLP shall be entitled to receive and
rely upon representations, warranties and covenants of officers of the
Partnership and any of its affiliates as to such matters as such counsel may
reasonably request);
(j)    written resignations, effective as of the Closing Date, of the directors
and managers of the Partnership and any Partnership Entity requested by
Contributor at least five business days prior to the Closing; and

-48-

--------------------------------------------------------------------------------




(k)    the Partnership shall have delivered to Contributor such other documents
or instruments as Contributor reasonably requests and are reasonably necessary
to consummate the transactions contemplated by this Agreement.
ARTICLE VII
INDEMNIFICATION
7.1    Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement and any certificate
delivered pursuant hereto shall survive the Closing for eighteen months
following the Closing Date, except that the Fundamental Representations
contained herein and any Fundamental Representations contained in any
certificate delivered pursuant hereto shall survive the Closing for 30 months
following the closing date (the applicable period of survival of a
representation, warranty or covenant being the “Survival Period”); provided
that, notwithstanding the expiration of any Survival Period, any obligations
under Section 7.2(a) shall not terminate with respect to any Loss as to which
the Person to be indemnified shall have given notice to the Indemnifying Party
in accordance with Section 7.3(a) before the termination of the applicable
Survival Period. The Survival Period for all covenants contained in this
Agreement that, by their terms, are to be performed at or prior to the Closing,
shall be fifteen months after the Closing, and all covenants contained in this
Agreement that, by their terms, are to be performed after the Closing, shall
survive the Closing until the performance of such covenants in accordance with
their terms.
7.2    Indemnification.
(a)    From and after the Closing, subject to Sections 7.1 and 7.4, Contributor
hereby agrees to indemnify and hold harmless the Partnership and each of its
Affiliates (excluding any Person that is or becomes an Affiliate of the
Partnership solely as a result of the purchase of publicly traded securities
from the general public) and each of the respective members, directors,
managers, officers, employees and agents of the foregoing (collectively, the
“Partnership Indemnified Parties”) from and against, and pay to the applicable
Partnership Indemnified Parties the amount of, any and all losses, liabilities,
claims, obligations, deficiencies, demands, judgments, settlements, damages,
interest, fines, penalties, claims, suits, actions, causes of action,
assessments, awards, Taxes, costs and expenses (including costs of investigation
and defense and attorneys’ and other professionals’ fees), whether or not
involving a Third Party Claim (a “Loss”), based upon, attributable to or
resulting from (including any and all Proceedings, demands, or assessments
arising out of):
(i)any inaccuracy, untruth or breach of the representations or warranties made
by Contributor in this Agreement or in any certificate delivered pursuant
hereto;
(ii)any breach or non-fulfillment of any covenant or other agreement to be
performed on the part of Contributor under this Agreement or in any certificate
delivered pursuant hereto;
(iii)any Taxes attributable to or resulting from ownership of the Assets in the
Pre-Closing Tax Period;

-49-

--------------------------------------------------------------------------------




(iv)the Proxy Statement, only to the extent of Loss based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
the Proxy Statement in reliance upon or related to information furnished to the
Partnership by Contributor specifically for use in the Proxy Statement;
(v)the ownership, use or operation of the Assets prior to the Closing, other
than Loss for future contractual or similar obligations to be performed by WKFCH
after the Closing in the Ordinary Course of Business (other than those which
result from, arise out of, allege, relate to, are in the nature of, or were
caused by any breach of contract, breach of warranty, tort, infringement, or
violation of Law);
(vi)any past, present or future obligations under or relating to the Coal Act,
and any successor Law thereto, including but not limited to obligations for
past, present or future retirement benefits for mining employees; and
(vii)any failure of Contributor or its Affiliates prior to the Closing to comply
in all material respects with any or all Environmental Laws.
(b)    From and after the Closing, subject to Sections 7.1 and 7.4, the
Partnership hereby agrees to indemnify and hold harmless Contributor and its
Affiliates and each of the members, directors, managers, officers, employees and
agents of the foregoing (collectively, the “Contributor Indemnified Parties”)
from and against, and pay to the applicable Contributor Indemnified Parties the
amount of, any and all Loss based upon, attributable to or resulting from
(including any and all Proceedings, demands, or assessments arising out of):
(i)    any inaccuracy, untruth or breach of the representations or warranties
made by the Partnership in this Agreement or in any certificate delivered
pursuant hereto;
(ii)    any breach or non-fulfillment of any covenant or other agreement to be
performed on the part of the Partnership under this Agreement or in any
certificate delivered pursuant hereto;
(iii)    any Taxes attributable to or resulting from ownership of the Assets in
the Post-Closing Tax Period; and
(iv)    the Proxy Statement, except for Loss based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from the Proxy
Statement in reliance upon or related to information furnished to the
Partnership by Contributor specifically for use in the Proxy Statement.
(c)    Materiality, Contributor Material Adverse Effect, Partnership Entities
Material Adverse Effect and similar qualifiers contained in any representation
or warranty, or in any defined term used therein, shall be disregarded for
purposes of subsections (a)(i) and (b)(i) of this Section 7.2 in calculating the
amount of Loss suffered by an Indemnified Party (but, for the avoidance of
doubt, such qualifiers shall not be disregarded for purposes of determining
whether there has been a breach).

-50-

--------------------------------------------------------------------------------




7.3    Indemnification Procedure.
(a)    Each Indemnified Party agrees that, promptly after it becomes aware of
facts giving rise to a claim by it for indemnification pursuant to Section 7.2,
such Indemnified Party will assert its claim for indemnification under
Section 7.2 (each, a “Claim”) by providing a written notice (a “Claim Notice”)
within the applicable Survival Period to the applicable indemnifying party (the
“Indemnifying Party”) specifying, in reasonable detail, to the extent known by
such Indemnified Party, the nature and basis for such Claim (e.g., the
underlying representation, warranty or covenant alleged to have been breached
and the condition or conduct allegedly resulting in such breach).
Notwithstanding the foregoing, an Indemnified Party’s delay in sending a Claim
Notice will not relieve the Indemnifying Party from Liability hereunder with
respect to such Claim except to the extent (and limited solely to the extent) of
any material prejudice to the Indemnifying Party by such failure or delay,
provided that such Claim Notice is provided within the applicable Survival
Period.
(b)    In the event that any Proceeding is instituted or any Claim is asserted
by any Third Party in respect of which indemnification may be sought under
Section 7.2 and in respect of which the Indemnifying Party has agreed in writing
to indemnify the Indemnified Party for all of such Indemnified Party’s Loss
(subject to any applicable limitations in this Article VII) (a “Third Party
Claim”), the Indemnifying Party will have the right, at such Indemnifying
Party’s expense, to assume the defense of same including the appointment and
selection of counsel on behalf of the Indemnified Party so long as such counsel
is reasonably acceptable to the Indemnified Party. If the Indemnifying Party
elects to assume the defense of any such Third Party Claim, it shall within
thirty days notify the Indemnified Party in writing of its intent to do so.
Subject to Section 7.3(c), the Indemnifying Party will have the right to settle
or compromise or take any corrective or remedial action with respect to any such
Third Party Claim by all appropriate proceedings, which proceedings will be
diligently prosecuted by the Indemnifying Party to a final conclusion or settled
at the discretion of the Indemnifying Party. The Indemnified Party will be
entitled, at its own cost, to participate with the Indemnifying Party in the
defense of any such Third Party Claim, unless separate representation of the
Indemnified Party by counsel is reasonably necessary to avoid a conflict of
interest, in which case such representation shall be at the expense of the
Indemnifying Party. If the Indemnifying Party assumes the defense of any such
Third Party Claim but fails to diligently prosecute such Third Party Claim, or
if the Indemnifying Party does not assume the defense of any such Third Party
Claim, the Indemnified Party may assume control of such defense and, in the
event the Third Party Claim is determined to be a matter for which the
Indemnifying Party is required to provide indemnification under the terms of
this Article VII, the Indemnifying Party will bear the reasonable costs and
expenses of such defense (including fees and expenses of counsel).
(c)    Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Party may not settle, compromise, take any corrective or remedial
action or enter into an agreed judgment or consent decree or permit a default
without the Indemnified Party’s prior written consent, in each case, that (i)
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to the Indemnified Party of a binding, irrevocable, written release
of any Indemnified Party from all Liability, (ii) provides for any admission of
Liability on the part of any Indemnified Party, (iii) requires an admission of
guilt or wrongdoing on the

-51-

--------------------------------------------------------------------------------




part of any Indemnified Party or (iv) imposes any Liability or continuing
obligation on or could potentially require any payment from any Indemnified
Party.
7.4    Limitations.
(a)    No Indemnifying Party shall have any Liability under Section 7.2(a)(i) or
Section 7.2(b)(i) related to a representation or warranty other than a
Fundamental Representation in respect of any individual claim involving Loss to
any Indemnified Party of less than $100,000 (each, a “De Minimis Claim”), unless
such individual claim is directly related to one or more other claims which in
the aggregate involve Loss in excess of $100,000, in which case, the
Indemnifying Party will have Liability for the full amount of such claims
(subject to the other limitations contained in this Section 7.4 and such claims
shall not be considered De Minimis Claims (it being understood and agreed that,
notwithstanding anything in the foregoing to the contrary, solely for the
purposes of this Section 7.4(a), all claims related to any fact or circumstance
that causes any representation or warranty made in any particular section of
this Agreement to be inaccurate shall be deemed to be related to all other
claims related to such fact or circumstance).
(b)    No Partnership Indemnified Party shall be entitled to indemnification
pursuant to Section 7.2(a)(i) related to a representation or warranty other than
a Fundamental Representation unless the aggregate of all Loss claimed by the
Partnership Indemnified Parties pursuant to such section that are not De Minimis
Claims exceeds 1% of the Reference Amount (the “Claim Deductible”), in which
case, subject to Section 7.4(d), Contributor shall indemnify the Partnership
Indemnified Party only for the Loss in excess of the Claim Deductible.
(c)    No Contributor Indemnified Party shall be entitled to indemnification
pursuant to Section 7.2(b)(i) related to a representation or warranty other than
a Fundamental Representation unless the aggregate of all Loss claimed by the
Contributor Indemnified Parties pursuant to such section exceeds the Claim
Deductible, in which case, subject to Section 7.4(d), the Partnership shall
indemnify the Contributor Indemnified Party only for the Loss in excess of the
Claim Deductible.
(d)    Contributor shall not have any obligation to indemnify the Partnership
Indemnified Parties under Section 7.2(a)(i) for Loss that exceeds, in the
aggregate, 10% of the Reference Amount; provided, however, that such limitation
shall not apply to Loss of the Partnership Indemnified Parties arising from any
Fundamental Representation, and Contributor’s aggregate Liability for such Loss,
together with any other indemnifiable Loss, shall not exceed the Reference
Amount. The Partnership shall not have any obligation to indemnify the
Contributor Indemnified Parties under Section 7.2(b)(i) for Loss that exceeds,
in the aggregate, 10% of the Reference Amount; provided, however, that such
limitation shall not apply to Loss of the Contributor Indemnified Parties
arising from any Fundamental Representation, and the Partnership’s aggregate
Liability for such Loss, together with any other indemnifiable Loss, shall not
exceed the Reference Amount.
(e)    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NONE OF THE
PARTNERSHIP, CONTRIBUTOR, OR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE
HEREUNDER TO ANY INDEMNIFIED

-52-

--------------------------------------------------------------------------------




PARTY FOR ANY (i) PUNITIVE OR EXEMPLARY DAMAGES OR (ii) LOST PROFITS OR
CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES EXCEPT, IN THE CASE OF THIS CLAUSE
(ii), TO THE EXTENT SUCH LOST PROFITS OR DAMAGES ARE (A) NOT BASED ON ANY
SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO INDEMNIFICATION AND (B) THE
NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT OF THE EVENT THAT GAVE RISE
THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER, REGARDLESS
OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT, EXCEPT IN EACH CASE
OF THE FOREGOING CLAUSES (i) AND (ii), TO THE EXTENT ANY SUCH LOST PROFITS OR
DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD PARTY AGAINST SUCH INDEMNIFIED
PARTY FOR WHICH IT IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT.
7.5    Calculation of Loss. In calculating amounts payable to an Indemnified
Party, the amount of any indemnified Loss shall be computed net of (a) payments
actually recovered by any Indemnified Party under any insurance policy with
respect to such Loss net of expenses and (b) any actual recovery by any
Indemnified Party from any Person with respect to such Loss net of expenses.
Each Indemnified Party shall use commercially reasonable efforts to pursue
reimbursement for Loss, including under insurance policies and indemnity
arrangements.
7.6    No Duplication. In no event shall any Indemnified Party be entitled to
recover any Loss under one section or provision of this Agreement to the extent
of the full amount of such Loss already recovered by such Indemnified Party, nor
shall its insurer or indemnitor be entitled to any kind of subrogation or
substitution which would give it the right to make a claim against the
Indemnifying Party.
7.7    Tax Treatment of Indemnity Payments. Contributor and the Partnership
agree to treat any indemnity payment made pursuant to this Article VII as a
purchase price adjustment for all Tax purposes, unless otherwise required by
Law.
7.8    Exclusive Remedy.
(a)    EXCEPT (i) PURSUANT TO THIS Article VII, SECTION 10.6 OR ANY OTHER
TRANSACTION DOCUMENT OR (ii) IN THE CASE OF CRIMINAL ACTIVITY OR COMMON LAW
FRAUD ON THE PART OF ANY PARTY, BUT OTHERWISE NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, IF THE CLOSING OCCURS, NO PARTY SHALL HAVE ANY
LIABILITY, AND NO PARTY SHALL MAKE ANY CLAIM, FOR ANY LOSS (AND THE PARTIES
HEREBY WAIVE ANY RIGHT OF CONTRIBUTION AGAINST EACH OTHER AND THEIR RESPECTIVE
AFFILIATES) UNDER, ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT, WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, COMMON LAW, OTHER
LAWS OR OTHERWISE. HOWEVER, NOTHING IN THIS SECTION 7.8 SHALL LIMIT THE RIGHTS
OF A PARTY TO (i) SEEK AND OBTAIN INJUNCTIVE RELIEF IN ACCORDANCE WITH
SECTION 10.6 OR (ii) PURSUE CLAIMS PURSUANT TO OR ARISING UNDER THE PARTNERSHIP
AGREEMENT TO THE EXTENT PROVIDED FOR THEREIN.

-53-

--------------------------------------------------------------------------------




(b)    Except as otherwise expressly set forth in this Agreement, any other
Transaction Document or in any certificate delivered pursuant hereto or thereto,
each of the Parties, on behalf of itself and its Affiliates, covenants, agrees
and acknowledges that (i) no Person other than the Parties or the parties
thereto shall have any obligation or Liability hereunder, under any Transaction
Document or under any certificate delivered pursuant hereto or thereto, and (ii)
the Parties and their Affiliates and Representatives shall have no rights of
recovery in respect hereof or thereof against, no recourse in respect hereof or
thereof shall be had against, and no personal Liability in respect hereof or
thereof shall attach to, any former, current or future Affiliate, general or
limited partner, member, equityholder, Representative, director, officer, agent,
manager, assignee or employee of any Party, or of any Affiliate of any of the
foregoing (other than any party to any of the Transaction Documents or any of
their respective successors or permitted assignees to the extent of such party’s
obligations thereunder), or any of their respective successors or permitted
assignees (excluding any party to the Transaction Documents to the extent of its
obligations thereunder to the other parties thereto or express third party
beneficiaries thereof, collectively, “Non-Recourse Persons”), whether by or
through attempted piercing of the “corporate veil,” by or through a claim
(whether in tort, contract, at law, in equity or otherwise) by or on behalf of
any Party against any Non-Recourse Person, by the enforcement of any judgment,
fine or penalty or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other Law, or otherwise. The Non-Recourse Persons shall
be express third party beneficiaries of this Section 7.8(b) as if expressly
party hereto.
7.9    No Reliance. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO, NONE OF THE PARTIES OR ANY OTHER PERSON,
INCLUDING ANY AFFILIATE OF ANY PARTY, MAKES ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
WITH RESPECT TO THE DISTRIBUTION OF, OR ANY SUCH PERSON’S RELIANCE ON, ANY
INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE IN
ANY DATA ROOM, MANAGEMENT PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF,
OR IN CONNECTION WITH, THE TRANSACTIONS CONTEMPLATED HEREBY). EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, ANY
TRANSACTION DOCUMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT HERETO OR THERETO,
EACH PARTY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO ANY PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR
REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS AFFILIATES) WITH RESPECT TO SUCH
PARTY OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

-54-

--------------------------------------------------------------------------------




ARTICLE VIII
TERMINATION
8.1    Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
(a)    by the mutual written consent of Contributor and the Partnership;
(b)    by Contributor or the Partnership if there shall be in effect a final
nonappealable order of a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; provided that the right to terminate this
Agreement under this Section 8.1(b) shall not be available to Contributor, on
the one hand, or the Partnership, on the other hand, if such order was primarily
due to the failure of Contributor, on the one hand, or the Partnership, on the
other hand, to perform any of its obligations under this Agreement;
(c)    by the Partnership if Contributor shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of Contributor
shall have become untrue, in either case such that the conditions set forth in
Section 6.2(a) or 6.2(b) would not be satisfied and such breach is incapable of
being cured or, if capable of being cured, shall not have been cured within ten
days following receipt by Contributor of notice of such breach from the
Partnership;
(d)    by Contributor if the Partnership shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of the Partnership
shall have become untrue, in either case such that the conditions set forth in
Section 6.3(a) or 6.3(b) would not be satisfied and such breach is incapable of
being cured or, if capable of being cured, shall not have been cured within ten
days following receipt by the Partnership of notice of such breach from
Contributor;
(e)    by Contributor or the Partnership if the Purchase Agreement is terminated
in accordance with its terms;
(f)    by Contributor if a Partnership Change in Recommendation shall have
occurred;
(g)    by Contributor or the Partnership if the Unitholder Meeting shall have
concluded and the Unitholder Approval shall not have been obtained;
(h)    by the Partnership, if the Partnership is terminating to enter into a
definitive agreement relating to a Superior Proposal in accordance with
Section 5.4, provided that the Partnership has complied with Section 8.4; or
(i)    by Contributor or the Partnership in the event that the Closing does not
occur on or before March 15, 2015 (the “Outside Date”), as such Outside Date may
be amended from time to time with the prior written consent of the Parties;
provided that such failure of the Closing to occur is not due to the failure of
such Party to perform and comply in all material

-55-

--------------------------------------------------------------------------------




respects with the covenants and agreements to be performed or complied with by
such Party prior to the Closing.
8.2    Procedure Upon Termination. In the event of termination of this Agreement
by the Partnership or Contributor, or both, pursuant to Section 8.1, written
notice thereof shall forthwith be given to the other Party, and this Agreement
shall terminate, and the contribution of the Assets to the Partnership hereunder
shall be abandoned, without further action by the Partnership or Contributor.
8.3    Effect of Termination. In the event that this Agreement is terminated as
provided in Section 8.1, then each of the Parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without Liability to the Partnership
or Contributor; provided, however, that the agreements and obligations of the
Parties set forth in Section 7.8(b), this Section 8.3, Section 8.4, Article IX
and Article X shall survive any such termination and shall be enforceable
hereunder; and provided, further, that nothing in this Section 8.3 shall relieve
the Partnership or Contributor of any Liability for an intentional material
breach of this Agreement.
8.4    Fees and Expenses.
(a)    In the event that (i) an Alternative Proposal shall have been publicly
proposed or publicly disclosed prior to, and not withdrawn at the time of, the
date of the Unitholder Meeting (or, if the Unitholder Meeting shall not have
occurred, prior to the termination of this Agreement pursuant to
Section 8.1(i)), (ii) this Agreement is terminated by Contributor or the
Partnership pursuant to Section 8.1(g) or Section 8.1(i) and (iii) the
Partnership enters into a definitive agreement with respect to, or consummates,
such Alternative Proposal within nine months after the date this Agreement is
terminated, then the Partnership shall pay to Contributor the Termination Fee
and the Commitment Fee Reimbursement, upon the earlier of the public
announcement that the Partnership has entered into such definitive agreement or
the consummation of any such transaction. For purposes of this Section 8.4(a),
the term “Alternative Proposal” shall have the meaning assigned to such term in
Exhibit A, except that the references to “20% or more” shall be deemed to be
references to “more than 50%.”
(b)    In the event this Agreement is terminated by Contributor pursuant to
Section 8.1(f), then the Partnership shall pay to Contributor, within two
business days after the date of termination, the Termination Fee and the
Commitment Fee Reimbursement.
(c)    In the event this Agreement is terminated by the Partnership pursuant to
Section 8.1(h), then the Partnership shall immediately prior to or
simultaneously with such termination pay to Contributor the Termination Fee and
the Commitment Fee Reimbursement.
(d)    In the event this Agreement is terminated by Contributor pursuant to
Section 8.1(d) after having provided the Partnership with prompt notice of and
15 days to cure any breach with respect thereto (plus any additional period
during which the Partnership is diligently pursuing a cure of such breach, not
to exceed a total of 30 days, and in any and all events the cure period shall
end on March 14, 2015), then the Partnership shall pay to

-56-

--------------------------------------------------------------------------------




Contributor, within ten business days after the date of termination, the
Commitment Fee Reimbursement.
(e)    Any payment of the Termination Fee and/or Commitment Fee Reimbursement,
as applicable, shall be made in cash by wire transfer of same day funds to an
account designated in writing by Contributor.
(f)    Following the Closing, the Parties hereby agree to negotiate in good
faith the terms of the Partnership’s reimbursement to Contributor of the
Commitment Fee Reimbursement and the Closing Fee (as defined in the Commitment
Letter) to be advanced by Contributor on behalf of the Partnership in connection
with the refinancing of the Partnership’s existing indebtedness; provided that
no amount shall be paid in any quarter with respect to the Commitment Fee
Reimbursement or the Closing Fee until the Partnership has paid the aggregate
minimum quarterly distribution with respect to that quarter.
(g)    The Partnership acknowledges that the provisions of this Section 8.4 are
an integral part of the transactions contemplated hereby and that, without these
agreements, Contributor would not enter into this Agreement. The parties agree
that, in the event that the Partnership pays the Termination Fee and/or
Commitment Fee Reimbursement to Contributor as provided by this Section 8.4, the
Partnership shall have no further liability to Contributor of any kind in
respect of this Agreement and the transactions contemplated hereby, and that in
no event shall the Partnership be required to pay either the Termination Fee or
the Commitment Fee Reimbursement on more than one occasion.
ARTICLE IX
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
9.1    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and all questions relating to the interpretation or enforcement of
this Agreement shall be governed by and construed in accordance with the Law of
the State of Delaware without regard to the Law of the State of Delaware or any
other jurisdiction that would call for the application of the substantive laws
of any jurisdiction other than the State of Delaware. Each Party hereby agrees
that service of summons, complaint or other process in connection with any
Proceedings contemplated hereby may be made in accordance with Section 10.3
addressed to such Party at the address specified pursuant to Section 10.3. Each
of the Parties irrevocably submits to the exclusive jurisdiction of the United
States District Court for the District of Delaware, or in the event, but only in
the event, that such court does not have jurisdiction over such action or
proceeding, to the exclusive jurisdiction of the Delaware Court of Chancery (or,
in the event that such court does not have jurisdiction over such action or
Proceeding, to the exclusive jurisdiction of the Delaware Superior Court)
(collectively, the “Courts”), for the purposes of any Proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby (and agrees
not to commence any Proceeding relating hereto except in such Courts). Each of
the Parties further agrees that service of any process, summons, notice or
document hand delivered or sent in accordance with Section 10.3 to such Party’s
respective address set forth in Section 10.3 will be effective service of
process for any Proceeding in the State of Delaware with respect to any matters
to which it has submitted to jurisdiction as set forth in the immediately
preceding sentence. Each of the Parties irrevocably and unconditionally

-57-

--------------------------------------------------------------------------------




waives any objection to the laying of venue of any Proceeding arising out of or
relating to this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby in the Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Notwithstanding the foregoing, each Party agrees that a
final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided at law or in
equity. EACH PARTY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH.
ARTICLE X
GENERAL PROVISIONS
10.1    Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties. Notwithstanding the
foregoing, in addition to any other approvals required by the Partnership’s or
Oxford GP’s Organizational Documents or under this Agreement, any waivers by the
Partnership of, or any amendment, supplement, modification or change of any of
the provisions of Section 6.1 or 6.2 of this Agreement must be approved by the
Sponsor Sellers prior to such action by the Partnership Board.
10.2    Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
10.3    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by a
nationally recognized overnight courier, postage prepaid, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice, provided that notices of a change of address shall be effective
only upon receipt thereof):
If to Contributor, to:
Westmoreland Coal Company
9540 South Maroon Circle, Suite 200
Englewood, CO 80112
Attention: General Counsel



-58-

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:


Holland & Hart LLP
6380 S. Fiddlers Green Cir., Suite 500
Greenwood Village, CO 80111
Attention: Amy L. Bowler


If to the Partnership, to:


Oxford Resource Partners, LP
41 South High Street
Suite 3450
Columbus, OH 43215
Attention: Chief Legal Officer


with a copy (which shall not constitute notice) to:


Squire Patton Boggs (US) LLP
41 South High Street
Suite 2000
Columbus, OH 43215
Attention: Donald W. Hughes
10.4    Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. No Party may
assign or transfer this Agreement or any of its rights, interests or obligations
under this Agreement without the prior written consent of the other Party,
provided that each Party may freely assign this Agreement or any of its rights
or obligations hereunder, in whole or from time to time in part, without such
consent, to any Affiliate of such Party that remains an Affiliate at all times
following such assignment. Any attempted assignment or transfer in violation of
this Agreement shall be null, void and ineffective.
10.5    Expenses. Each Party shall pay its own costs and expenses (including
legal, accounting, financial advisory and consulting fees and expenses) incurred
by such Party in connection with the negotiation and consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
10.6    Specific Performance. The Parties acknowledge and agree that a breach of
this Agreement would cause irreparable damage to each of the Partnership and
Contributor and neither Party will have an adequate remedy at Law. Therefore,
the obligations of each Party under this Agreement, including Contributor’s
obligation to contribute the WKFCH Interests to the Partnership and the
Partnership’s obligation to issue the Contributor Consideration to Contributor,
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. Such remedies shall be cumulative and not
exclusive and shall be in addition to any other remedies which either Party may
have under this Agreement or otherwise.

-59-

--------------------------------------------------------------------------------




10.7    Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto), together with each of the other Transaction Documents, constitute the
entire understanding and agreement between the Parties with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
discussions, agreements and understandings, whether written or oral.
10.8    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under Law, but if any
provision or portion of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Law in any jurisdiction by any applicable
Governmental Authority, (a) such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, (b) such provision
shall be invalid, illegal or unenforceable only to the extent strictly required
by such Governmental Authority, (c) to the extent any such provision is deemed
to be invalid, illegal or unenforceable, Contributor and the Partnership each
agree that it shall use its commercially reasonable efforts to cause such
Governmental Authority to modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible and (d) to the extent that the Governmental Authority does not modify
such provision, Contributor and the Partnership each agree that they shall
endeavor in good faith to exercise or modify such provision so that such
provision shall be valid, legal and enforceable as originally intended to the
greatest extent possible.
10.9    Disclosure Schedules. The inclusion of any information (including dollar
amounts) in any section of the Contributor Disclosure Schedules or the
Partnership Entities Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by a Party that such information is required to be listed on
such section of the Contributor Disclosure Schedules or the Partnership Entities
Disclosure Schedules or is material to or outside the ordinary course of the
business of such Party or the Person to which such disclosure relates. The
information contained in this Agreement, the Exhibits and the Schedules is
disclosed solely for purposes of this Agreement, and no information contained in
this Agreement, the Exhibits or the Schedules shall be deemed to be an admission
by any Party to any third Person of any matter whatsoever (including any
violation of a legal requirement or breach of contract). The disclosure
contained in one disclosure schedule contained in the Contributor Disclosure
Schedules or the Partnership Entities Disclosure Schedules may be incorporated
by reference into any other disclosure schedule contained therein, and shall be
deemed to have been so incorporated into any other disclosure schedule so long
as it is readily apparent that the disclosure is applicable to such other
disclosure schedule.
10.10    Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
assigns. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Person, including any creditor of any Party or any of
their Affiliates. No such Third Person shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any liability (or otherwise) against any Party.
Notwithstanding the foregoing, the Sponsor Sellers shall be express third party
beneficiaries of, and shall have the right to enforce, the second sentence of
Section 10.1.

-60-

--------------------------------------------------------------------------------




10.11    Facsimiles; Electronic Transmission; Counterparts. This Agreement may
be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any Party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
10.12    Time of Essence. Time is of the essence in the performance of this
Agreement.
10.13    Right to Rely. Following the Closing, any rights to indemnification,
payment, reimbursement or other remedy based on representations, warranties,
covenants or agreements in this Agreement or in any certificate delivered
pursuant hereto shall not be affected by any investigation conducted at any
time, or any knowledge acquired (or capable of being acquired) before the
Closing. The waiver of any condition based on the accuracy of any representation
or warranty, or in the performance of or compliance with, any such covenant or
agreement, shall not affect the right to indemnification, payment,
reimbursement, or any other remedy based on such representations, warranties,
covenants or agreements.
[Signature page follows]

-61-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first above written.
 
WESTMORELAND COAL COMPANY
 
 
 
By: /s/ Keith E. Alessi
 
Name: Keith E. Alessi
 
Title: CEO









































[Signature Page to Contribution Agreement]

-62-

--------------------------------------------------------------------------------






 
OXFORD RESOURCE PARTNERS, LP
 
 
 
By: Oxford Resources GP, LLC,
its general partner
 
 
 
By: /s/ Charles C. Ungurean
 
Name: Charles C. Ungurean
 
Title: President and CEO











































[Signature Page to Contribution Agreement]



-63-

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“Acceptable Terms” means (i) for purposes of Section 6.3(e), refinancing (or
amendment) of indebtedness of the Partnership existing on the date of this
Agreement on substantially the terms set forth in the Commitment Letter or on
other terms which in the aggregate are not materially less favorable than the
Term Sheet and (ii) for purposes of Section 6.3(f), refinancing (or amendment)
of indebtedness of Contributor existing on the date of this Agreement on terms
which Contributor determines in good faith are acceptable to Contributor.
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that “Affiliate” shall not be deemed to include (i) any portfolio
company in which Contributor or any of its investment fund Affiliates have made
a debt or equity investment, or (ii) any fund or other investment entity in
which Contributor or any of its investment fund Affiliates serves as an
investment manager or advisor.
“Agreement” has the meaning set forth in the Preamble.
“AIM Holdings” has the meaning set forth in the Recitals.
“Alternative Proposal” means any proposal or offer from any Person or “group”
(as defined in Section 13(d) of the Exchange Act), other than Contributor and
its Subsidiaries, relating to any (i) direct or indirect acquisition (whether in
a single transaction or a series of related transactions), outside of the
ordinary course of business, of (A) assets of the Partnership equal to 20% or
more of the consolidated assets of the Partnership or to which 20% or more of
the Partnership’s revenues or earnings with respect to the Partnership
Businesses on a consolidated basis are attributable, or (B) securities of the
Partnership constituting 20% or more of any class of the Partnership’s equity
securities; (ii) tender offer or exchange offer that if consummated would result
in any Person or “group” (as defined in Section 13(d) of the Exchange Act)
beneficially owning 20% or more of any class of the Partnership’s equity
securities; or (iii) merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving the Partnership which is structured to permit such Person or group to
acquire beneficial ownership of at least 20% of the Partnership’s consolidated
assets or equity interests; in each case other than the transactions
contemplated hereby.
“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other Law
issued by a Governmental Authority that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition.

A-1

--------------------------------------------------------------------------------




“Assets” means the fee interest in and to the surface of the lands described in
Exhibit A‑1 attached hereto and the fee interest in and to the coal and coal
rights in the lands described in Exhibit A-2 attached hereto, subject to the
limitations described in said Exhibit A‑2.
“Assets Deed(s)” has the meaning set forth in the Recitals.
“Audited Partnership Financial Statements” has the meaning set forth in
Section 4.10(a).
“Balance Sheet” has the meaning set forth in Section 4.10(a).
“Balance Sheet Date” has the meaning set forth in Section 4.10(a).
“Benefit Plan” has the meaning set forth in Section 4.17(a).
“C&T Coal” has the meaning set forth in the Recitals.
“Claim” has the meaning set forth in Section 7.3(a).
“Claim Deductible” has the meaning set forth in Section 7.4(b).
“Claim Notice” has the meaning set forth in Section 7.3(a).
“Closing” has the meaning set forth in Section 2.3.
“Closing Date” has the meaning set forth in Section 2.3.
“Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992, as
amended, and the rules and regulations promulgated in connection therewith.
“Coal Mining Lease” means the Coal Mining Lease to be entered into in connection
with the closing of the transactions contemplated by this Agreement and the
Purchase Agreement, in substantially the form attached as Exhibit C hereto.
“Coal Reserves” means the coal reserves on, under and/or comprising the Assets,
with such changes therein as occur in the Ordinary Course of Business.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Commitment Fee Reimbursement” means the Upfront Payment (as defined in the
Commitment Letter) in the amount of $5,000,000 paid by Contributor in accordance
with the Commitment Letter.
“Commitment Letter” means that certain commitment letter and related term sheet
of Tennenbaum Opportunities Partners VI, LLC, Tennenbaum Opportunities Partners
V, LP, Pacific Investment Management Company LLC, acting as investment manager
on behalf of the funds and/or managed accounts named therein, Medley Capital
Corporation and certain of its

A-2

--------------------------------------------------------------------------------




affiliates and BlackRock Kelso Capital and certain of its affiliates, dated as
of October 16, 2014, pursuant to which such Persons have agreed, subject to the
terms and conditions set forth therein, to refinance the existing indebtedness
of the Partnership.
“Common Unit Warrants” has the meaning set forth in Section 4.3(a)
“Common Unitholder” and “Common Unitholders” have the meanings set forth in the
Recitals.
“Common Units” has the meaning assigned to such term in the Partnership
Agreement.
“Confidential Information” means the Contributor Confidential Information and
the Partnership Entities Confidential Information.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, evidence of indebtedness, security agreement, lease, easement, right
of way agreement, sublease, license, commitment, subcontract, or other
arrangement, understanding, undertaking, commitment, or obligation, whether
written or oral.
“Contribution Partnership Agreement Amendment” means the Fourth Amended and
Restated Agreement of Limited Partnership of the Partnership to be approved and
adopted in connection with the closing of the transactions contemplated by this
Agreement and the Purchase Agreement, in substantially the form attached as
Exhibit B hereto.
“Contributor” has the meaning set forth in the Preamble.
“Contributor Confidential Information” means any and all of Contributor’s data,
information, ideas, concepts and knowledge, including reports, documents,
correspondence, maps, interpretations, records, logs and technical, business or
land data or information, whether geological, geophysical, economic, financial,
land, business or management in nature, and whether electronic, written or oral;
provided, however, that, notwithstanding the foregoing, the following will not
constitute Contributor Confidential Information: (i) information which is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by any of the Partnership Entities or any of their
respective Affiliates or Representatives; (ii) information which was already
known to the Partnership prior to such information being furnished to it; (iii)
information which becomes available to the Partnership from a source that, to
the Knowledge of the Partnership, was not subject to any prohibition against
transmitting the information to the Partnership and was not bound by a
confidentiality agreement to Contributor, including information which is
acquired independently from a Third Person that has the right to disseminate
such information at the time it is acquired by the Partnership; and (iv)
information developed by the Partnership independently of Contributor
Confidential Information provided to the Partnership by or on behalf of
Contributor.
“Contributor Consideration” has the meaning set forth in the Recitals.
“Contributor Disclosure Schedules” means the disclosure schedules to this
Agreement prepared by Contributor and delivered to the Partnership on the date
hereof.

A-3

--------------------------------------------------------------------------------




“Contributor Indemnified Parties” has the meaning set forth in Section 7.2(b).
“Contributor Material Adverse Effect” means any event, change, fact,
development, circumstance, condition, matter or occurrence that, individually or
in the aggregate with one or more other events, changes, facts, developments,
circumstances, conditions, matters or occurrences, is or would be materially
adverse to, or has had or would have a material adverse effect on or change in,
on or to the business, condition (financial or otherwise) or operations of the
Kemmerer Mining Operation, the ownership of the Assets by Contributor (or an
Affiliate of Contributor) pre-Closing, ownership of the WKFCH Interests by
Contributor pre-Closing, the ownership of the WKFCH Interests by the Partnership
(or an Affiliate of the Partnership) post-Closing, the ownership of the Assets
by WKFCH post-Closing or the ability of Contributor to consummate the
transactions contemplated by this Agreement; provided, however, that none of the
following events, changes, facts, developments, circumstances, conditions,
matters or occurrences (either alone or in combination) shall be taken into
account for purposes of determining whether or not a Contributor Material
Adverse Effect has occurred: (i) the announcement (in accordance with the terms
of this Agreement) of this Agreement and the transactions contemplated hereby;
(ii) the coal industry generally; (iii) changes in GAAP or interpretations
thereof; (iv) the economy or securities markets of the United States generally;
or (v) the announcement, performance or consummation of the Purchase Agreement
or any of the transactions contemplated thereby; except, in the case of clauses
(ii) through (iv), to the extent disproportionately affecting the Kemmerer
Mining Operation, the Assets or the WKFCH Interests and then only such
disproportionate impact shall be considered.
“Contributor SEC Documents” means all registration statements, annual and
quarterly reports, current reports, definitive proxy statements, and other
forms, reports, schedules, statements and documents, as amended, filed or
furnished by Contributor with the Commission.
“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through ownership of Voting Interests, by
contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.
“Courts” has the meaning set forth in Section 9.1.
“De Minimis Claim” has the meaning set forth in Section 7.4(a).
“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.
“Director Bonus Units” means the grant and issuance to each of the Partnership’s
three independent directors, on the earlier of the Closing Date or December 31,
2014, of Common Units equal in value to $12,500 (for an aggregate value of
$37,500 for such three independent directors) as of the close of the NYSE on the
date of grant and issuance.

A-4

--------------------------------------------------------------------------------




“Disclosure Schedules” means (i) with respect to Contributor, the Contributor
Disclosure Schedules, and (ii) with respect to the Partnership, the Partnership
Entities Disclosure Schedules.
“Environmental Laws” means any and all Law pertaining to the prevention of
pollution, the protection of human health (including worker health and safety)
and the environment (including ambient air, surface water, ground water, land,
surface or subsurface strata and natural resources) and the investigation,
removal and remediation of contamination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, with respect to the Partnership, any other Person
which, together with the Partnership, would be treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Fundamental Representations” means the representations and warranties set forth
in Sections 3.1, 3.2, 3.3, 3.5(a)-(d), 3.12, 4.1, 4.2, 4.3, 4.16 and 4.19.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.
“GP Interest” has the meaning set forth in Section 4.3(a).
“GP Purchase” has the meaning set forth in the Recitals.
“Hazardous Substances” means each substance, waste or material regulated,
defined, designated or classified as a hazardous waste, hazardous substance,
hazardous material, pollutant, contaminant or toxic substance under any
Environmental Law; provided that the term Hazardous Substances shall be deemed
not to include petroleum, petroleum products, natural gas or natural gas liquids
while they are secured in containers or vessels that are in good condition and
compliant with applicable Environmental Laws.
“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.
“Indemnifying Party” has the meaning set forth in Section 7.3(a).
“Intellectual Property” means patents, trademarks, copyrights, and trade
secrets.
“Investor Rights Agreements” means (i) the Investors’ Rights Agreement, dated
August 24, 2007, by and among the Partnership, Oxford GP, AIM, C&T Coal, Charles
C.

A-5

--------------------------------------------------------------------------------




Ungurean and Thomas T. Ungurean, as amended on June 24, 2013, and (ii) the
Investors’ Rights Agreement, dated as of June 24, 2013, by and among the
Partnership, Oxford GP, AIM Holdings, and the lenders party to the Financing
Agreement, dated as of June 24, 2013, by and among Oxford Mining Company, LLC,
as borrower, Oxford Resource Partners, LP, as a guarantor, the other guarantors
party thereto, such lenders, and Obsidian Agency Services, Inc., as collateral
agent and administrative agent for such lenders.
“Kemmerer Mining Operation” means the business as historically, presently and
currently proposed to be conducted or operated by Contributor and/or its
Affiliates utilizing and with respect to the Assets, taken as a whole.
“Knowledge” means the actual knowledge after reasonable inquiry (i) with respect
to Contributor, of Keith Alessi, Jennifer Grafton, Kevin Paprzycki and Scott
Sturm, and (ii) with respect to the Partnership, of Charles C. Ungurean, Bradley
W. Harris, Daniel M. Maher and Gregory J. Honish.
“Law” means any applicable domestic or foreign federal, state, local, municipal,
or other administrative order, constitution, law, Order, policy, ordinance,
rule, code, principle of common law, case, decision, regulation, statute, tariff
or treaty, or other requirements with similar effect of any Governmental
Authority or any binding provisions or interpretations of the foregoing.
“Liability” means, collectively, any indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued,
absolute, contingent or otherwise.
“Lien” means, with respect to any property or asset, (i) any mortgage, pledge,
security interest, claim, charge, lien or other similar property interest or
encumbrance in respect of such property or asset, and (ii) any easements,
rights-of-way, restrictions, restrictive covenants, restrictions on transfer,
proxies, voting or other agreements, preferential purchase right, right-of-first
refusal, right-of-first offer, rights, leases and other encumbrances on title to
real or personal property (whether or not of record).
“Loss” has the meaning set forth in Section 7.2(a).
“LTIP” means the Partnership’s Amended and Restated Long-Term Incentive Plan
effective as of June 18, 2010, as amended.
“LTIP Grants” means the outstanding grants of Phantom Units under the LTIP which
will fully vest upon consummation of the transactions provided for in the
Purchase Agreement and may result in Common Units being issued to the holders of
such grants.
“MLP Transactions” has the meaning set forth in the Recitals.
“Multiemployer Plan” has the meaning set forth in Section 4.17(c).
“Non-Recourse Persons” has the meaning set forth in Section 7.8(b).

A-6

--------------------------------------------------------------------------------




“Notice Period” has the meaning set forth in Section 5.4(d)(i).
“NYSE” has the meaning set forth in Section 4.23.
“NYSE Compliance Reverse Unit Split” means a reverse unit split of all of the
outstanding units of the Partnership to achieve compliance with the rules of the
New York Stock Exchange relating to the price of the common units of the
Partnership, which reverse unit split shall be approved by Contributor (which
approval shall not be unreasonably delayed or withheld) and shall be a 2-to-1
reverse unit split or such other reverse unit split as is approved by the
Contributor.
“Operating Company” has the meaning set forth in the Recitals.
“Operating Company Subsidiaries” has the meaning set forth in Section 4.6(a).
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, writ, decree or verdict entered, issued, made or rendered by any
Governmental Authority.
“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past practices.
“Organizational Documents” means (i) with respect to a corporation, the articles
or certificate of incorporation and bylaws or regulations thereof together with
any other governing agreements or instruments of such corporation or the
shareholders thereof, each as amended; (ii) with respect to a limited liability
company, the certificate of formation and the operating or limited liability
company agreement or regulations thereof, or any comparable governing
instruments, each as amended; (iii) with respect to a partnership, the
certificate of formation and the partnership agreement of the partnership and,
if applicable, the Organizational Documents of such partnership’s general
partner, or any comparable governing instruments, each as amended; and (iv) with
respect to any other Person, the organizational, constituent or governing
documents or instruments of such Person.
“OSMRE” means the Office of Surface Mining, Reclamation and Enforcement, U.S.
Department of the Interior, or any successor agency.
“Outside Date” has the meaning set forth in Section 8.1(i).
“Oxford GP” has the meaning set forth in the Recitals.
“Parties” has the meaning set forth in the Preamble.
“Partnership” has the meaning set forth in the Preamble.
“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Oxford Resource Partners, LP dated as of July 19,
2010, as amended by that certain Amendment No. 1 to the Third Amended and
Restated Agreement of Limited Partnership of Oxford Resource Partners, L.P.
dated as of June 24, 2013.

A-7

--------------------------------------------------------------------------------




“Partnership Assets” means the assets owned on the Closing Date by the
Partnership and its Subsidiaries, taken as a whole. For the avoidance of doubt,
the Partnership Assets do not include any of the Assets.
“Partnership Board” has the meaning set forth in Section 4.2(a).
“Partnership Board Recommendation” has the meaning set forth in Section 5.3(a).
“Partnership Businesses” means the businesses conducted or operated as of the
Closing Date by the Partnership Entities using any of the Partnership Assets,
taken as a whole, including the associated liabilities.
“Partnership Change in Recommendation” has the meaning set forth in
Section 5.4(c).
“Partnership Consideration” has the meaning set forth in the Recitals.
“Partnership Contribution” has the meaning set forth in the Recitals.
“Partnership Debt Documents” means the (i) the Financing Agreement, dated as of
June 24, 2013, by and among Oxford Mining Company, LLC, as borrower, Oxford
Resource Partners, LP, as a guarantor, the other guarantors party thereto, the
lenders party thereto, and Cerberus Business Finance, LLC, as collateral agent
and administrative agent for such lenders, together with all other documents
relating thereto, and (ii) the Financing Agreement, dated as of June 24, 2013,
by and among Oxford Mining Company, LLC, as borrower, Oxford Resource Partners,
LP, as a guarantor, the other guarantors party thereto, the lenders party
thereto, and Obsidian Agency Services, Inc., as collateral agent and
administrative agent for such lenders, together with all other documents
relating thereto.
“Partnership Entities” means the Partnership, the Operating Company and all
other Subsidiaries of the Partnership, collectively.
“Partnership Entities Confidential Information” means any and all of the
Partnership Entities’ data, information, ideas, concepts and knowledge,
including reports, documents, correspondence, maps, interpretations, records,
logs and technical, business or land data or information, whether geological,
geophysical, economic, financial, land, business or management in nature, and
whether electronic, written or oral; provided, however, that, notwithstanding
the foregoing, the following will not constitute Partnership Entities
Confidential Information: (i) information which is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Contributor or any of its Affiliates or Representatives; (ii) information which
was already known to Contributor prior to such information being furnished to
it; (iii) information which becomes available to Contributor from a source other
than the Partnership if, to the Knowledge of Contributor, such source was not
subject to any prohibition against transmitting the information to Contributor
and was not bound by a confidentiality agreement to the Partnership, including
information which is acquired independently from a Third Person that has the
right to disseminate such information at the time it is acquired by Contributor;
and (iv) information developed by Contributor independently of the Partnership
Entities Confidential Information provided to Contributor by or on behalf of the
Partnership.

A-8

--------------------------------------------------------------------------------




“Partnership Entities Disclosure Schedules” means the disclosure schedules to
this Agreement prepared by the Partnership and delivered to Contributor on the
date hereof.
“Partnership Entities Material Adverse Effect” means any event, change, fact,
development, circumstance, condition, matter or occurrence that, individually or
in the aggregate with one or more other events, changes, facts, developments,
circumstances, conditions, matters or occurrences, is or would be reasonably
likely to be materially adverse to, or has had or would be reasonably likely to
have a material adverse effect on or change in, on or to the business, condition
(financial or otherwise) or operations of the Partnership and its Subsidiaries,
taken as a whole (including, their respective assets, properties or businesses,
taken as a whole); provided, however, that, none of the following events,
changes, facts, developments, circumstances, conditions, matters or occurrences
(either alone or in combination) shall be taken into account for purposes of
determining whether or not a Partnership Entities Material Adverse Effect has
occurred: (i) the announcement (in accordance with the terms of this Agreement)
of this Agreement and the transactions contemplated hereby, including the
issuance of the Common Units making up the Contributor Consideration; (ii) the
coal industry generally; (iii) changes in GAAP or interpretations thereof; (iv)
the economy or securities markets of the United States generally; or (v) the
announcement, performance or consummation of the Purchase Agreement or any of
the transactions contemplated thereby, including any disruption of customer or
supplier relationships or loss of any employees or independent contractors of
Oxford GP and the Partnership; except, in the case of clauses (ii) through (iv),
to the extent disproportionately affecting the Partnership as compared with
other Persons in the coal industry and then only such disproportionate impact
shall be considered.
“Partnership Entities Material Contracts” has the meaning set forth in
Section 4.13(b).
“Partnership Entities Policies” has the meaning set forth in Section 4.22.
“Partnership Financial Statements” has the meaning set forth in Section 4.10(a).
“Partnership Indemnified Parties” has the meaning set forth in Section 7.2(a).
“Partnership Interest” has the meaning assigned to such term in the Partnership
Agreement.
“Partnership SEC Documents” means all registration statements, annual and
quarterly reports, current reports, definitive proxy statements, and other
forms, reports, schedules, statements and documents, as amended, filed or
furnished by the Partnership with the Commission.
“Party” has the meaning set forth in the Preamble.
“Percentage Interest” has the meaning assigned to such term in the Partnership
Agreement.
“Permits” means all permits, approvals, consents, licenses, franchises,
exemptions and other authorizations, consents and approvals of or from
Governmental Authorities.

A-9

--------------------------------------------------------------------------------




“Permitted Liens” means, with respect to any Person, (i) statutory Liens for
current Taxes applicable to the assets of such Person or assessments not yet
delinquent or the amount or validity of which is being contested in good faith
and for which adequate reserves have been established in accordance with GAAP;
(ii) mechanics’, warehousemen’s, materialmen’s, carriers’, workers’,
repairmens’, landlords’ and other similar liens arising or incurred in the
Ordinary Course of Business of such Person relating to obligations that are not
overdue for a period of more than 30 days or that are being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP; (iii) Liens as may have arisen in the Ordinary Course of Business of such
Person, none of which are material to the ownership, use or operation of the
assets of such Person; (iv) any state of facts that an accurate on the ground
survey of any real property of such Person would show, and any easements,
rights-of-way, restrictions, restrictive covenants, rights, leases, and other
encumbrances on title to real or personal property filed of record, in each case
that do not materially detract from the value of or materially interfere with
the use and operation of any of the assets of such Person; (v) statutory Liens
for obligations that are not delinquent; (vi) Liens encumbering the fee interest
of those tracts of third party owned real property encumbered by Rights-of-Way;
(vii) legal highways, zoning and building laws, ordinances and regulations, that
do not materially detract from the value of or materially interfere with the use
of the assets of such Person in the Ordinary Course of Business; (viii) any
Liens with respect to assets of such Person, which, together with all other
Liens, do not materially detract from the value of such Person or materially
interfere with the present use of the assets owned by such Person or the conduct
of the business of such Person; (ix) pledges or deposits in the Ordinary Course
of Business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA; and
(x) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds or performance bonds incurred in
the Ordinary Course of Business.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of a Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.
“Proceeding” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority,
arbitrator, or mediator.
“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes; provided that “Property Taxes” shall not include the
Wyoming severance Tax or the Wyoming ad valorem/gross products Tax on mineral
production.

A-10

--------------------------------------------------------------------------------




“Proxy Statement” has the meaning set forth in Section 5.3(a).
“Purchase Agreement” has the meaning set forth in the Recitals.
“Qualifying Acquisition” has the meaning given it in the Purchase Agreement, and
any of the same is subject to the approval of Westmoreland Coal Company (which
approval shall not be unreasonably withheld, conditioned or delayed) as provided
in the Purchase Agreement.
“Qualified Benefit Plan” has the meaning set forth in Section 4.17(c).
“Reference Amount” means $55,000,000.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remedies Exception” means the extent to which enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Law affecting the enforcement of creditors’ rights generally and by general
equitable principles.
“Representatives” means, with respect to a Person, the Affiliates, control
persons, officers, equity holders, co-investors, directors, managers, employees,
agents, representatives, contractors, consultants, lenders, prospective lenders,
partners, counsel, investment bankers and other advisors of such Person or its
Affiliates.
“Rights-of-Way” means easements, rights-of-way and similar real estate
interests.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Seller” and “Sellers” have the meanings set forth in the Recitals.
“SMCRA” means the Surface Mining Control and Reclamation Act of 1977, as
amended.
“Sponsor Sellers” means AIM Holdings and C&T Coal, together.
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
“Subordinated Unit Warrants” has the meaning set forth in Section 4.3(a).
“Subordinated Unitholder” and “Subordinated Unitholders” have the meanings set
forth in the Recitals.
“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which a
majority of the Voting

A-11

--------------------------------------------------------------------------------




Interests are at the time owned or Controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
“Superior Proposal” means a bona fide written offer, obtained after the date of
this Agreement and not in breach of Section 5.4, to acquire, directly or
indirectly, more than 50% of the outstanding equity securities of the
Partnership or more than 50% of the combined assets of the Partnership, made by
a Third Person, which is on terms and conditions which the Partnership Board
determines in good faith to be more favorable to the Common Unitholders than the
MLP Transactions, taken as a whole, taking into account at the time of
determination any changes to the terms of this Agreement and the other
Transaction Documents that as of that time had been committed to by Contributor
in writing and the ability of the Third Person making such proposal to
consummate the transactions contemplated by such proposal (based upon, among
other things, the availability of financing and the expectation of obtaining
required approvals).
“Survival Period” has the meaning set forth in Section 7.1.
“Tax” means any federal, state, local or foreign income, gross receipts, branch
profits, license, payroll, employment, black lung excise or other excise,
severance, stamp, occupation, PBGC or other premium, windfall profits, escheat,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, registration, ad valorem, gross products, value added,
alternative or add-on minimum or estimated tax or other tax of any kind
whatsoever including any interest, penalty or addition thereto, whether disputed
or not and including such amount of any other Person under Law, as transferee or
successor, by contract or otherwise.
“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any related or supporting information,
attachment or schedules) supplied or required to be supplied to any taxing
authority or any Person with respect to Taxes and including any supplement or
amendment thereof.
“Termination Fee” means $3,000,000.
“Third Party Claim” has the meaning set forth in Section 7.3(b).
“Third Person” means (i) any Person other than a Party or its Affiliates, and
(ii) any Governmental Authority.
“Transaction Documents” means this Agreement, the Contribution Partnership
Agreement Amendment, the Purchase Agreement, the Coal Mining Lease, and any and
all other agreements or instruments provided for in this Agreement or the
Purchase Agreement to be executed and delivered by the Parties in connection
with the transactions contemplated hereby.
“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

A-12

--------------------------------------------------------------------------------




“Tribunal” has the meaning set forth in Section 5.8(c).
“Unaudited Partnership Financial Statements” has the meaning set forth in
Section 4.10(a).
“Union” has the meaning set forth in Section 4.18(b).
“Unitholder Approval” has the meaning set forth in Section 5.3(a).
“Unitholder Approval Transactions” has the meaning set forth in the Recitals.
“Unitholder Meeting” has the meaning set forth in Section 5.3(d).
“Unitholders” has the meaning set forth in the Recitals.
“USAO” means the United States Attorney’s Office for the Southern District of
Ohio.
“USAO Settlement” means the settlement reflected by a plea agreement with USAO
pursuant to which a Subsidiary of the Partnership will plead guilty to a single
misdemeanor charge of negligently violating a condition or limitation of a NPDES
permit and pay fines and community service amounts aggregating $650,000.
“Voting Interests” of any Person as of any date means the equity interests of
such Person pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, equity interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with respect to a partnership (whether general or limited), any general partner
interest in such partnership.
“WARN Act” means the Worker Adjustment and Retraining Notification Act and any
other so-called “plant closing” Law.
“WKFCH” has the meaning set forth in the Recitals.
“WKFCH Interests” has the meaning set forth in the Recitals.
“WKFCH LLC Agreement” means the limited liability company agreement of WKFCH.
“WKI” means Westmoreland Kemmerer Inc., a Delaware corporation and a wholly
owned Subsidiary of Contributor.



A-13

--------------------------------------------------------------------------------




















FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
WESTMORELAND RESOURCE PARTNERS, LP






--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page


 
 
 
ARTICLE I
DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Construction
25


ARTICLE II
ORGANIZATION
25


Section 2.1
Formation
25


Section 2.2
Name
26


Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
26


Section 2.4
Purpose and Business
26


Section 2.5
Powers
27


Section 2.6
Term
27


Section 2.7
Title to Partnership Assets
27


ARTICLE III
RIGHTS OF LIMITED PARTNERS
28


Section 3.1
Limitation of Liability
28


Section 3.2
Management of Business
28


Section 3.3
Outside Activities of the Limited Partners
28


Section 3.4
Rights of Limited Partners
28


ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER FO PARTNERSHIP INTERESTS; REDEMTPTION OF
PARTNERSHIP INTERESTS
29


Section 4.1
Certificates
29


Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
30


Section 4.4
Record Holders
30


Section 4.5
Registration and Transfer of Limited Partner Interests
31


Section 4.6
Transfer of the General Partner's General Partner Interest
32


Section 4.7
Transfer of Incentive Distribution Rights and Liquidation Units
33


Section 4.8
Restriction on Transfers
33


Section 4.9
Citizenship Certificates; Non-citizen Assignees
34


Section 4.10
Redemption of Partnership Interests of Non-citizen Assignees
35


ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
37


Section 5.1
Reserved
37


Section 5.2
Contributions by the General Partner
37


Section 5.3
Contributions by Limited Partners
37




i

--------------------------------------------------------------------------------




Section 5.4
Interest and Withdrawal of Capital Contributions
37


Section 5.5
Capital Accounts
37


Section 5.6
Issuances of Additional Partnership Interests
41


Section 5.7
Conversion of Subordinated Units
42


Section 5.8
Limited Preemptive Right
42


Section 5.9
Splits and Combinations
42


Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests
43


Section 5.11
Issuance of Common Units in Connection with Reset of Incentive Distribution
Rights
44


Section 5.12
Treatment of Penny Warrants
46


Section 5.13
Capital Contribution by Holders of Warrant Exercised Common Units
46


ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
46


Section 6.1
Allocations for Capital Account Purposes
46


Section 6.2
Allocations for Tax Purposes
53


Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders
55


Section 6.4
Distributions of Available Cash from Operating Surplus
56


Section 6.5
Distributions of Available Cash from Capital Surplus
57


Section 6.6
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels
57


Section 6.7
Reserved
58


Section 6.8
Special Provisions Relating to the Holders of Incentive Distribution Levels
58


Section 6.9
Entity-Level Taxation
58


ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
59


Section 7.1
Management
59


Section 7.2
Certificate of Limited Partnership
61


Section 7.3
Restriction on the General Partner's Authority
62


Section 7.4
Reimbursement of the General Partner
62


Section 7.5
Outside Activities
63


Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
64


Section 7.7
Indemnification
65


Section 7.8
Liability of Indemnitees
66


Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
67


Section 7.10
Other Matters Concerning the General Partner
69




ii

--------------------------------------------------------------------------------




Section 7.11
Purchase or Sale of Partnership Interests
70


Section 7.12
Registration Rights of the General Partner and its Affiliates
70


Section 7.13
Reliance by Third Parties
73


ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
74


Section 8.1
Record and Accounting
74


Section 8.2
Fiscal Year
74


Section 8.3
Reports
74


ARTICLE IX
TAX MATTERS
75


Section 9.1
Tax Returns and Information
75


Section 9.2
Tax Elections
75


Section 9.3
Tax Controversies
75


Section 9.4
Withholding
76


ARTICLE X
ADMISSION OF PARTNERS
76


Section 10.1
Admission of Limited Partners
76


Section 10.2
Admission of Successor or Additional General Partner
77


Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
77


ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
77


Section 11.1
Withdrawal of the General Partner
77


Section 11.2
Removal of the General Partner
79


Section 11.3
Interest of Departing General Partner and Successor General Partner
79


Section 11.4
Withdrawal of Limited Partners
81


ARTICLE XII
DISSOLUTION AND LIQUIDATION
81


Section 12.1
Dissolution
81


Section 12.2
Continuation of the Business of the Partnership After Dissolution
82


Section 12.3
Liquidator
82


Section 12.4
Liquidation
83


Section 12.5
Cancellation of Certificate of Limited Partnership
84


Section 12.6
Return of Contributions
84


Section 12.7
Waiver of Partition
84


Section 12.8
Capital Account Restoration
84


ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
84


Section 13.1
Amendments to be Adopted Solely by the General Partner
84


Section 13.2
Amendment Procedures
86


Section 13.3
Amendment Requirements
86




iii

--------------------------------------------------------------------------------




Section 13.4
Special Meetings
87


Section 13.5
Notice of a Meeting
88


Section 13.6
Record Date
88


Section 13.7
Adjournment
88


Section 13.8
Waiver of Notice; Approval of Meeting
89


Section 13.9
Quorum and Voting
89


Section 13.10
Conduct of a Meeting
89


Section 13.11
Action Without a Meeting
90


Section 13.12
Right to Vote and Related Matters
90


Section 13.13
Voting and Waivers of Incentive Distribution Rights
91


ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
92


Section 14.1
Authority
92


Section 14.2
Procedure for Merger, Consolidation or Conversion
92


Section 14.3
Approval by Limited Partners
94


Section 14.4
Certificate of Merger
95


Section 14.5
Effect of Merger, Consolidation or Conversion
95


ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
96


Section 15.1
Right to Acquire Limited Partner Interests
96


SECTION XVI
GENERAL PROVISIONS
98


Section 16.1
Addresses and Notices; Written Communications
98


Section 16.2
Further Action
98


Section 16.3
Binding Effect
99


Section 16.4
Integration
99


Section 16.5
Creditors
99


Section 16.6
Waiver
99


Section 16.7
Third-Party Beneficiaries
99


Section 16.8
Counterparts
99


Section 16.9
Applicable Law; Forum, Venue and Jurisdiction
99


Section 16.10
Invalidity of Provisions
100


Section 16.11
Consent of Partners
100


Section 16.12
Facsimile Signatures
101






iv

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF WESTMORELAND RESOURCE PARTNERS, LP
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
WESTMORELAND RESOURCE PARTNERS, LP, dated as of [•], is by and among
Westmoreland Resources GP, LLC, a Delaware limited liability company, as the
General Partner, and AIM Oxford, C&T Coal and any other Persons who now are or
hereafter become Partners in the Partnership or parties hereto as provided
herein.
WHEREAS, the General Partner, AIM Oxford and C&T Coal entered into that certain
First Amended and Restated Agreement of Limited Partnership dated as of August
24, 2007 (the “First A/R Partnership Agreement”);
WHEREAS, the General Partner approved that certain Second Amended and Restated
Agreement of Limited Partnership dated as of August 28, 2009 (the “Second A/R
Partnership Agreement”) pursuant to Section 13.1(h) of the First A/R Partnership
Agreement;
WHEREAS, pursuant to Article XIII of the Second A/R Partnership Agreement, the
Second A/R Partnership Agreement was amended with the approval of the General
Partner, the holders of at least 90% of the Outstanding Units (as defined in the
Second A/R Partnership Agreement) voting as a single class, a majority of the
Class A Common Units (as defined in the Second A/R Partnership Agreement) and a
majority of the Class B Common Units (as defined in the Second A/R Partnership
Agreement) (the “Third A/R Partnership Agreement”);
WHEREAS, pursuant to Sections 13.1(d)(i), 13.1(d)(ii)(A) and 13.1(g) of the
Third A/R Partnership Agreement, the General Partner approved that certain First
Amendment to Third Amended and Restated Agreement dated as of June 24, 2013;
WHEREAS, Westmoreland Coal Company, a Delaware corporation (“Westmoreland”), AIM
Oxford, C&T Coal, Jeffrey M. Gutman and Daniel M. Maher and the warrantholders
named therein (collectively, the “GP Sellers”) have entered into that certain
Purchase Agreement, dated [•] (the “GP Purchase Agreement”), pursuant to which
Westmoreland purchased the GP Sellers’ entire interest in the General Partner;
WHEREAS, on [•], Westmoreland filed an amendment to the certificate of formation
of the General Partner in the office of the Secretary of State of Delaware
changing the General Partner’s name from “Oxford Resources GP, LLC” to
“Westmoreland Resources GP, LLC” effective [•];
WHEREAS, pursuant to Section 13.1(a), the General Partner has approved an
amendment to the Third A/R Partnership Agreement to reflect the change in the
name of the Partnership from “Oxford Resource Partners, L.P.” to “Westmoreland
Resource Partners, L.P.”;
WHEREAS, on [•], the General Partner filed an amendment to the Partnership’s
certificate of limited partnership in the office of the Secretary of State of
Delaware effecting such change in the Partnership’s name effective [•];

1

--------------------------------------------------------------------------------




WHEREAS, the Partnership has entered into a Contribution Agreement dated [•]
(the “Contribution Agreement”), between the Partnership and Westmoreland,
pursuant to which Westmoreland will transfer certain fee simple interests in
coal at the Kemmerer Mine in Wyoming in exchange for the issuance by the
Partnership to Westmoreland of 4,512,500 Common Units;
WHEREAS, pursuant to the Contribution Agreement, the General Partner and the
Partnership have agreed to (i) the combination and restructuring of all of the
Partnership Interests defined in the Third A/R Partnership Agreement as the
Subordinated Units (the “Subordinated Units”) into Liquidation Units, (ii) the
combination and restructuring of the Partnership Interests defined in the Third
A/R Partnership Agreement as the Common Units as provided herein, and (iii) the
amendment of the existing Incentive Distribution Rights under the Third A/R
Partnership Agreement (the “Former IDRs”) into new Incentive Distribution Rights
(as defined below) with the rights set forth herein;
WHEREAS, pursuant to the GP Purchase Agreement, the Third A/R Partnership
Agreement is required to be amended to reflect the combination and restructuring
of the Subordinated Units, the Common Units, and the Former IDRs;
WHEREAS, the General Partner has determined that the amendments to the Third A/R
Partnership Agreement effected hereby are in the best interests of the
Partnership;
WHEREAS, the General Partner has determined that the amendments set forth in
Section 13.3(f) hereof do not adversely affect in any material respect the
Limited Partners (as defined in the Third A/R Partnership Agreement), considered
as a whole, or any particular class of Partnership Interests (as defined in the
Third A/R Partnership Agreement) as compared to other classes of Partnership
Interests, and therefore the General Partner may amend Section 13.3(f) pursuant
to Section 13.1(d)(i); and
WHEREAS, pursuant to Article XIII of the Third A/R Partnership Agreement, each
of the amendments to the Third A/R Partnership Agreement effected hereby have
been approved by the General Partner and the holders of a Unit Majority (as
defined in the Third A/R Partnership Agreement), holders of a majority of the
Outstanding Subordinated Units (as defined in the Third A/R Partnership
Agreement), and holders of the Former IDRs, each voting as a separate class.
NOW, THEREFORE, the Third A/R Partnership Agreement, as amended, is hereby
amended and restated to provide in its entirety as follows:
ARTICLE I
DEFINITIONS
Section 1.1     Definitions.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a

2

--------------------------------------------------------------------------------




portion of the assets, properties or business of another Person for the purpose
of increasing the long-term operating capacity, asset base or operating income
of the Partnership Group from the operating capacity, asset base or operating
income of the Partnership Group existing immediately prior to such transaction.
“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:
(a)    Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event.
(b)    If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).
“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.1(b) and who is shown as such on the
books and records of the Partnership.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each fiscal year of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years

3

--------------------------------------------------------------------------------




under Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation Section
1.751‑1(b)(2)(ii), and (ii) the amount of all distributions that, as of the end
of such fiscal year, are reasonably expected to be made to such Partner in
subsequent years in accordance with the terms of this Agreement or otherwise to
the extent they exceed offsetting increases to such Partner’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704‑1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Partner in respect of a General Partner Unit, a Common Unit or an Incentive
Distribution Right or any other Partnership Interest shall be the amount that
such Adjusted Capital Account would be if such General Partner Unit, Common
Unit, Incentive Distribution Right or other Partnership Interest were the only
interest in the Partnership held by such Partner from and after the date on
which such General Partner Unit, Common Unit, Incentive Distribution Right or
other Partnership Interest was first issued.
“Adjusted Operating Surplus” means, with respect to any period, Operating
Surplus generated with respect to such period, less (a)(i) any net increase in
Working Capital Borrowings with respect to such period and (ii) any net decrease
in cash reserves for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, plus
(b)(i) any net decrease in Working Capital Borrowings with respect to such
period, (ii) any net decrease made in subsequent periods in cash reserves for
Operating Expenditures initially established with respect to such period to the
extent such decrease results in a reduction in Adjusted Operating Surplus in
subsequent periods pursuant to clause (a)(ii) above and (iii) any net increase
in cash reserves for Operating Expenditures with respect to such period required
by any debt instrument for the repayment of principal, interest or premium.
Adjusted Operating Surplus does not include that portion of Operating Surplus
included in clause (a)(i) of the definition of Operating Surplus. Adjusted
Operating Surplus includes that portion of Operating Surplus in clause (a)(ii)
of the definition of Operating Surplus only to the extent that cash is received
by the Partnership Group.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Aggregate Quantity of IDR Reset Common Units” has the meaning assigned to such
term in Section 5.11(a).
“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

4

--------------------------------------------------------------------------------




“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and, in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the revaluation event described in Section 5.5(d), in each case as
determined by the General Partner. In making such determination, the General
Partner shall use such method as it determines to be appropriate to allocate the
aggregate Agreed Value of each Contributed Property or Adjusted Property
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each such
Contributed Property or Adjusted Property.
“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership of Westmoreland Resource Partners, LP, as it may be amended,
supplemented or restated from time to time.
“AIM Oxford” means AIM Oxford Holdings, LLC, a Delaware limited liability
company.
“Assignee” means a Person to whom one or more Limited Partner Interests have
been transferred in a manner permitted under this Agreement, but who has not
been admitted as a substituted Limited Partner.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of (i) all cash and cash equivalents of the Partnership Group (or
the Partnership Group’s proportionate share of cash and cash equivalents in the
case of Subsidiaries that are not wholly owned) on hand at the end of such
Quarter, (ii) if the General Partner so determines, all or any portion of
additional cash and cash equivalents of the Partnership Group (or the
Partnership Group’s proportionate share of cash and cash equivalents in the case
of Subsidiaries that are not wholly owned) on hand on the date of determination
of Available Cash with respect to such Quarter resulting from Working Capital
Borrowings made subsequent to the end of such Quarter and (iii) all cash and
cash equivalents on hand on the date of determination of Available Cash
resulting from cash distributions received after the end of such Quarter from
any Group Member’s equity interest in any Person (other than a Subsidiary),
which distributions are paid by such Person in respect of operations conducted
by such Person during such Quarter, less

5

--------------------------------------------------------------------------------




(b)    the amount of any cash reserves (or the Partnership’s proportionate share
of cash reserves in the case of Subsidiaries that are not wholly owned)
established by the General Partner to (i) provide for the proper conduct of the
business of the Partnership Group (including reserves for future capital
expenditures and anticipated future credit needs of the Partnership Group)
subsequent to such Quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject or (iii) provide funds for distributions under Section 6.4 or
6.5 in respect of any one or more of the next four Quarters; provided, however,
that the General Partner may not establish cash reserves pursuant to (iii) above
if the effect of establishing such reserves would be that the Partnership is
unable to distribute the Minimum Quarterly Distribution on all Common Units;
and, provided further, that disbursements made by a Group Member or cash
reserves established, increased or reduced after the end of such Quarter but on
or before the date of determination of Available Cash with respect to such
Quarter shall be deemed to have been made, established, increased or reduced,
for purposes of determining Available Cash, within such Quarter if the General
Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Board of Directors” means the board of directors or board of managers of a
corporation or limited liability company or the board of directors or board of
managers of the general partner of a limited partnership, as applicable.
“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).
“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for U.S. federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner’s Capital Account computed as
if it had been maintained strictly in accordance with U.S. federal income tax
accounting principles.
“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Colorado shall not be regarded as a Business Day.
“C&T Coal” means C&T Coal, Inc., an Ohio corporation.

6

--------------------------------------------------------------------------------




“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a General Partner
Unit, a Common Unit, an Incentive Distribution Right or any other Partnership
Interest shall be the amount that such Capital Account would be if such General
Partner Unit, Common Unit, Incentive Distribution Right or other Partnership
Interest were the only interest in the Partnership held by such Partner from and
after the date on which such General Partner Unit, Common Unit, Incentive
Distribution Right or other Partnership Interest was first issued.
“Capital Contribution” means (a) with respect to any Partner, any cash, cash
equivalents or the Net Agreed Value of Contributed Property that a Partner
contributes to the Partnership (including, in the case of an underwritten
offering of Units, the amount of any underwriting discounts or commissions and,
in the case of an exercise of a Noncompensatory Option to purchase Warrant
Exercised Common Units, the amount of the exercise price paid by the holder of
such Noncompensatory Option in exchange for such Warrant Exercised Common Units)
or (b) with respect to the General Partner only, (i) distributions of cash that
the General Partner is entitled to receive but otherwise waives such that the
Partnership retains such cash or (ii) Common Units that the General Partner
contributes to the Partnership.
“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new or the improvement or replacement of existing, capital
assets (including, without limitation, coal mines and related assets) or (c)
capital contributions by a Group Member to a Person that is not a Subsidiary in
which a Group Member has an equity interest to fund such Group Member’s pro rata
share of the cost of the addition or improvement to or the acquisition of
existing, or the construction of new, or the improvement or replacement of
existing, capital assets by such Person, in each case if such addition,
improvement, replacement, acquisition or construction is made to increase the
long-term operating capacity, asset base or operating income of the Partnership
Group, in the case of clauses (a) and (b), or such Person, in the case of clause
(c), from the operating capacity, asset base or operating income of the
Partnership Group or such Person, as the case may be, existing immediately prior
to such addition, improvement, replacement, acquisition or construction.
“Capital Surplus” has the meaning assigned to such term in Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property or an Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such Contributed Property or Adjusted Property
and (b) with respect to any other Partnership property, the adjusted basis of
such property for U.S. federal income tax purposes, all as of the time of
determination; provided, that the Carrying Value of any property shall be
adjusted from time to time in accordance with Sections 5.5(d)(i) and 5.5(d)(ii)
and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.
“Catalyst Price” means the price per Common Unit utilized in issuing Common
Units to Westmoreland under the Contribution Agreement.

7

--------------------------------------------------------------------------------




“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
“Certificate” means a certificate (a) substantially in the form of Exhibit A to
this Agreement, (b) issued in global form in accordance with the rules and
regulations of the Depositary, or (c) in such other form or forms as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more Partnership Interests.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Citizen.
“claim” (as used in Section 7.12(d)) has the meaning assigned to such term in
Section 7.12(d).
“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
National Securities Exchange on which the respective Limited Partner Interests
are listed or admitted to trading or, if such Limited Partner Interests are not
listed or admitted to trading on any National Securities Exchange, the last
quoted price on such day or, if not so quoted, the average of the high bid and
low asked prices on such day in the over-the-counter market, as reported by the
primary reporting system then in use in relation to such Limited Partner
Interests of such class, or, if on any such day such Limited Partner Interests
of such class are not quoted by any such organization, the average of the
closing bid and asked prices on such day as furnished by a professional market
maker making a market in such Limited Partner Interests of such class selected
by the General Partner, or if on any such day no market maker is making a market
in such Limited Partner Interests of such class, the fair value of such Limited
Partner Interests on such day as determined by the General Partner.
“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
“Combined Interest” has the meaning assigned to such term in Section 11.3(a).
“Commences Commercial Service” means the date on which a Capital Improvement is
first placed into commercial service following completion of construction,
acquisition, development and testing, as applicable.

8

--------------------------------------------------------------------------------




“Commission” means the United States Securities and Exchange Commission or any
successor agency having jurisdiction under the Securities Act.
“Commodity Hedge Contract” means any commodity exchange, swap, forward, cap,
floor, collar or other similar agreement or arrangement entered into for the
purpose of hedging the Partnership Group’s exposure to fluctuations in the price
of coal or hydrocarbons in its operations and not for speculative purposes.
“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners and having the rights and
obligations specified with respect to a Common Unit in this Agreement.
“Conflicts Committee” means any committee of the Board of Directors of the
General Partner that is designated as a “Conflicts Committee” and that is
composed entirely of one or more Independent Directors.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” has the meaning assigned to such term in the recitals
to this Agreement.
“Cumulative Common Unit Arrearage” has the meaning assigned to such term in the
Third A/R Partnership Agreement.
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).
“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time and any successor to such statute.
“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.
“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
“Disposed of Adjusted Property” has the meaning assigned to such term in
Section 6.1(d)(xii)(B).

9

--------------------------------------------------------------------------------




“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752‑2(a).
“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner the General Partner
determines does not or would not subject such Group Member to a significant risk
of cancellation or forfeiture of any of its properties or any interest therein.
“Employee/Director Unitholders” means the employees and directors of the General
Partner who hold Common Units.
“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.9.
“Estimated Reserve Replacement Expenditures” means an estimate made by the Board
of Directors of the General Partner (subject to Special Approval) of the average
quarterly Reserve Replacement Expenditures that the Partnership Group will incur
over the long term. In the case of Subsidiaries that are not wholly owned by the
Partnership, such estimate shall include the Partnership’s proportionate share
of the average quarterly Reserve Replacement Expenditures that such Subsidiary
will incur over the long term. The estimate will be made annually and whenever
an event occurs that is likely to result in a material adjustment to the amount
of Reserve Replacement Expenditures over the long term. The Partnership shall
disclose to its Partners any change in the amount of Estimated Reserve
Replacement Expenditures in its reports made in accordance with Section 8.3 to
the extent not previously disclosed. Any adjustments to Estimated Reserve
Replacement Expenditures shall be prospective only.
“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).
“Excess Additional Book Basis” (as used in the definition of Additional Book
Basis Derivative Items) has the meaning assigned to such term in the definition
of Additional Book Basis Derivative Items.
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital Expenditures. Expansion Capital Expenditures shall include
interest payments (and related fees) on debt incurred to finance the
construction, acquisition or development of a Capital Improvement and paid in
respect of the period beginning on the date that a Group Member enters into a
binding obligation to commence construction, acquisition or development of a
Capital Improvement and ending on the earlier to occur of the date that such
Capital Improvement Commences Commercial Service and the date that such Capital
Improvement is abandoned or disposed of. Debt incurred to fund such interest
payments or to fund distributions on equity issued (including incremental
Incentive Distributions related thereto) to fund the construction, acquisition
or development of a Capital Improvement as described in clause (a)(iv) of the
definition of Operating Surplus shall also be deemed to be debt incurred to
finance the construction, acquisition or development of a Capital Improvement.
Where capital expenditures

10

--------------------------------------------------------------------------------




are made in part for Expansion Capital Expenditures and in part for other
purposes, the General Partner shall determine the allocation between the amounts
paid for each.
“First A/R Partnership Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(C).
“First Target Distribution” means $0.1533 per Unit (or with respect to periods
of less than a full fiscal quarter, it means the product of $0.1533 multiplied
by a fraction the numerator of which is the number of days in such period and
the denominator of which is the total number of days in such fiscal quarter),
subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9. For
purposes of calculating distributions under clauses (C) and (D) of Section
6.1(c)(i), the amount specified in the preceding sentence shall be deemed to
have been the First Target Distribution amount that has been applied for each
Quarter of the Partnership’s existence.
“Former IDRs” has the meaning assigned to such term in the recitals to this
Agreement.
“General Partner” means Westmoreland Resources GP, and its successors and
permitted assigns that are admitted to the Partnership as general partner of the
Partnership, in its capacity as general partner of the Partnership (except as
the context otherwise requires).
“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it), which is evidenced by General Partner
Units, and includes any and all benefits to which the General Partner is
entitled as provided in this Agreement, together with all obligations of the
General Partner to comply with the terms and provisions of this Agreement.
“General Partner Unit” means a fractional part of the General Partner Interest
having the rights and obligations specified with respect to the General Partner
Interest. A General Partner Unit is not a Unit.
“GP Purchase Agreement” has the meaning assigned to such term in the recitals to
this Agreement.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction. The Gross Liability Value of each Liability of
the Partnership described in Treasury Regulation Section 1.752-7(b)(3)(i) shall
be adjusted at such times as provided in this Agreement for an adjustment to
Carrying Values.
“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or

11

--------------------------------------------------------------------------------




disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Hedge Contract” means exchange, swap, forward, cap, floor, collar, option or
other similar agreement or arrangement entered into for the purpose of reducing
the exposure of the Partnership Group to fluctuations in the price of
commodities, interest rates, basis differentials or currency exchange rates in
their operations or financing activities, in each case, other than for
speculative purposes, including any Commodity Hedge Contract or Interest Rate
Hedge Contract.
“Holder” (a) as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a) and (b) as used other than in Section 7.12, means the holder of
the Holder Common Unit Warrants.
“Holder Common Unit Warrants” means any warrants issued to the Holders (or their
affiliates) in connection with the Warrant Agreement that are exercisable for
Common Units.
“IDR Reset Common Unit” has the meaning assigned to such term in Section
5.11(a).
“IDR Reset Election” has the meaning assigned to such term in Section 5.11(a).
“Incentive Distribution Right” means a Limited Partner Interest, which Limited
Partner Interest will confer upon the holder thereof only the rights and
obligations specifically provided in this Agreement with respect to Incentive
Distribution Rights (and no other rights otherwise available to or other
obligations of a holder of a Partnership Interest).
“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights (in such capacity, but not in any other
capacity) pursuant to Section 6.4.
“Incremental Income Taxes” has the meaning assigned to such term in Section 6.9.
“Indemnified Persons” has the meaning assigned to such term in Section 7.12(d).
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner,

12

--------------------------------------------------------------------------------




(d) any Person who is or was a member, partner, director, manager, officer,
fiduciary or trustee of any Group Member (other than any Person who is or was a
Limited Partner of the Partnership in such Person’s capacity as such), the
General Partner or any Departing General Partner or any Affiliate of any Group
Member, the General Partner or any Departing General Partner, (e) any Person who
is or was serving at the request of the General Partner or any Departing General
Partner or any Affiliate of the General Partner or any Departing General Partner
as an officer, director, manager, member, partner, fiduciary or trustee of
another Person; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement.
“Independent Director” means any director that (a) is not a security holder,
officer or employee of the General Partner, (b) is not an officer, director or
employee of any Affiliate of the General Partner, (c) is not a holder of any
ownership interest in the Partnership Group other than Common Units and awards
that are granted to such director under any benefit plans, programs and
practices adopted by the General Partner pursuant to Section 7.4(c) and (d)
meets the independence standards required of directors who serve on an audit
committee of a board of directors established by the Securities Exchange Act and
the rules and regulations of the Commission thereunder and by any National
Securities Exchange on which the Common Units are listed or admitted to trading.
“Initial Common Unit” means a Common Unit issued in the Initial Public Offering.
“Initial Public Offering” means the initial public offering and sale of Common
Units by the Partnership, as described in the Registration Statement.
“Initial Unit Price” means (a) with respect to the Common Units, the Catalyst
Price, or (b) with respect to any other class or series of Units, the price per
Unit at which such class or series of Units is initially issued by the
Partnership, as determined by the General Partner, in each case adjusted as the
General Partner determines to be appropriate to give effect to any distribution,
subdivision or combination of Units.
“Interest Rate Hedge Contract” means any interest rate exchange, swap, forward,
cap, floor, collar, or other similar agreement or arrangement entered into for
the purpose of reducing the exposure of the Partnership Group to fluctuations in
interest rates in their financing activities and not for speculative purposes.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than (i) for items purchased on open account in the ordinary
course of business or (ii) Working Capital Borrowings) by any Group Member and
sales of debt securities of any Group Member; (b) sales of equity interests of
any Group Member; (c) sales or other voluntary or involuntary dispositions of
any assets of any Group Member other than (i) sales or other dispositions of
inventory, accounts receivable and other assets in the ordinary course of
business, and (ii) sales or other dispositions of assets as part of normal
retirements or replacements; (d) the termination of Hedge Contracts prior to the
termination date specified therein; (e) capital contributions received; or
(f) corporate reorganizations or restructurings.

13

--------------------------------------------------------------------------------




“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.
“IPO Closing Date” means the closing date of the sale of Common Units in the
Initial Public Offering.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, Westmoreland
Resources GP (with respect to the Incentive Distributions Rights and Liquidation
Units), each Additional Limited Partner and any Departing General Partner upon
the change of its status from General Partner to Limited Partner pursuant to
Section 11.3, in each case, in such Person’s capacity as limited partner of the
Partnership; provided, however, that when the term “Limited Partner” is used
herein in the context of any vote or other approval, including Articles XIII and
XIV, such term shall not, solely for such purpose, include any holder of an
Incentive Distribution Right or any holder of Liquidation Units (solely with
respect to its Incentive Distribution Rights and Liquidation Units and not with
respect to any other Limited Partner Interest held by such Person) except as set
forth in Section 13.13 or as may be required by law.
“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Incentive Distribution
Rights, Liquidation Units or other Partnership Interests or a combination
thereof or interest therein, and includes any and all benefits to which such
Limited Partner is entitled as provided in this Agreement, together with all
obligations of such Limited Partner to comply with the terms and provisions of
this Agreement; provided, however, that when the term “Limited Partner Interest”
is used herein in the context of any vote or other approval, including Articles
XIII and XIV, such term shall not, solely for such purpose, include any
Incentive Distribution Right or Liquidation Units except as set forth in Section
13.13 or as may be required by law.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clause (d) of Section
12.1 or clauses (a) and (b) of the first sentence of Section 12.2, the date on
which the applicable time period during which the holders of Outstanding Units
(or other required Persons) have the right to elect to continue the business of
the Partnership has expired without such an election being made and (b) in the
case of any other event giving rise to the dissolution of the Partnership, the
date on which such event occurs.
“Liquidation Unit” means a non-voting Limited Partner Interest, which Limited
Partner Interest will confer upon the holder thereof only the rights and
obligations specifically provided in this Agreement with respect to Liquidation
Units (and no other rights otherwise available to or other obligations of a
holder of a Partnership Interest). Notwithstanding anything in this Agreement to
the contrary, the holder of a Liquidation Unit shall not be entitled to vote
such Liquidation Unit on any Partnership matter except as may otherwise be
required by law.
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

14

--------------------------------------------------------------------------------




“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to, or the replacement of, the
capital assets owned by any Group Member or for the acquisition of existing, or
the construction or development of new, capital assets) if such expenditures are
made to maintain, including over the long term, the operating capacity, asset
base or operating income of the Partnership Group. Maintenance Capital
Expenditures consist of Reserve Replacement Expenditures and Other Maintenance
Capital Expenditures. Maintenance Capital Expenditures shall not include
Expansion Capital Expenditures or Investment Capital Expenditures. Where
Maintenance Capital Expenditures are made in part for Reserve Replacement
Expenditures and in part for Other Maintenance Capital Expenditures, the General
Partner shall determine the allocation for amounts paid for each.
“Merger Agreement” has the meaning assigned to such term in Section 14.1.
“Minimum Quarterly Distribution” means $0.1333 per Unit per Quarter (or with
respect to periods of less than a full fiscal quarter, it means the product of
$0.1333 multiplied by a fraction the numerator of which is the number of days in
such period and the denominator of which is the total number of days in such
fiscal quarter), subject to adjustment in accordance with Section 5.11, Section
6.6 and Section 6.9.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act and any successor to such
statute.
“Net Agreed Value” means (a) in the case of any Contributed Property, the Agreed
Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any Liabilities either assumed by such Partner upon such distribution
or to which such property is subject at the time of distribution, in either
case, as determined under Treasury Regulations promulgated under Section 704(b)
of the Code and (c) in the case of a contribution of Common Units by the General
Partner to the Partnership as a Capital Contribution, an amount per Common Unit
contributed equal to the Current Market Price per Common Unit as of the date of
the contribution.
“Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of loss and deduction (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Income shall be determined in accordance with Section 5.5(b) and shall
not include any items specially allocated under Section 6.1(d); provided that
the determination of the items that have been specially allocated under Section
6.1(d) shall be made as if Section 6.1(d)(xii) were not in this Agreement.
“Net Loss” means, for any taxable year, the excess, if any, of the Partnership’s
items of loss and deduction (other than those items taken into account in the
computation of Net Termination Gain or Net Termination Loss) for such taxable
year over the Partnership’s items of

15

--------------------------------------------------------------------------------




income and gain (other than those items taken into account in the computation of
Net Termination Gain or Net Termination Loss) for such taxable year. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under Section
6.1(d); provided that the determination of the items that have been specially
allocated under Section 6.1(d) shall be made as if Section 6.1(d)(xii) were not
in this Agreement.
“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
“Net Termination Gain” means, for any taxable year, the sum, if positive, of all
items of income, gain, loss or deduction that are (a) recognized by the
Partnership (i) after the Liquidation Date or (ii) upon the sale, exchange or
other disposition of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions (excluding any disposition to a member of the Partnership Group),
or (b) deemed recognized by the Partnership pursuant to Section 5.5(d). The
items included in the determination of Net Termination Gain shall be determined
in accordance with Section 5.5(b) and shall not include any items of income,
gain or loss specially allocated under Section 6.1(d).
“Net Termination Loss” means, for any taxable year, the sum, if negative, of all
items of income, gain, loss or deduction that are (a) recognized by the
Partnership (i) after the Liquidation Date or (ii) upon the sale, exchange or
other disposition of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions (excluding any disposition to a member of the Partnership Group),
or (b) deemed recognized by the Partnership pursuant to Section 5.5(d). The
items included in the determination of Net Termination Loss shall be determined
in accordance with Section 5.5(b) and shall not include any items of income,
gain or loss specially allocated under Section 6.1 (d).
“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the substituted Limited Partner, all pursuant to
Section 4.9.
“Noncompensatory Option” means a “noncompensatory option” within the meaning of
Treasury Regulation Sections 1.721-2(f) and 1.761-3(b)(2) issued by the
Partnership which, as of the date such option is issued by the Partnership, is
not treated as a partnership interest pursuant to Treasury Regulation Section
1.761-3(a).
“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A) and 6.2(b)(iii) if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance

16

--------------------------------------------------------------------------------




with the principles of Treasury Regulation Section 1.704-2 (b), are attributable
to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752‑1(a)(2).
“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
“Operating Expenditures” means the sum of (a) all Partnership Group Estimated
Reserve Replacement Expenditures and (b) all Partnership Group cash expenditures
(or the Partnership Group’s proportionate share of expenditures in the case of
Subsidiaries that are not wholly owned), including, but not limited to, taxes,
employee and director compensation, reimbursements of expenses of the General
Partner, repayments of Working Capital Borrowings, debt service payments,
reclamation expenses, payments made in the ordinary course of business under
Hedge Contracts (provided that (i) with respect to amounts paid in connection
with the initial purchase of any Hedge Contract, such amounts shall be amortized
over the life of the Hedge Contract, and (ii) payments made in connection with
the termination of any Hedge Contract prior to the expiration of its stipulated
settlement or termination date shall be included in equal quarterly installments
over the remaining scheduled life of such Hedge Contract), Other Maintenance
Capital Expenditures and non-Pro Rata repurchases of Partnership Interests
(other than those made with the proceeds of an Interim Capital Transaction);
subject to the following:
(i)    deemed repayments of Working Capital Borrowings deducted from Operating
Surplus under clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;
(ii)    payments (including prepayments and prepayment penalties) of principal
of and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures; and
(iii)    Operating Expenditures shall not include (A) Expansion Capital
Expenditures, (B) Investment Capital Expenditures, (C) payment of transaction
expenses (including taxes) relating to Interim Capital Transactions, (D)
distributions to Partners (including any distributions made pursuant to Section
6.4(a)), (E) actual Reserve Replacement Expenditures, (F) Pro Rata repurchases
of Units, or reimbursement of expenses of the General Partner for such
repurchases, (G) non-Pro Rata repurchases of Partnership Interests funded with
the proceeds of an Interim Capital Transaction, or reimbursement of expenses of
the General Partner for such repurchases, or (H) any other payments made in
connection with the Initial Public Offering that are described under “Use of
Proceeds” in the Registration Statement.
“Operating Surplus” means, with respect to any period commencing on the
Westmoreland Closing Date and ending prior to the Liquidation Date, on a
cumulative basis and without duplication,
(a)    the sum of (i) $12,500,000, (ii) all cash receipts of the Partnership
Group (or the Partnership Group’s proportionate share of cash receipts in the
case of Subsidiaries that are not wholly owned) for the period beginning on the
Westmoreland Closing Date and ending on the

17

--------------------------------------------------------------------------------




last day of such period, but excluding cash receipts from Interim Capital
Transactions (except to the extent specified in Section 6.5, and provided that
cash receipts from the termination of a Hedge Contract prior to the expiration
of its stipulated settlement or termination date shall be included in Operating
Surplus in equal quarterly installments over the remaining scheduled life of
such Hedge Contract), (iii) all cash receipts of the Partnership Group after the
end of such period but on or before the date of determination of Operating
Surplus with respect to such period resulting from Working Capital Borrowings,
and (iv) the amount of cash distributions paid (including incremental Incentive
Distributions) on equity issued, other than equity issued on the IPO Closing
Date, to finance all or a portion of the construction, acquisition or
improvement of a Capital Improvement or replacement of a capital asset and paid
in respect of the period beginning on the date that the Group Member enters into
a binding obligation to commence the construction, acquisition or improvement of
such Capital Improvement or replacement of such capital asset and ending on the
earlier to occur of the date such Capital Improvement or replacement capital
asset Commences Commercial Service and the date that it is abandoned or disposed
of (equity issued, other than equity issued on the IPO Closing Date, to fund
interest payments on debt incurred or distributions on equity issued, in each
case during the period described above in this clause (iv), to finance the
construction, acquisition or improvement of a Capital Improvement or replacement
of a capital asset shall also be deemed to be equity issued to finance the
construction, acquisition or improvement of such Capital Improvement or
replacement of such capital asset for purposes of this clause (iv)); less
(b)    the sum of (i) Operating Expenditures for the period beginning
immediately after the Westmoreland Closing Date and ending on the last day of
such period, (ii) the amount of cash reserves (or the Partnership Group’s
proportionate share of cash reserves in the case of Subsidiaries that are not
wholly owned) established by the General Partner to provide funds for future
Operating Expenditures; provided, however, that disbursements made (including
contributions to a Group Member or disbursements on behalf of a Group Member) or
cash reserves established, increased or reduced after the end of such period but
on or before the date of determination of Available Cash with respect to such
period shall be deemed to have been made, established, increased or reduced, for
purposes of determining Operating Surplus, within such period if the General
Partner so determines, (iii) all Working Capital Borrowings not repaid within 12
months after having been incurred or repaid within such 12-month period with the
proceeds of additional Working Capital Borrowings and (iv) any cash loss
realized on disposition of an Investment Capital Expenditure.
Notwithstanding the foregoing, (x) “Operating Surplus” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero and (y) cash receipts from an Investment Capital Expenditure shall be
treated as cash receipts only to the extent they are a return on principal, but
in no event shall a return of principal be treated as cash receipts.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
“Organizational Limited Partner” means AIM Oxford in its capacity as the
organizational limited partner of the Partnership pursuant to the original
agreement of limited partnership of the Partnership.

18

--------------------------------------------------------------------------------




“Other Maintenance Capital Expenditures” means Maintenance Capital Expenditures
other than Reserve Replacement Capital Expenditures, such as expenditures for
the repair, refurbishment or replacement of equipment.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class then Outstanding, all Partnership Interests owned by such
Person or Group shall not be voted on any matter and shall not be considered to
be Outstanding when sending notices of a meeting of Limited Partners to vote on
any matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Units so owned shall be considered to be Outstanding for
purposes of Section 14.3(e)(v) (such Units shall not, however, be treated as a
separate class of Partnership Interests for purposes of this Agreement or the
Delaware Act); provided, further, that the foregoing limitation shall not apply
to (i) any Person or Group who acquired 20% or more of the Outstanding
Partnership Interests of any class then Outstanding directly from the General
Partner or its Affiliates (other than the Partnership), (ii) any Person or Group
who acquired 20% or more of the Outstanding Partnership Interests of any class
then Outstanding directly or indirectly from a Person or Group described in
clause (i) provided that the General Partner shall have notified such Person or
Group in writing that such limitation shall not apply, or (iii) any Person or
Group who acquired 20% or more of any Partnership Interests issued by the
Partnership with the prior approval of the Board of Directors of the General
Partner.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2 (i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means Westmoreland Resource Partners, LP, a Delaware limited
partnership.
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include the General Partner Interest and Limited
Partner Interests but shall exclude any options, rights, warrants, restricted
units and appreciation rights relating to an equity interest in the Partnership.

19

--------------------------------------------------------------------------------




“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704‑2(b)(2) and 1.704-2(d).
“Penny Warrants” means Holder Common Unit Warrants which have an exercise price
of one cent ($0.01) or an otherwise nominal exercise price.
“Percentage Interest” means, as of any date of determination, (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units (including the General Partner with respect to Units), the
product obtained by multiplying (i) 100% less the percentage applicable to
clause (b) below by (ii) the quotient obtained by dividing (A) the number of
General Partner Units held by the General Partner or the number of Units held by
such Unitholder, as the case may be, by (B) the total number of all Outstanding
Units and General Partner Units and (b) as to the holders of other Partnership
Interests issued by the Partnership in accordance with Section 5.6, the
percentage established as a part of such issuance. The Percentage Interest with
respect to an Incentive Distribution Right shall at all times be zero. The
Percentage Interest with respect to a Liquidation Unit shall at all times be
zero.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.
“Plan of Conversion” has the meaning assigned to such term in Section 14.1.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to holders of
Incentive Distribution Rights, apportioned equally among all holders of such
Incentive Distribution Rights in accordance with the relative number or
percentage of such Incentive Distribution Rights held by each such holder.
“Proxy Statement” means the proxy statement filed by the Partnership with the
Commission in connection with the transactions contemplated by the Contribution
Agreement, as it has been or may be supplemented from time to time.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership or, with respect to the fiscal quarter of the Partnership that
includes the Westmoreland Closing Date, the portion of such fiscal quarter after
the Westmoreland Closing Date.

20

--------------------------------------------------------------------------------




“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.
“Record Holder” means (a) the Person in whose name a Common Unit is registered
on the books of the Transfer Agent as of the opening of business on a particular
Business Day or (b) with respect to other Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
“Registration Statement” means the Partnership’s Registration Statement on Form
S-1 (Registration No. 333-165662) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Public Offering.
“Remaining Net Positive Adjustments” means, as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units, the excess of (a) the
Net Positive Adjustments of the Unitholders holding Common Units as of the end
of such period over (b) the sum of those Unitholders’ Share of Additional Book
Basis Derivative Items for each prior taxable period, (ii) with respect to the
General Partner (as holder of the General Partner Units), the excess of (a) the
Net Positive Adjustments of the General Partner as of the end of such period
over (b) the sum of the General Partner’s Share of Additional Book Basis
Derivative Items with respect to the General Partner Units for each prior
taxable period and (iii) with respect to the holders of Incentive Distribution
Rights, the excess of (a) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (b) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.
“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses or Net Termination Losses under Section 6.1(b) or Section 6.1(c)(ii) and
(b) any allocation of an item of income, gain, loss or deduction pursuant to
Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv), Section 6.1(d)(v),
Section 6.1(d)(vi), Section 6.1(d)(vii) or Section 6.1 (d)(ix).
“Reserve Replacement Expenditures” means (a) any cash expenditures for the
purchase of coal reserves or interests in coal reserves in fee and (b) any cash
expenditures for advance

21

--------------------------------------------------------------------------------




royalties and other similar payments with respect to any lease of coal reserves
or interests in coal reserves; provided that in each case such expenditures are
Maintenance Capital Expenditures.
“Reset MQD” has the meaning assigned to such term in Section 5.11(e).
“Reset Notice” has the meaning assigned to such term in Section 5.11(b).
“Second A/R Partnership Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(D).
“Second Target Distribution” means $0.1667 per Unit (or with respect to periods
of less than a full fiscal quarter, it means the product of $0.1667 multiplied
by a fraction the numerator of which is the number of days in such period and
the denominator of which is the total number of days in such fiscal quarter),
subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9. For
purposes of calculating distributions under clauses (D) and (E) of Section
6.1(c)(i), the amount specified in the preceding sentence shall be deemed to
have been the Second Target Distribution amount that has been applied for each
Quarter of the Partnership’s existence.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.
“Services Agreement” means the General and Administrative Services Agreement,
dated as of the IPO Closing Date, by and among the Partnership, the General
Partner and certain other members of the Partnership Group.
“Share of Additional Book Basis Derivative Items” means, in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (i)
with respect to the Unitholders holding Common Units, the amount that bears the
same ratio to such Additional Book Basis Derivative Items as the Unitholders’
Remaining Net Positive Adjustments as of the end of such taxable period bears to
the Aggregate Remaining Net Positive Adjustments as of that time, (ii) with
respect to the General Partner (as holder of the General Partner Units), the
amount that bears the same ratio to such Additional Book Basis Derivative Items
as the General Partner’s Remaining Net Positive Adjustments as of the end of
such period bears to the Aggregate Remaining Net Positive Adjustment as of that
time, and (iii) with respect to the holders of Incentive Distribution Rights,
the amount that bears the same ratio to such Additional Book Basis Derivative
Items as the Remaining Net Positive Adjustments of the holders of the Incentive
Distribution Rights as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time.
“Special Approval” means approval by a majority of the members of a Conflicts
Committee.

22

--------------------------------------------------------------------------------




“Subordinated Units” has the meaning assigned to such term in the recitals to
this Agreement.
“Subordinated Unit Warrants” means the warrants issued to the Holders (or their
affiliates) in connection with the Warrant Agreement that were exercisable for
Subordinated Units.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Surviving Business Entity” has the meaning assigned to such term in Section
14.2(b).
“Target Distributions” means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.
“Third A/R Partnership Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Third Target Distribution” means $0.2000 per Unit (or with respect to periods
of less than a full fiscal quarter, it means the product of $0.2000 multiplied
by a fraction the numerator of which is the number of days in such period and
the denominator of which is the total number of days in such fiscal quarter),
subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9. For
purposes of calculating distributions under clause (E) of Section 6.1(c)(i), the
amount specified in the preceding sentence shall be deemed to have been the
Third Target Distribution amount that has been applied for each Quarter of the
Partnership’s existence.
“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests are listed
is open for the transaction of business or, if such Limited Partner Interests of
a class are not listed on any National Securities Exchange, a day on which
banking institutions in New York City generally are open.
“transfer” has the meaning assigned to such term in Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to

23

--------------------------------------------------------------------------------




act as registrar and transfer agent for the Common Units; provided that if no
Transfer Agent is specifically designated for any other Partnership Interests,
the General Partner shall act in such capacity.
“Treasury Regulation” means any income tax regulation under the Code, whether
such regulation is in proposed, temporary or final form, as such regulation may
be amended from time to time (including corresponding provisions of any
succeeding regulation).
“Underwriters” means the underwriters in the Initial Public Offering.
“Underwriting Agreement” means the underwriting agreement among the Underwriters
and the Partnership, providing for the purchase of Common Units by the
Underwriters in connection with the Initial Public Offering.
“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units but shall not include (i) General Partner Units (or the
General Partner Interest represented thereby), (ii) Incentive Distribution
Rights or (iii) Liquidation Units.
“Unitholders” means the holders of Units.
“Unit Majority” means at least a majority of the Outstanding Common Units,
voting as a single class.
“Unpaid MQD” has the meaning assigned to such term in Section 6.1(c)(i)(B).
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).
“Unrecovered Initial Unit Price” means, at any time with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made after the Westmoreland Closing Date in respect of an
Initial Common Unit and any distributions of cash (or the Net Agreed Value of
any distributions in kind) in connection with the dissolution and liquidation of
the Partnership theretofore made in respect of an Initial Common Unit, adjusted
as the General Partner determines to be appropriate to give effect to any
distribution, subdivision or combination of such Units.
“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.

24

--------------------------------------------------------------------------------




“Warrant Agreement” means that certain Warrant Issuance Agreement, dated June
24, 2013, to which the Partnership, the General Partner and the holders of the
warrants issued thereunder are parties.
“Warrant Exercised Common Unit” means (a) any Common Unit issued by the
Partnership upon the exercise of a Holder Common Unit Warrant and (b) any Penny
Warrant issued by the Partnership to the Holders (or their affiliates) in
connection with the Warrant Agreement that are exercisable for Common Units.
“Westmoreland” has the meaning assigned to such term in the recitals to this
Agreement.
“Westmoreland Closing Date” means the closing date of the Contribution
Agreement.
“Westmoreland Resources GP” means Westmoreland Resources GP, LLC, a Delaware
limited liability company.
“Withdrawal Opinion of Counsel” has the meaning assigned to such term in Section
11.1(b).
“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, incurred pursuant to a credit
facility, commercial paper facility or other similar financing arrangement;
provided that when such borrowings are incurred it is the intent of the borrower
to repay such borrowings within 12 months from the date of such borrowings other
than from additional Working Capital Borrowings.
Section 1.2     Construction.
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include,” “includes,” “including” or words of
like import shall be deemed to be followed by the words “without limitation;”
and (d) the terms “hereof,” “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement. The General Partner has the power to construe and interpret this
Agreement and to act upon any such construction or interpretation. Any
construction or interpretation of this Agreement by the General Partner and any
action taken pursuant thereto and any determination made by the General Partner
in good faith shall, in each case, be conclusive and binding on all Record
Holders and all other Persons for all purposes.
ARTICLE II
ORGANIZATION
Section 2.1     Formation.
The General Partner and the Organizational Limited Partner previously formed the
Partnership as a limited partnership pursuant to the provisions of the Delaware
Act. This

25

--------------------------------------------------------------------------------




amendment and restatement of the Third A/R Partnership Agreement shall become
effective as of the date of this Agreement. Except as expressly provided to the
contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.
Section 2.2     Name.
The name of the Partnership shall be “Westmoreland Resource Partners, LP.” The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “LP,” “Ltd.” or similar words or letters shall
be included in the Partnership’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The General
Partner may change the name of the Partnership at any time and from time to time
without the consent or approval of any Limited Partner and shall notify the
Limited Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3     Registered Office; Registered Agent; Principal Office; Other
Offices.
Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808, and the registered
agent for service of process on the Partnership in the State of Delaware at such
registered office shall be Corporation Service Company. The principal office of
the Partnership shall be located at 9540 South Maroon Circle, Suite 200,
Englewood, Colorado 80112, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner determines to be necessary or appropriate. The
address of the General Partner shall be 9540 South Maroon Circle, Suite 200,
Englewood, Colorado 80112, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners.
Section 2.4     Purpose and Business.
The purpose and nature of the business to be conducted by the Partnership shall
be to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for U.S. federal income tax purposes. To the fullest extent permitted by
law, the General Partner shall have no duty or obligation to propose or approve,
and may decline to propose or approve, the conduct by the

26

--------------------------------------------------------------------------------




Partnership of any business free of any fiduciary duty or obligation whatsoever
to the Partnership, any Limited Partner and, in declining to so propose or
approve, shall not be required to act in good faith or pursuant to any other
standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity.
Section 2.5     Powers.
The Partnership shall be empowered to do any and all acts and things necessary
or appropriate for the furtherance and accomplishment of the purposes and
business described in Section 2.4 and for the protection and benefit of the
Partnership.
Section 2.6     Term.
The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.
Section 2.7     Title to Partnership Assets.
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates or one or more nominees, as the
General Partner may determine. The General Partner hereby declares and warrants
that any Partnership assets for which record title is held in the name of the
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership or one or more of the Partnership’s Subsidiaries as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner shall use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to any successor General Partner. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which record title to such
Partnership assets is held.

27

--------------------------------------------------------------------------------




ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability.
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.
Section 3.2     Management of Business.
No Limited Partner, in its capacity as such, shall participate in the operation,
management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. Any action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall not, to the fullest extent permitted by law, be deemed to be
participation in the control of the business of the Partnership by a limited
partner of the Partnership (within the meaning of Section 17-303(a) of the
Delaware Act) and shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.
Section 3.3     Outside Activities of the Limited Partners.
Subject to the provisions of Section 7.5, any Limited Partner shall be entitled
to and may have business interests and engage in business activities in addition
to those relating to the Partnership, including business interests and
activities in direct competition with the Partnership Group. Neither the
Partnership nor any of the other Partners shall have any rights by virtue of
this Agreement in any business ventures of any Limited Partner.
Section 3.4     Rights of Limited Partners.
(a)    In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a Limited Partner in the Partnership, upon reasonable written demand stating
the purpose of such demand, and at such Limited Partner’s own expense:
(i)to obtain true and full information regarding the status of the business and
financial condition of the Partnership;
(ii)promptly after its becoming available, to obtain a copy of the Partnership’s
federal, state and local income tax returns for each year;
(iii)to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

28

--------------------------------------------------------------------------------




(iv)to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto;
(v)to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and
(vi)to obtain such other information regarding the affairs of the Partnership as
is just and reasonable.
(b)    To the fullest extent permitted by law, the General Partner may keep
confidential from the Limited Partners, for such period of time as the General
Partner deems reasonable, (i) any information that the General Partner
reasonably believes to be in the nature of trade secrets or (ii) other
information the disclosure of which the General Partner in good faith believes
(A) is not in the best interests of the Partnership Group, (B) could damage the
Partnership Group or its business or (C) that any Group Member is required by
law or by agreement with any third party to keep confidential (other than
agreements with Affiliates of the Partnership the primary purpose of which is to
circumvent the obligations set forth in this Section 3.4).
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
Section 4.1     Certificates.
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests, Partnership Interests shall not be evidenced
by physical certificates. Certificates that may be issued shall be executed on
behalf of the Partnership by the Chairman of the Board, Chief Executive Officer,
President, Chief Financial Officer or any Vice President and the Secretary, any
Assistant Secretary, or other authorized officer or director of the General
Partner. If a Transfer Agent has been appointed for a class of Partnership
Interests, no Certificate for such class of Partnership Interests shall be valid
for any purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. With respect to any Units outstanding prior to
the effectiveness of this Agreement that are represented by physical
certificates, the General Partner may determine that such Units will no longer
be represented by physical certificates and may, upon written notice to the
holders of such Units and subject to applicable law, take whatever actions it
deems necessary or appropriate to cause such Units to be registered in book
entry or global form and may cause such physical certificates to be cancelled or
deemed cancelled.

29

--------------------------------------------------------------------------------




Section 4.2     Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units) or the General Partner (for Partnership Interests other than
Common Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the Transfer Agent (for Common Units) or the
General Partner (for Partnership Interests other than Common Units) shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent (for Common Units)
shall countersign, a new Certificate in place of any Certificate previously
issued, or issue uncertificated Common Units, if the Record Holder of the
Certificate:
(i)makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;
(ii)requests the issuance of a new Certificate or the issuance of uncertificated
Units before the General Partner has notice that the Certificate has been
acquired by a purchaser for value in good faith and without notice of an adverse
claim;
(iii)if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)satisfies any other reasonable requirements imposed by the General Partner.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner or
the Transfer Agent for such transfer or for a new Certificate or uncertificated
Units.
(c)    As a condition to the issuance of any new Certificate or uncertificated
Units under this Section 4.2, the General Partner may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other expenses (including the fees and expenses of
the Transfer Agent) reasonably connected therewith.
Section 4.3     Record Holders.
The Partnership shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person, regardless of whether the Partnership
shall have actual or other notice thereof, except as otherwise provided by law
or any applicable rule, regulation, guideline or requirement of any National
Securities Exchange on which such Partnership Interests are listed or admitted
to

30

--------------------------------------------------------------------------------




trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person(a) shall be the Partner of record and beneficially and (b)
shall be bound by this Agreement and shall have the rights and obligations of a
Partner hereunder and as, and to the extent, provided for herein.
Section 4.4     Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Units to another Person or by which
a holder of Incentive Distribution Rights assigns its Incentive Distribution
Rights to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise or (ii) by which the holder of a Limited Partner Interest (other
than an Incentive Distribution Right) assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner, and includes a sale,
assignment, gift, exchange or any other disposition by law or otherwise,
excluding a pledge, encumbrance, hypothecation or mortgage but including any
transfer upon foreclosure of any pledge, encumbrance, hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void.
(c)    Nothing contained in this Agreement shall prevent a disposition by any
stockholder, member, partner or other owner of the General Partner of any or all
of the shares of stock, limited liability company interests, partnership
interests or other ownership interests in the General Partner.
Section 4.5     Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
shall record the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose
of registering Common Units and transfers of such Common Units as herein
provided.
(b)    The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the endorsed Certificates evidencing
such Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions hereof, the
appropriate officers of the General Partner

31

--------------------------------------------------------------------------------




on behalf of the Partnership shall execute and deliver, and in the case of
Certificates evidencing Limited Partner Interests for which a Transfer Agent has
been appointed the Transfer Agent shall countersign and deliver, in the name of
the holder or the designated transferee or transferees, as required pursuant to
the holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.
(c)    By acceptance of the transfer of a Limited Partner Interest in accordance
with this Section 4.5 and except as otherwise provided in Section 4.9, each
transferee of a Limited Partner Interest (including any nominee holder or an
agent or representative acquiring such Limited Partner Interests for the account
of another Person) (i) shall be admitted to the Partnership as a Limited Partner
with respect to the Limited Partner Interests so transferred to such Person when
any such transfer or admission is reflected in the books and records of the
Partnership and such Limited Partner becomes the Record Holder of the Limited
Partner Interests so transferred, (ii) shall become bound, and shall be deemed
to have agreed to be bound, by the terms of this Agreement, (iii) represents
that the transferee has the capacity, power and authority to enter into this
Agreement and (iv) makes the consents, acknowledgments and waivers contained in
this Agreement, all with or without execution of this Agreement by such Person.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement.
(d)    Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.
(e)    Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) Section 6.7 and (v) the provisions of applicable
law, including the Securities Act, the General Partner and its Affiliates shall
have the right at any time to transfer their Common Units to one or more
Persons.
Section 4.6     Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(c), prior to June 30, 2020, the General Partner
shall not transfer all or any part of its General Partner Interest to a Person
unless such transfer (i) has been approved by the prior written consent or vote
of the holders of at least a majority of the Outstanding Common Units (excluding
Common Units held by the General Partner and its Affiliates) or (ii) is of all,
but not less than all, of its General Partner Interest to (A) an Affiliate of
the General Partner (other than an individual) or (B) another Person (other than
an individual) in connection with the merger or consolidation of the General
Partner with or into such other Person or the transfer by the General Partner of
all or substantially all of its assets to such other Person.
(b)    Subject to Section 4.6(c), on or after June 30, 2020, the General Partner
may transfer all or any of its General Partner Interest without Unitholder
approval.

32

--------------------------------------------------------------------------------




(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for U.S. federal income tax purposes (to the extent not already so
treated or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or limited
liability company interest of the General Partner as the general partner or
managing member, if any, of each other Group Member. In the case of a transfer
pursuant to and in compliance with this Section 4.6, the transferee or successor
(as the case may be) shall, subject to compliance with Section 10.2, be admitted
to the Partnership as the General Partner immediately prior to the transfer of
the General Partner Interest, and the business of the Partnership shall continue
without dissolution.
Section 4.7     Transfer of Incentive Distribution Rights and Liquidation Units.
The General Partner or any other holder of Incentive Distribution Rights may
transfer any or all of its Incentive Distribution Rights without Unitholder
approval. The General Partner or any other holder of Liquidation Units may
transfer any or all of its Liquidation Units without Unitholder approval.
Notwithstanding anything herein to the contrary, (i) the transfer of Common
Units issued pursuant to Section 5.11 shall not be treated as a transfer of all
or any part of the Incentive Distribution Rights or of the Liquidation Units and
(ii) no transfer of Incentive Distribution Rights or Liquidation Units to
another Person shall be permitted unless the transferee agrees to be bound by
the provisions of this Agreement.
Section 4.8     Restrictions on Transfers.
(a)    Except as provided in Section 4.8(c), and notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) terminate the existence or qualification of the
Partnership under the laws of the jurisdiction of its formation or (ii) cause
the Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for U.S. federal income tax purposes (to the
extent not already so treated or taxed).
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary or advisable to avoid a significant risk of the
Partnership becoming taxable as a corporation or otherwise becoming taxable as
an entity for U.S. federal income tax purposes. The General Partner may impose
such restrictions by amending this Agreement; provided, however, that any
amendment that would result in the delisting or suspension of trading of any
class of Limited Partner Interests on the principal National Securities Exchange
on which such class of Limited Partner Interests is then listed or admitted to
trading must be approved, prior to such amendment being effected, by the holders
of at least a majority of the Outstanding Limited Partner Interests of such
class.

33

--------------------------------------------------------------------------------




(c)    Nothing contained in this Article IV or elsewhere in this Agreement shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.
(d)    Each Certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the form provided for in Section 4.8(f) of
the First A/R Partnership Agreement (if such Certificate was issued prior to
August 28, 2009), Section 4.8 of the Second A/R Partnership Agreement (if such
Certificate was issued on or after August 28, 2009 and prior to July 19, 2010),
Section 4.8(e) of the Third A/R Partnership Agreement (if such Certificate was
issued on or after July 19, 2010 and prior to the date hereof) or in
substantially the following form (if such Certificate is issued on or after the
date hereof):
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTMORELAND
RESOURCE PARTNERS, LP (THE “PARTNERSHIP”) THAT THIS SECURITY MAY NOT BE SOLD,
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A)
VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH
TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF THE PARTNERSHIP UNDER
THE LAWS OF THE STATE OF DELAWARE, (C) CAUSE THE PARTNERSHIP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
U.S. FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED)
OR (D) VIOLATE THE TERMS AND CONDITIONS OF THE PARTNERSHIP AGREEMENT. THE
GENERAL PARTNER OF THE PARTNERSHIP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL, THAT SUCH
RESTRICTIONS ARE NECESSARY OR ADVISABLE TO AVOID A SIGNIFICANT RISK OF THE
PARTNERSHIP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS
AN ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE
SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY
ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH
THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
Section 4.9     Citizenship Certificates; Non-citizen Assignees.
(a)    If any Group Member is or becomes subject to any federal, state or local
law or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner or Assignee (or its beneficial owners), the

34

--------------------------------------------------------------------------------




General Partner may request any Limited Partner or Assignee (or its beneficial
owners) to furnish to the General Partner, within 30 days after receipt of such
request, an executed Citizenship Certification or such other information
concerning the nationality, citizenship or other related status of such Limited
Partner or Assignee (or its beneficial owners) (or, if the Limited Partner is a
nominee holding for the account of another Person, the nationality, citizenship
or other related status of such other Person) as the General Partner may
request. If a Limited Partner or Assignee (or its beneficial owners) fails to
furnish to the General Partner within the aforementioned 30-day period such
Citizenship Certification or other requested information or if upon receipt of
such Citizenship Certification or other requested information the General
Partner determines that a Limited Partner or Assignee (or its beneficial owners)
is not an Eligible Citizen, the Limited Partner Interests owned by such Person
shall be subject to redemption in accordance with the provisions of Section
4.10. In addition, the General Partner may require that the status of any such
Limited Partner or Assignee be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of the Non-citizen Assignee’s Limited
Partner Interests and shall vote such Limited Partner Interests in accordance
with Section 4.9(c).
(b)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.
(c)    Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).
(d)    At any time after a Non-citizen Assignee can and does certify that he has
become an Eligible Citizen, a Non-citizen Assignee may, upon application to the
General Partner, request admission as a Limited Partner with respect to any
Limited Partner Interests of such Non-citizen Assignee not redeemed pursuant to
Section 4.10, and upon admission of such Non-citizen Assignee pursuant to
Section 10.1, the General Partner shall cease to be deemed to be the Limited
Partner in respect of the Non-citizen Assignee’s Limited Partner Interests.
Section 4.10     Redemption of Partnership Interests of Non-citizen Assignees.
(a)    If at any time a Limited Partner or Assignee (or its beneficial owners)
fails to furnish a Citizenship Certification or other information requested
within the 30-day period specified in Section 4.9(a), or if upon receipt of such
Citizenship Certification or other information, the General Partner determines,
with the advice of counsel, that a Limited Partner or Assignee (or its
beneficial owners) is not an Eligible Citizen, the Partnership may, unless the
Limited Partner or Assignee (or its beneficial owners) establishes to the
satisfaction of the General Partner that such Limited Partner or Assignee (or
its beneficial owners) is an Eligible Citizen, or has transferred his
Partnership Interests to a Person who is an Eligible Citizen, and who furnishes
a Citizenship Certification to the General Partner prior to the date fixed for

35

--------------------------------------------------------------------------------




redemption as provided below, redeem the Limited Partner Interest of such
Limited Partner or Assignee (or its beneficial owners) as follows:
(v)The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Limited Partner or Assignee (or
its beneficial owners), at his last address designated on the records of the
Partnership or the Transfer Agent, by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed. The
notice shall specify the Redeemable Interests or, if uncertificated, upon
receipt of evidence satisfactory to the General Partner of the ownership of the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon surrender of the Certificate
evidencing the Redeemable Interests (if such Redeemable Interests are
certificated) and that on and after the date fixed for redemption no further
allocations or distributions to which such person would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.
(vi)The aggregate redemption price for Redeemable Interests shall be an amount
equal to the lesser of (i) the Current Market Price (the date of determination
of which shall be the date fixed for redemption) of Limited Partner Interests of
the class to be so redeemed and (ii) the price paid for such Limited Partner
Interests by such Limited Partner or such Person. The redemption price shall be
paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(vii)Upon surrender by or on behalf of the Limited Partner or Assignee (or its
beneficial owners), at the place specified in the notice of redemption, of (x)
if certificated, the Certificate evidencing the Redeemable Interests, duly
endorsed in blank or accompanied by an assignment duly executed in blank, or (y)
if uncertificated, upon receipt of evidence satisfactory to the General Partner
of the ownership of the Redeemable Interests, the Limited Partner or Assignee
(or its beneficial owners) or his duly authorized representative shall be
entitled to receive the payment therefor.
(viii)After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.
(b)    The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.
(c)    Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the Assignee (or its beneficial owners) of such Limited
Partner Interest certifies to the satisfaction of the General Partner that he is
an Eligible Citizen. If the Assignee (or its beneficial owners) fails to make
such certification, such redemption shall be effected from the transferee on the
original redemption date.

36

--------------------------------------------------------------------------------




ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1     Reserved.
Section 5.2     Contributions by the General Partner.
Upon the issuance of any additional Limited Partner Interests by the Partnership
(other than Common Units issued pursuant to Section 5.11), the General Partner
may, in exchange for a proportionate number of General Partner Units, make
additional Capital Contributions in an amount equal to the product obtained by
multiplying (i) the quotient determined by dividing (A) the General Partner’s
Percentage Interest immediately prior to the issuance of such additional Limited
Partner Interests by the Partnership by (B) 100% less the General Partner’s
Percentage Interest immediately prior to the issuance of such additional Limited
Partner Interests by the Partnership times (ii) the amount contributed to the
Partnership by the Limited Partners in exchange for such additional Limited
Partner Interests. Except as set forth in Article XII, the General Partner shall
not be obligated to make any additional Capital Contributions to the
Partnership.
Section 5.3     Contributions by Limited Partners
No Limited Partner will be required to make any additional Capital Contribution
to the Partnership pursuant to this Agreement.
Section 5.4     Interest and Withdrawal of Capital Contributions.
No interest shall be paid by the Partnership on Capital Contributions. No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon dissolution of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.
Section 5.5     Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with Section
5.5(b) and allocated with respect to such Partnership Interest pursuant to
Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of all
actual and deemed distributions of cash or property made with respect to such
Partnership

37

--------------------------------------------------------------------------------




Interest and (y) all items of Partnership deduction and loss computed in
accordance with Section 5.5(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction which is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for that
purpose), provided, that:
(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for U.S. federal income tax purposes and (y) any other partnership, limited
liability company, unincorporated business or other entity classified as a
partnership for U.S. federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii)    Except as otherwise provided in Treasury Regulation Section
1.704‑1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for U.S. federal income tax purposes. To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.
(iv)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(v)    In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.
(vi)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired

38

--------------------------------------------------------------------------------




by the Partnership were equal to the Agreed Value of such property. Upon an
adjustment pursuant to Section 5.5(d) to the Carrying Value of any Partnership
property subject to depreciation, cost recovery or amortization, any further
deductions for such depreciation, cost recovery or amortization attributable to
such property shall be determined, under the rules prescribed by Treasury
Regulation Section 1.704-3(d)(2), as if the adjusted basis of such property were
equal to the Carrying Value of such property immediately following such
adjustment.
(vii)    If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for U.S. federal income tax purposes pursuant to Section
50(c)(1) or 50(c)(3) of the Code, the amount of such reduction shall, solely for
purposes hereof, be deemed to be an additional depreciation or cost recovery
deduction in the year such property is placed in service and shall be allocated
among the Partners pursuant to Section 6.1. Any restoration of such basis
pursuant to Section 50(c)(2) of the Code shall, to the extent possible, be
allocated in the same manner to the Partners to whom such deemed deduction was
allocated.
(viii)    If the Gross Liability Value of any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i) is adjusted as
required by this Agreement upon an adjustment to Carrying Values, the amount of
such adjustment shall be treated as an item of loss (if the adjustment increases
the Carrying Value of such Liability of the Partnership) or an item of gain (if
the adjustment decreases the Carrying Value of such Liability of the
Partnership).
(c)
(i)    A transferee of a Partnership Interest shall succeed to a Pro Rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
(ii)    Subject to Section 6.8(b), immediately prior to the transfer of an IDR
Reset Common Unit by a holder thereof (other than a transfer to an Affiliate,
unless the General Partner elects to have this subparagraph 5.5(c)(ii) apply),
the Capital Account maintained for such Person with respect to its IDR Reset
Common Units will (A) first, be allocated to the IDR Reset Common Units to be
transferred in an amount equal to the product of (x) the number of such IDR
Reset Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any IDR
Reset Common Units. Following any such allocation, the transferor’s Capital
Account, if any, maintained with respect to the retained IDR Reset Common Units,
if any, will have a balance equal to the amount allocated under clause (B)
above, and the transferee’s Capital Account established with respect to the
transferred IDR Reset Common Units will have a balance equal to the amount
allocated under clause (A) above.
(d)
(i)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, the issuance by the Partnership of a Noncompensatory
Option, the issuance of IDR Reset Common Units pursuant to

39

--------------------------------------------------------------------------------




Section 5.11, or the conversion of the General Partner’s Combined Interest to
Common Units pursuant to Section 11.3(b), the Capital Account of each Partner
and the Carrying Value of each Partnership property immediately prior to such
issuance shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property; provided, however,
that in the event of an issuance of Partnership Interests for a de minimis
amount of cash or Contributed Property, in the event of an issuance of a
Noncompensatory Option to acquire a de minimis Partnership Interest or in the
event of an issuance of a de minimis amount of Partnership Interests as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. If upon the occurrence of a revaluation event described in this
Section 5.5(d), a Noncompensatory Option of the Partnership is outstanding, the
Partnership shall adjust the Carrying Value of each Partnership property in
accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2). In determining such Unrealized Gain or Unrealized Loss,
the aggregate fair market value of all Partnership property (including cash or
cash equivalents) immediately prior to the issuance of additional Partnership
Interests (or, in the case of an issuance of a Noncompensatory Option,
immediately after such issuance if required pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(1)) shall be determined by the General Partner
using such method of valuation as it may adopt. In making its determination of
the fair market values of individual properties, the General Partner may first
determine an aggregate value for the assets of the Partnership, that takes into
account the current trading price of the Common Units, the fair market value of
all other Partnership Interests at such time and the amount of Partnership
Liabilities.
(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any transaction treated for federal income tax purposes as
a distribution to a Partner of any Partnership property (other than a
distribution of cash that is not in redemption or retirement of a Partnership
Interest), the Capital Accounts of all Partners and the Carrying Value of all
Partnership property shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property. In
determining such Unrealized Gain or Unrealized Loss the aggregate fair market
value of all Partnership property (including cash or cash equivalents)
immediately prior to a distribution shall (A) in the case of a distribution that
is not made pursuant to Section 12.4, be determined in the same manner as that
provided in Section 5.5(d)(i) or (B) in the case of a liquidating distribution
pursuant to Section 12.4, be determined by the Liquidator using such method of
valuation as it may adopt.
(iii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s),
immediately after the exercise of any Noncompensatory Option, the Capital
Account of each Partner and the Carrying Value of each Partnership property
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if (A) such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property for an amount equal to its fair market value immediately after
such exercise, and (B) (1) first, all Unrealized Gain had been allocated pro
rata to the Partners holding Warrant Exercised Common Units until the Capital
Account of each such Partner with respect to each such Warrant Exercised Common
Unit equals the Per Unit Capital Amount of a Common Unit, and (2) second, any
remaining Unrealized Gain or Unrealized Loss had been allocated to the Partners
at such time pursuant to Section 6.1(c) in the same manner as any item of gain
or loss actually recognized following an event giving rise to the liquidation of
the Partnership

40

--------------------------------------------------------------------------------




would have been allocated. In determining such Unrealized Gain or Unrealized
Loss, the aggregate fair market value of all Partnership assets (including cash
or cash equivalents) immediately after the exercise of such Noncompensatory
Option shall be determined by the General Partner using such method of valuation
as it may adopt (taking into account Section 7701(g) of the Code); provided,
however, that the General Partner, in arriving at such valuation, must take
fully into account the fair market value of the Partnership Interests of all
Partners at such time and the General Partner shall make such adjustments to
such valuation as required by Treasury Regulation Section
1.704-1(b)(2)(iv)(h)(2). The General Partner shall allocate such aggregate value
among the assets of the Partnership (in such manner as it determines in its
discretion) to arrive at a fair market value, as so adjusted, for individual
properties. If, after making the allocations of Unrealized Gain and Unrealized
Loss as set forth above in this Section 5.5(d)(iii), the Capital Account of each
Partner with respect to each Warrant Exercised Common Unit received upon the
exercise of any Noncompensatory Option is less than the Per Unit Capital Amount
of a Common Unit, then, in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), Capital Account balances shall be reallocated between
the Partners holding Common Units (other than such Warrant Exercised Common
Units) and Partners holding such Warrant Exercised Common Units so as to cause
the Capital Account of each Partner holding such Warrant Exercised Common Units
to equal, on a per unit basis with respect to each such Warrant Exercised Common
Unit, the Per Unit Capital Amount of a Common Unit. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(4), if Capital Account balances are
reallocated pursuant to the immediately preceding sentence, the Partnership
shall make corrective allocations so as to take into account the reallocation of
Capital Account balances as provided in Treasury Regulation Section
1.704-1(b)(4)(x).
Section 5.6     Issuances of Additional Partnership Interests.
(a)    The Partnership may issue additional Partnership Interests and options,
rights, warrants, restricted units, and appreciation rights relating to the
Partnership Interests for any Partnership purpose at any time and from time to
time to such Persons for such consideration and on such terms and conditions as
the General Partner shall determine, all without the approval of any Limited
Partners.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) or Section 7.4(c) may be issued in one or
more classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties (which may be senior to existing classes
and series of Partnership Interests), as shall be fixed by the General Partner,
including (i) the right to share in Partnership profits and losses or items
thereof; (ii) the right to share in Partnership distributions; (iii) the rights
upon dissolution and liquidation of the Partnership; (iv) whether, and the terms
and conditions upon which, the Partnership may or shall be required to redeem
the Partnership Interest; (v) whether such Partnership Interest is issued with
the privilege of conversion or exchange and, if so, the terms and conditions of
such conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.

41

--------------------------------------------------------------------------------




(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and options, rights, warrants and appreciation rights relating to
Partnership Interests pursuant to this Section 5.6 or Section 7.4(c), (ii) the
conversion of all or any portion of the Combined Interest into Units pursuant to
the terms of this Agreement, (iii) the issuance of Common Units pursuant to
Section 5.11, (iv) the admission of Additional Limited Partners and (v) all
additional issuances of Partnership Interests. The General Partner shall
determine the relative rights, powers and duties of the holders of the Units or
other Partnership Interests being so issued. The General Partner shall do all
things necessary to comply with the Delaware Act and is authorized and directed
to do all things that it determines to be necessary or appropriate in connection
with any future issuance of Partnership Interests or in connection with the
conversion of all or any portion of the Combined Interest into Units pursuant to
the terms of this Agreement, including compliance with any statute, rule,
regulation or guideline of any federal, state or other governmental agency or
any National Securities Exchange on which the Units or other Partnership
Interests are listed or admitted to trading.
(d)    No fractional Units shall be issued by the Partnership.
Section 5.7     Conversion of Subordinated Units.
As of the date hereof, prior to the consummation of the transactions
contemplated by Article II of the Contribution Agreement, all of the then
Outstanding Subordinated Units shall be converted into Liquidation Units, with
every 12 Outstanding Subordinated Units becoming one Liquidation Unit. Within
thirty days of the date hereof, the General Partner shall cause the Partnership
and the holders of the Subordinated Unit Warrants to terminate the Subordinated
Unit Warrants.
Section 5.8     Limited Preemptive Right.
Except as provided in this Section 5.8 and in Section 5.2, no Person shall have
any preemptive, preferential or other similar right with respect to the issuance
of any Partnership Interest, whether unissued, held in the treasury or hereafter
created. The General Partner shall have the right, which it may from time to
time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to any or all of those
Percentage Interests that existed immediately prior to the issuance of such
Partnership Interests.
Section 5.9     Splits and Combinations.
(a)    Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis or stated
as a number of Units are proportionately adjusted.

42

--------------------------------------------------------------------------------




(b)    Whenever such a Pro Rata distribution or subdivision or combination of
Partnership Interests is declared, the General Partner shall select a Record
Date as of which the distribution, subdivision or combination shall be effective
and shall send notice thereof at least 20 days prior to such Record Date to each
Record Holder as of a date not less than 10 days prior to the date of such
notice. The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Interests to
be held by each Record Holder after giving effect to such distribution,
subdivision or combination. The General Partner shall be entitled to rely on any
certificate provided by such firm as conclusive evidence of the accuracy of such
calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of such new Certificate or uncertificated Partnership Interests,
the surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(d)    The Partnership shall not issue fractional Units or General Partner Units
upon any distribution, subdivision or combination of Units. If a distribution,
subdivision or combination of Units would result in the issuance of fractional
Units and General Partner Units but for the provisions of this Section 5.9(d),
each fractional Unit and General Partner Unit shall be rounded to the nearest
whole Unit or and General Partner Units (and a 0.5 Unit or General Partner Unit
shall be rounded to the next higher Unit).
(e)    On the date hereof, prior to the consummation of the transactions
contemplated by Article II of the Contribution Agreement, every 12 Outstanding
Common Units and every 12 Outstanding General Partner Units shall be combined
into one Common Unit or one General Partner Unit, as applicable. Immediately
after such combination but prior to the consummation of the transactions
contemplated by Article II of the Contribution Agreement, the Partnership shall
distribute 202,184 Common Units to the Unitholders holding Common Units (other
than AIM Oxford, C&T Coal, holders of any Holder Common Unit Warrants as to such
Holder Common Unit Warrants and holders of any Common Units issued on the date
hereof in connection with the vesting of any awards under any employee benefit
plan as to such Common Units), Pro Rata.
Section 5.10     Fully Paid and Non -Assessable Nature of Limited Partner
Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by any of Sections 17-303, 17-607 and 17-804 of the Delaware Act.

43

--------------------------------------------------------------------------------




Section 5.11     Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.
(a)    Subject to the provisions of this Section 5.11, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, exercisable at its option
at any time when the Partnership has made a distribution pursuant to Section
6.4(b)(vi) for each of the four most recently completed Quarters and the amount
of each such distribution did not exceed Adjusted Operating Surplus for such
Quarter, to make an election (the “IDR Reset Election”) to cause the Minimum
Quarterly Distribution and the Target Distributions to be reset in accordance
with the provisions of Section 5.11(e) and, in connection therewith, the holder
or holders of the Incentive Distribution Rights will become entitled to receive
their respective proportionate share of a number of Common Units (the “IDR Reset
Common Units”) derived by dividing (i) the average of the aggregate amount of
cash distributions made by the Partnership for each of the two full Quarters
immediately preceding the giving of the Reset Notice (as defined in Section
5.11(b)) in respect of the Incentive Distribution Rights by (ii) the average
cash distribution per Common Unit made by the Partnership for each of the two
full Quarters immediately preceding the giving of the Reset Notice (the number
of such Common Units so determined by such quotient are referred to herein as
the “Aggregate Quantity of IDR Reset Common Units”). If at the time of any IDR
Reset Election the General Partner and its Affiliates are not the holders of a
majority interest of the Incentive Distribution Rights, then the IDR Reset
Election shall be subject to the prior written concurrence of the General
Partner that the conditions described in the immediately preceding sentence have
been satisfied. Upon the issuance of such IDR Reset Common Units, the
Partnership will issue to the General Partner that number of additional General
Partner Units equal to the product of (x) the quotient obtained by dividing (A)
the Percentage Interest of the General Partner immediately prior to such
issuance by (B) a percentage equal to 100% less such Percentage Interest and
(y) the number of such IDR Reset Common Units, and the General Partner shall not
be obligated to make any additional Capital Contribution to the Partnership in
exchange for such issuance. The making of the IDR Reset Election in the manner
specified in Section 5.11(b) shall cause the Minimum Quarterly Distribution and
the Target Distributions to be reset in accordance with the provisions of
Section 5.11(e) and, in connection therewith, the holder or holders of the
Incentive Distribution Rights will become entitled to receive IDR Reset Common
Units and the General Partner will become entitled to receive General Partner
Units on the basis specified above, without any further approval required by the
General Partner or the Unitholders, at the time specified in Section 5.11(c)
unless the IDR Reset Election is rescinded pursuant to Section 5.11(d).
(b)    To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the aggregate number of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.

44

--------------------------------------------------------------------------------




(c)    The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of IDR Reset Common Units and the
General Partner will become entitled to receive related additional General
Partner Units on the fifteenth Business Day after receipt by the Partnership of
the Reset Notice; provided, however, that the issuance of the IDR Reset Common
Units to the holder or holders of the Incentive Distribution Rights shall not
occur prior to the approval of the listing or admission for trading of such IDR
Reset Common Units by the principal National Securities Exchange upon which the
Common Units are then listed or admitted for trading if any such approval is
required pursuant to the rules and regulations of such National Securities
Exchange.
(d)    If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the
Aggregate Quantity of IDR Reset Common Units on or before the 30th calendar day
following the Partnership’s receipt of the Reset Notice and such approval is
required by the rules and regulations of such National Securities Exchange, then
the holder of the Incentive Distribution Rights (or, if there is more than one
holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights) shall have the right to either
rescind the IDR Reset Election or elect to receive other Partnership Interests
having such terms as the General Partner may approve, with the approval of a
Conflicts Committee, that will provide (i) the same economic value, in the
aggregate, as the Aggregate Quantity of IDR Reset Common Units would have had at
the time of the Partnership’s receipt of the Reset Notice, as determined by the
General Partner, and (ii) for the subsequent conversion (on terms acceptable to
the National Securities Exchange upon which the Common Units are then traded) of
such Partnership Interests into Common Units within not more than 12 months
following the Partnership’s receipt of the Reset Notice upon the satisfaction of
one or more conditions that are reasonably acceptable to the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights).
(e)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall be adjusted at the time
of the issuance of Common Units or other Partnership Interests pursuant to this
Section 5.11 such that (i) the Minimum Quarterly Distribution shall be reset to
equal the average cash distribution amount per Common Unit for the two Quarters
immediately prior to the Partnership’s receipt of the Reset Notice (the “Reset
MQD”), (ii) the First Target Distribution shall be reset to equal 115% of the
Reset MQD, (iii) the Second Target Distribution shall be reset to equal 125% of
the Reset MQD and (iv) the Third Target Distribution shall be reset to equal
150% of the Reset MQD.
(f)    Upon the issuance of IDR Reset Common Units pursuant to Section 5.11(a)
(or other Partnership Interests as described in Section 5.11(d)), the Capital
Account maintained with respect to the Incentive Distribution Rights will (i)
first, be allocated to IDR Reset Common Units (or other Partnership Interests)
in an amount equal to the product of (A) the Aggregate Quantity of IDR Reset
Common Units (or other Partnership Interests) and (B) the Per Unit Capital
Amount for an Initial Common Unit, and (ii) second, any remaining balance in
such Capital Account will be retained by the holder of the Incentive
Distribution Rights. If there is not sufficient capital associated with the
Incentive Distribution Rights to allocate the full Per Unit Capital Amount for
an Initial Common Unit to the IDR Reset Common Units in accordance

45

--------------------------------------------------------------------------------




with clause (i) of this Section 5.11(f), the IDR Reset Common Units shall be
subject to Sections 6.1(d)(x)(A) and (B).
Section 5.12     Treatment of Penny Warrants.
All Penny Warrants shall be treated as Warrant Exercised Common Units from the
date of issuance and, for the avoidance of all doubt, Articles IV, V, VI, VII,
VIII, IX, X, XI, XII and XIII of this Agreement shall be interpreted accordingly
as necessary to ensure that allocations, distributions, capital accounts, tax
reporting and tax elections are all undertaken by the Partnership in a manner
consistent with such treatment.
Section 5.13     Capital Contribution by Holders of Warrant Exercised Common
Units.
As of the date of the Company’s issuance of the Holder Common Unit Warrants,
each Holder of the Warrant Exercised Common Units was, for all purposes of this
Agreement, treated as having made a Capital Contribution to the Partnership in
an amount equal to the amount that such Holder was deemed to have paid for the
Holder Common Unit Warrant held by such Holder as determined by multiplying the
fair market value allocated to the Holder Common Unit Warrants pursuant to
Section 1(b) of the Warrant Agreement by a percentage, the numerator of which is
the number of Common Units subject to the Holder Common Unit Warrant held by
such Holder and the denominator of which is the number of Common Units subject
to all Holder Common Unit Warrants.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes.
For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 5.5(b)) shall be allocated
among the Partners in each taxable period as provided herein below.
(a)    Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:
(i)    First, 100% to the General Partner, in an amount equal to the aggregate
Net Losses allocated to the General Partner pursuant to Section 6.1(b)(ii) for
all previous taxable years until the aggregate Net Income allocated to the
General Partner pursuant to this Section 6.1(a)(i) for the current taxable
period and all previous taxable periods is equal to the aggregate Net Losses
allocated to the General Partner pursuant to Section 6.1(b)(ii) for all previous
taxable periods;
(ii)    Second, the balance, if any, 100% to the General Partner and the
Unitholders, in accordance with their respective Percentage Interests.

46

--------------------------------------------------------------------------------




(b)    Net Losses. After giving effect to the special allocations set forth in
Section 6.1(d), Net Losses for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Losses for such
taxable period shall be allocated as follows:
(i)    First, 100% to the General Partner and the Unitholders, in accordance
with their respective Percentage Interests; provided that Net Losses shall not
be allocated pursuant to this Section 6.1(b)(i) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account); and
(ii)    Thereafter, the balance, if any, 100% to the General Partner.
(c)    Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), all items of income, gain, loss and
deduction taken into account in computing Net Termination Gain or Net
Termination Loss for such taxable period shall be allocated in the manner set
forth in this Section 6.1(c). All allocations under this Section 6.1(c) shall be
made after Capital Account balances have been adjusted by all other allocations
provided under this Section 6.1 and after all distributions of Available Cash
provided under Section 6.4 and Section 6.5 have been made; provided, however,
that solely for purposes of this Section 6.1(c), Capital Accounts shall not be
adjusted for distributions made pursuant to Section 12.4.
(i)    If a Net Termination Gain is recognized, such Net Termination Gain shall
be allocated among the Partners in the following manner (and the Capital
Accounts of the Partners shall be increased by the amount so allocated in each
of the following subclauses, in the order listed, before an allocation is made
pursuant to the next succeeding subclause):
(A)    First, to each Partner having a deficit balance in its Capital Account,
in the proportion that such deficit balance bears to the total deficit balances
in the Capital Accounts of all Partners, until each such Partner has been
allocated Net Termination Gain equal to any such deficit balance in its Capital
Account;
(B)    Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the percentage applicable to subclause (x) of this clause
(B), until the Capital Account in respect of each Common Unit then Outstanding
is equal to the sum of (1) its Unrecovered Initial Unit Price, and (2) the
Minimum Quarterly Distribution for the Quarter during which the Liquidation Date
occurs, reduced by any distribution pursuant to Section 6.4(b)(i) with respect
to such Common Unit for such Quarter (the amount determined pursuant to this
clause (2) is hereinafter defined as the “Unpaid MQD”);
(C)    Third, (x) to the General Partner in accordance with its Percentage
Interests, and (y) to all Unitholders, Pro Rata, a percentage equal to 100% less
the sum of the percentages applicable to subclause (x) of this clause (C), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) its Unrecovered Initial Unit Price, (2) the Unpaid MQD, and
(3) the excess of (aa) the First Target Distribution for each Quarter that ends
after the Westmoreland Closing Date less the Unpaid MQD over (bb) the cumulative

47

--------------------------------------------------------------------------------




per Unit amount of any distributions of Available Cash that is deemed to be
Operating Surplus made pursuant to Section 6.4(b)(i) and Section 6.4(b)(ii) (the
sum of (1), (2) and (3) is defined as the “First Liquidation Target Amount”);
(D)    Fourth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (x) and (y) of this clause (D), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the First Liquidation Target Amount, and (2) the excess of
(aa) the Second Target Distribution less the First Target Distribution for each
Quarter that ends after the Westmoreland Closing Date over (bb) the cumulative
per Unit amount of any distributions of Available Cash that is deemed to be
Operating Surplus made pursuant to Section 6.4(b)(iii) (the sum of (1) and (2)
is defined as the “Second Liquidation Target Amount”);
(E)    Fifth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (x) and (y) of this clause (E), until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the Second Liquidation Target Amount, and (2) the excess of
(aa) the Third Target Distribution less the Second Target Distribution for each
Quarter that ends after the Westmoreland Closing Date over (bb) the cumulative
per Unit amount of any distributions of Available Cash that is deemed to be
Operating Surplus made pursuant to Section 6.4(b)(iv); and
(F)    Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (x) and (y) of this clause (F).
(ii)    Net Termination Loss shall be allocated among the Partners in the
following manner:
(A)    First, inclusive of any Net Termination Loss (if any) accrued in
connection with the contribution pursuant to the Contribution Agreement, 100% to
all holders of Liquidation Units in proportion to their positive Capital Account
balances with respect to such Liquidation Units until the Capital Account in
respect of each Liquidation Unit then outstanding has been reduced to zero;
(B)    Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders, Pro Rata, a percentage equal to 100% less
the percentage applicable to subclause (x) of this clause (B), until the Capital
Account in respect of each Unit then Outstanding has been reduced to zero; and
(C)    Third, the balance, if any, 100% to the General Partner.
(d)    Special Allocations. Notwithstanding any other provision of this Section
6.1, the following special allocations shall be made for such taxable period:

48

--------------------------------------------------------------------------------




(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d), other
than Section 6.1(d)(i) and other than an allocation pursuant to Section
6.1(d)(vi) and Section 6.1(d)(vii), with respect to such taxable period. This
Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(iii)    Priority Allocations.
(A)    If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4) to any Unitholder
with respect to its Units for a taxable year is greater (on a per Unit basis)
than the amount of cash or the Net Agreed Value of property distributed to the
other Unitholders with respect to their Units (on a per Unit basis), then (1)
there shall be allocated gross income and gain to each Unitholder receiving such
greater cash or property distribution until the aggregate amount of such items
allocated pursuant to this Section 6.1 (d)(iii)(A) for the current taxable year
and all previous taxable years is equal to the product of (aa) the amount by
which the distribution (on a per Unit basis) to such Unitholder exceeds the
distribution (on a per Unit basis) to the Unitholders receiving the smallest
distribution and (bb) the number of Units owned by the Unitholder receiving the
greater distribution; and (2) the General Partner shall be allocated gross
income and gain in an aggregate amount equal to the product obtained by
multiplying (aa) the quotient determined by dividing (x) the General Partner’s
Percentage Interest at the time in which the greater cash or property
distribution occurs by (y) the sum of 100 less the General Partner’s Percentage
Interest at the time in which the greater cash or property distribution occurs
times (bb) the sum of the amounts allocated in clause (1) above.

49

--------------------------------------------------------------------------------




(B)    After the application of Section 6.1 (d)(iii)(A), all or any portion of
the remaining items of Partnership gross income or gain for the taxable period,
if any, shall be allocated (1) to the holders of Incentive Distribution Rights,
Pro Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1 (d)(iii)(B) for the
current taxable period and all previous taxable periods is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the Westmoreland Closing Date to a date 45
days after the end of the current taxable period; and (2) to the General Partner
an amount equal to the product of (aa) an amount equal to the quotient
determined by dividing (x) the General Partner’s Percentage Interest by (y) a
percentage equal to 100% less the General Partner’s Percentage Interest times
(bb) the total amount allocated in clause (1) above.
(C)    Until the Capital Account balance of the Liquidation Units is equal to
zero, in each year that the Liquidation Units have a positive Capital Account
balance, an item of deduction (determined by the General Partner) shall be
allocated to the holders of Liquidation Units in an amount up to 5% of the
Capital Account balance of the Liquidation Units immediately after the
Westmoreland Closing Date and the allocation of any Net Termination Loss upon
the Westmoreland Closing Date pursuant to Section 6.1(c)(ii)(A).
(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704‑1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d) (6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account after all other allocations provided for in this
Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were not in
this Agreement.
(v)    Gross Income Allocations. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided that an allocation
pursuant to this Section 6.1(d)(v) shall be made only if and to the extent that
such Partner would have a deficit balance in its Capital Account as adjusted
after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines that the Partnership’s
Nonrecourse Deductions should be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under Section
704(b) of the Code, the General Partner is authorized, upon notice to the other

50

--------------------------------------------------------------------------------




Partners, to revise the prescribed ratio to the numerically closest ratio that
does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752‑3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
(xi)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
(x)    Economic Uniformity.
(A)    With respect to an event triggering an adjustment to the Carrying Value
of Partnership property pursuant to Section 5.5(d) during any taxable period of
the Partnership ending upon, or after, the issuance of IDR Reset Common Units
pursuant to Section 5.11, any Unrealized Gains and Unrealized Losses shall be
allocated among the Partners in a manner that to the nearest extent possible
results in the Capital Accounts maintained with respect to such IDR Reset Common
Units issued pursuant to Section 5.11 equaling the product of (A) the Aggregate
Quantity of IDR Reset Common Units and (B) the Per Unit Capital Amount for an
Initial Common Unit.
(B)    With respect to any taxable period during which an IDR Reset Common Unit
is transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Common Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Reset Common Unit to an amount
equal to the Per Unit Capital Amount for an Initial Common Unit.

51

--------------------------------------------------------------------------------




(xi)    Curative Allocation.
(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to (1)
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1 (d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1 (d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.
(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1 (d)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1 (d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xii)    Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:
(A)    Except as provided in Section 6.1(d)(xii)(B), in the case of any
allocation of Additional Book Basis Derivative Items (other than an allocation
of Unrealized Gain or Unrealized Loss under Section 5.5(d)) with respect to any
Partnership property, the General Partner shall allocate such Additional Book
Basis Derivative Items (1) to (aa) the holders of Incentive Distribution Rights
and (bb) the General Partner in the same manner that the Unrealized Gain or
Unrealized Loss attributable to such property is allocated pursuant to
Section 5.5(d) and (2) to all Unitholders, Pro Rata, to the extent that the
Unrealized Gain or Unrealized Loss attributable to such property is allocated to
any Unitholders pursuant to Section 5.5(d).
(B)    In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under Section
5.5(d)) as a result of a sale or other taxable disposition of any Partnership
asset that is an Adjusted Property (“Disposed of Adjusted Property”), the
General Partner shall allocate (1) additional items of gross income and gain
(aa) away from the holders of Incentive Distribution Rights and (bb) to the
Unitholders, or (2) additional items of deduction and loss (aa) away from the
Unitholders and (bb) to the holders of Incentive Distribution Rights, to the
extent that the Additional Book Basis Derivative Items allocated to the
Unitholders exceed their Share of Additional Book Basis Derivative Items with
respect to such Disposed of Adjusted Property. For this purpose, the Unitholders
and the General Partner shall be treated as being allocated Additional Book
Basis Derivative

52

--------------------------------------------------------------------------------




Items to the extent that such Additional Book Basis Derivative Items have
reduced the amount of income that would otherwise have been allocated to the
Unitholders. Any allocation made pursuant to this Section 6.1(d)(xii)(B) shall
be made after all of the other Agreed Allocations have been made as if this
Section 6.1(d)(xii) were not in this Agreement and, to the extent necessary,
shall require the reallocation of items that have been allocated pursuant to
such other Agreed Allocations.
(C)    In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balance of the Partners if no prior Book-Up Events had occurred
and (2) any negative adjustment in excess of the Aggregate Remaining Net
Positive Adjustments shall be allocated pursuant to Section 6.1(c).
(D)    In making the allocations required under this Section 6.1(d)(xii), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xii). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the “lower-tier partnership”), the General Partner may make
allocations similar to those described in Section 6.1(d)(xii)(A)-(C) to the
extent the General Partner determines such allocations are necessary to account
for the Partnership’s allocable share of income, gain, loss and deduction of the
lower-tier partnership that relate to the contributed Adjusted Property in a
manner that is consistent with the purpose of this Section 6.1(d)(xii).
Section 6.2     Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for U.S. federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:
(i)    (A)    In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of contribution
and (B) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1;

53

--------------------------------------------------------------------------------




(ii)    (A)    In the case of an Adjusted Property, such items shall (1) first,
be allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii), and (2) second, in the
event such property was originally a Contributed Property, be allocated among
the Partners in a manner consistent with Section 6.2(b)(i)(A) and (B) any item
of Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1; and
(iii)    The General Partner shall apply the principles of Treasury Regulation
Section 1.704-3(d) to eliminate Book-Tax Disparities.
(c)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (ii) make special allocations for U.S. federal income tax
purposes of income (including gross income), gain, loss, deductions, Unrealized
Gain or Unrealized Loss; and (iii) amend the provisions of this Agreement as
appropriate (x) to reflect the proposal or promulgation of Treasury Regulations
under Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve
or achieve uniformity of the Limited Partner Interests (or any class or classes
thereof). The General Partner may adopt such conventions, make such allocations
and make such amendments to this Agreement as provided in this Section 6.2(c)
only if such conventions, allocations or amendments would not have a material
adverse effect on the Partners, the holders of any class or classes of Limited
Partner Interests issued and Outstanding or the Partnership, and if such
allocations are consistent with the principles of Section 704 of the Code.
(d)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)- l(a)(6), Treasury Regulation Section
1.197-2(g)(3), the legislative history to Section 743 or any successor
regulations thereto. If the General Partner determines that such reporting
position cannot reasonably be taken, the General Partner may adopt depreciation
and amortization conventions under which all purchasers acquiring Limited
Partner Interests in the same month would receive depreciation and amortization
deductions, based upon the same applicable rate as if they had purchased a
direct interest in the Partnership’s property. If the General Partner chooses
not to utilize such aggregate method, the General Partner may use any other
depreciation and amortization conventions to preserve the uniformity of the
intrinsic tax characteristics of any Limited Partner Interests, so long as such
conventions would not have a material adverse effect on the Limited Partners or
the Record Holders of any class or classes of Limited Partner Interests.
(e)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain

54

--------------------------------------------------------------------------------




pursuant to this Section 6.2, be characterized as Recapture Income in the same
proportions and to the same extent as such Partners (or their predecessors in
interest) have been allocated any deductions directly or indirectly giving rise
to the treatment of such gains as Recapture Income.
(f)    In accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(s) and
1.704-1(b)(4)(x), if Capital Account balances are reallocated among Partners in
accordance with Section 5.5(d)(iii), beginning with the year of reallocation and
continuing until the allocations required are fully taken into account, the
Partnership will make corrective allocations to take into account the Capital
Account reallocation.
(g)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for U.S. federal income tax purposes and allocated to the Partners
in accordance with the provisions hereof shall be determined without regard to
any election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(h)    Each item of Partnership income, gain, loss and deduction, for U.S.
federal income tax purposes, shall be determined for each taxable period and
prorated on a monthly basis and shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of each month;
provided, however, that gain or loss on a sale or other disposition of any
assets of the Partnership or any other extraordinary item of income, gain, loss
or deduction realized and recognized other than in the ordinary course of
business, as determined by the General Partner, shall be allocated to the
Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of the month in which such item is recognized for U.S. federal income tax
purposes. The General Partner may revise, alter or otherwise modify such methods
of allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder.
(i)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.
Section 6.3     Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Within 45 days following the end of each Quarter, an amount equal to 100%
of Available Cash with respect to such Quarter shall, subject to Section 17-607
of the Delaware Act, be distributed in accordance with this Article VI by the
Partnership to the Partners as of the Record Date selected by the General
Partner. All amounts of Available Cash distributed by the Partnership on any
date following the Westmoreland Closing Date from any source shall be deemed to
be Operating Surplus until the sum of all amounts of Available Cash distributed
by the Partnership to the Partners following the Westmoreland Closing Date
pursuant to Section 6.4(b) equals the Operating Surplus from the Westmoreland
Closing Date through the close of

55

--------------------------------------------------------------------------------




the immediately preceding Quarter. Any remaining amounts of Available Cash
distributed by the Partnership on such date shall, except as otherwise provided
in Section 6.5, be deemed to be “Capital Surplus.” Notwithstanding any provision
to the contrary contained in this Agreement, the Partnership shall not make a
distribution to any Partner on account of its interest in the Partnership if
such distribution would violate the Delaware Act or any other applicable law.
(b)    Notwithstanding the first three sentences of Section 6.3(a), in the event
of the dissolution and liquidation of the Partnership, all cash received during
or after the Quarter in which the Liquidation Date occurs shall be applied and
distributed solely in accordance with, and subject to the terms and conditions
of, Section 12.4.
(c)    The General Partner may treat taxes paid by the Partnership on behalf of,
or amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.
(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through any Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4     Distributions of Available Cash from Operating Surplus.
(a)    The Cumulative Common Unit Arrearage with respect to each Common Unit
immediately prior to the date hereof is hereby eliminated and shall be zero ($0)
as of the date hereof.
(b)    Subject to Section 17-607 of the Delaware Act and to Section 13.13(c) and
except as otherwise required in respect of additional Partnership Interests
issued pursuant to Section 5.6, Available Cash with respect to any Quarter that
is deemed to be Operating Surplus pursuant to the provisions of Section 6.3 or
Section 6.5 shall be distributed as follows:
(i)    First, (x) to the General Partner in accordance with its Percentage
Interest with respect to its General Partner Units and (y) to the Unitholders
holding Common Units, Pro Rata, a percentage equal to 100% less the percentage
applicable to subclause (x) of this clause (i), until there has been distributed
in respect of each Common Unit then Outstanding an amount equal to the Minimum
Quarterly Distribution for such Quarter;
(ii)    Second, (x) to the General Partner in accordance with its Percentage
Interest with respect to its General Partner Units and (y) to the Unitholders
holding Common Units, Pro Rata, a percentage equal to 100% less the percentage
applicable to subclause (x) of this clause (ii), until there has been
distributed in respect of each Common Unit then Outstanding an amount equal to
the excess of the First Target Distribution over the Minimum Quarterly
Distribution for such Quarter;
(iii)    Third, (x) to the General Partner in accordance with its Percentage
Interest with respect to its General Partner Units, (y) 13% to the holders of
the Incentive Distribution Rights,

56

--------------------------------------------------------------------------------




Pro Rata, and (z) to all Unitholders, Pro Rata, a percentage equal to 100% less
the sum of the percentages applicable to subclauses (x) and (y) of this clause
(iii), until there has been distributed in respect of each Unit then Outstanding
an amount equal to the excess of the Second Target Distribution over the First
Target Distribution for such Quarter;
(iv)    Fourth, (x) to the General Partner in accordance with its Percentage
Interest with respect to its General Partner Units, (y) 23% to the holders of
the Incentive Distribution Rights, Pro Rata, and (z) to all Unitholders, Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (iv), until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the Third
Target Distribution over the Second Target Distribution for such Quarter; and
(v)    Thereafter, (x) to the General Partner in accordance with its Percentage
Interest with respect to its General Partner Units, (y) 48% to the holders of
the Incentive Distribution Rights, Pro Rata, and (z) to all Unitholders, Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (v);
provided, however, if the Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution have been
reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(b)(v).
Section 6.5     Distributions of Available Cash from Capital Surplus.
Subject to Section 17-607 of the Delaware Act, Available Cash with respect to
any Quarter ending on or after the Westmoreland Closing Date that is deemed to
be Capital Surplus pursuant to the provisions of Section 6.3(a) shall be
distributed as follows, unless the provisions of Section 6.3 require otherwise:
(a)    First, 100% to the General Partner and the Unitholders, Pro Rata, until
the Minimum Quarterly Distribution has been reduced to zero pursuant to the
second sentence of Section 6.6(a); and
(b)    Thereafter, 100% shall be distributed in accordance with Section 6.4 as
if it were Operating Surplus.
Section 6.6     Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.
(a)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution, and Third Target Distribution shall be proportionately
adjusted in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in Units or otherwise) of Units or other
Partnership Interests in accordance with Section 5.9 (other than a combination
of Units or distribution of Units pursuant to Section 5.9(e)). In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then applicable Minimum Quarterly Distribution, First Target Distribution,
Second Target Distribution and Third Target Distribution shall be adjusted
proportionately downward to equal the product obtained by

57

--------------------------------------------------------------------------------




multiplying the otherwise applicable Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution,
as the case may be, by a fraction the numerator of which is the fair market
value of the distribution and the denominator of which is the fair market value
of the Common Units on the day immediately prior to the announcement of the
distribution. If the Common Units are publicly traded on a National Securities
Exchange, the fair market value will be the Current Market Price before the
ex-dividend date. If the Common Units are not publicly traded, the fair market
value will be determined by the Board of Directors of the General Partner.
(b)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall also be subject to
adjustment pursuant to Section 5.11 and Section 6.9.
Section 6.7     Reserved.
Section 6.8     Special Provisions Relating to the Holders of Incentive
Distribution Rights.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (i) shall (A) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (B) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(ii) shall not (A) be entitled to any distributions other than as provided in
Section 6.4(b)(iv), (v) and (vi) and Section 12.4 or (B) be allocated items of
income, gain, loss or deduction other than as specified in this Article VI.
(b)    The holders of IDR Reset Common Units shall not be issued a Common Unit
Certificate pursuant to Section 4.1 if the Common Units are evidenced by
Certificates, and shall not be permitted to transfer such IDR Reset Common Unit
to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such IDR Reset
Common Unit should have, as a substantive matter, like intrinsic economic and
U.S. federal income tax characteristics, in all material respects, to the
intrinsic economic and U.S. federal income tax characteristics of an Initial
Common Unit. In connection with the condition imposed by this Section 6.8(b),
the General Partner may take whatever steps are required to provide economic
uniformity to such IDR Reset Common Units in preparation for a transfer of such
IDR Reset Common Units, including the application of Section 5.5(c)(ii), Section
6.1(d)(x)(A), or Section 6.1(d)(x)(B); provided, however, that no such steps may
be taken that would have a material adverse effect on the Unitholders holding
Common Units.
Section 6.9     Entity-Level Taxation.
If legislation is enacted or the interpretation of existing language is modified
by a governmental authority so that a Group Member is treated as an association
taxable as a corporation or is otherwise subject to an entity-level tax for
federal, state or local income tax purposes, then the General Partner may reduce
the Minimum Quarterly Distribution, the First Target Distribution, the Second
Target Distribution and the Third Target Distribution by the amount of income
taxes that are payable by reason of any such new legislation or interpretation

58

--------------------------------------------------------------------------------




(the “Incremental Income Taxes”), or any portion thereof selected by the General
Partner, in the manner provided in this Section 6.9. If the General Partner
elects to reduce the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
for any Quarter with respect to all or a portion of any Incremental Income
Taxes, the General Partner shall estimate for such Quarter the Partnership
Group’s aggregate liability (the “Estimated Incremental Quarterly Tax Amount”)
for all (or the relevant portion of) such Incremental Income Taxes; provided
that any difference between such estimate and the actual tax liability for
Incremental Income Taxes (or the relevant portion thereof) for such Quarter may,
to the extent determined by the General Partner be taken into account in
determining the Estimated Incremental Quarterly Tax Amount with respect to each
Quarter in which any such difference can be determined. For each such Quarter,
the Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be the product obtained by
multiplying (a) the amounts therefor that are set out herein prior to the
application of this Section 6.9 times (b) the quotient obtained by dividing (i)
Available Cash with respect to such Quarter by (ii) the sum of Available Cash
with respect to such Quarter and the Estimated Incremental Quarterly Tax Amount
for such Quarter, as determined by the General Partner. For purposes of the
foregoing, Available Cash with respect to a Quarter will be deemed reduced by
the Estimated Incremental Quarterly Tax Amount for that Quarter.
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1     Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted to a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Interests, and the incurring of any other
obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the

59

--------------------------------------------------------------------------------




Partnership with or into another Person (the matters described in this clause
(iii) being subject, however, to any prior approval that may be required by
Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);
(vi)    the distribution of Partnership cash;
(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii)    the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of options, rights, warrants, appreciation rights,
tracking and phantom interests or other economic interests in the Partnership or
relating to Partnership Interests;

60

--------------------------------------------------------------------------------




(xiv)    the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates, including
agreements to render services to a Group Member or to itself in the discharge of
its duties as General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests or in the Partnership or is otherwise bound by this Agreement hereby
(i) approves, ratifies and confirms the execution, delivery and performance by
the parties thereto of this Agreement and the Group Member Agreement of each
other Group Member, (ii) agrees that the General Partner (on its own behalf or
on behalf of the Partnership) is authorized to execute, deliver and perform the
agreements referred to in clause (i) of this sentence and the other agreements,
acts, transactions and matters described in or contemplated by the Underwriting
Agreement or described in or filed as exhibits to the Registration Statement, in
each case on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or in the Partnership or is otherwise bound by this Agreement and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty stated or implied by law or equity.
Section 7.2     Certificate of Limited Partnership.
The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to Section 3.4(a), to the fullest extent permitted by
law, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate of Limited Partnership, any
qualification document or any amendment thereto to any Limited Partner.

61

--------------------------------------------------------------------------------




Section 7.3     Restrictions on the General Partner’s Authority.
Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance. Without the approval of
holders of a Unit Majority, the General Partner shall not, on behalf of the
Partnership, except as permitted under Section 4.6, Section 11.1 and Section
11.2, elect or cause the Partnership to elect a successor general partner of the
Partnership.
Section 7.4     t of the General Partner.
(a)    Except as provided in this Section 7.4, elsewhere in this Agreement, and
in the Services Agreement, the General Partner shall not be compensated for its
services as a general partner or managing member of any Group Member.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation and other amounts paid to any
Person, including Affiliates of the General Partner to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner in connection with operating
the Partnership Group’s business (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.4 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.7.
(c)    Subject to the applicable rules and regulations of the National
Securities Exchange on which the Common Units are listed, the General Partner,
without the approval of the Limited Partners (who shall have no right to vote in
respect thereof under this Agreement), may propose and adopt on behalf of the
Partnership employee benefit plans, employee programs and employee practices
(including plans, programs and practices involving the issuance of Partnership
Interests or options to purchase or rights, warrants or appreciation rights or
phantom or tracking interests or other economic interests in the Partnership or
relating to Partnership Interests), or cause the Partnership to issue
Partnership Interests in connection with, or pursuant to, any employee benefit
plan, employee program or employee practice maintained or sponsored by the
General Partner or any of its Affiliates, any Group Member or any of their
Affiliates, or any of them, in each case for the benefit of employees,
consultants and directors of the General Partner or any of its Affiliates, in
respect of services performed, directly or indirectly, for the benefit of the
Partnership Group. The Partnership agrees to issue and sell to the General
Partner or any of its Affiliates any Partnership Interests that the General
Partner or such Affiliates are

62

--------------------------------------------------------------------------------




obligated to provide to any employees, consultants and directors pursuant to any
such employee benefit plans, employee programs or employee practices. Expenses
incurred by the General Partner in connection with any such plans, programs and
practices (including the net cost to the General Partner or such Affiliates of
Partnership Interests purchased by the General Partner or such Affiliates, from
the Partnership or otherwise, to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest (represented by General
Partner Units) pursuant to Section 4.6.
Section 7.5     Outside Activities.
(a)    The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a limited partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or (B) the acquiring, owning or disposing of debt or equity securities
in any Group Member.
(b)    Subject to the terms and conditions of any other agreement to or by which
an Indemnitee may be a party or bound, each Indemnitee (other than the General
Partner) shall have the right to engage in businesses of every type and
description and other activities for profit and to engage in and possess an
interest in other business ventures of any and every type or description,
whether in businesses engaged in or anticipated to be engaged in by any Group
Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty expressed or implied by law or equity to any Group Member or any Partner,
any Person who acquires an interest in a Partnership Interest or to any other
Person bound by this Agreement. None of any Group Member, any Limited Partner or
any other Person shall have any rights by virtue of this Agreement, any Group
Member Agreement, or the partnership relationship established hereby in any
business ventures of any Indemnitee. Notwithstanding anything to the contrary in
this Agreement or any duty existing at law, in equity or otherwise, but subject
to the proviso set forth in the last sentence of this Section 7.5(b) and subject
to the terms and conditions of any other agreement to or by which an Indemnitee
may be a party or bound, (i) the engaging in competitive activities by any
Indemnitees (other than the General Partner) in accordance with the provisions
of this Section 7.5 is hereby approved by the Partnership and all Partners, (ii)
it shall be deemed not to be a breach of any fiduciary duty or any other
obligation of any type whatsoever of any Indemnitee for the Indemnitee (other
than the General Partner) to engage in such business interests and activities in
preference to or to the exclusion of the Partnership Group and (iii) the
Indemnitees shall have no obligation hereunder or as a result of any duty
expressed or implied by law or

63

--------------------------------------------------------------------------------




equity to present business opportunities to any Group Member. Notwithstanding
anything to the contrary in this Agreement, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Indemnitee
(including the General Partner). Subject to the terms and conditions of any
other agreement to or by which an Indemnitee may be a party or bound, no
Indemnitee (including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership shall have any duty to communicate or offer such opportunity
to any Group Member, and such Indemnitee (including the General Partner) shall
not be liable to the Partnership or other Group Member, to any Limited Partner,
any Person who acquires an interest in a Partnership Interest or any other
Person bound by this Agreement for breach of any fiduciary or other duty
existing at law, in equity or otherwise by reason of the fact that such
Indemnitee (including the General Partner) pursues or acquires such opportunity
for itself, directs such opportunity to another Person or does not communicate
such opportunity or information to any Group Member; provided such Indemnitee
does not engage in such business or activity as a result of or using
confidential or proprietary information provided by or on behalf of the
Partnership to such Indemnitee.
(c)    The General Partner and each of its Affiliates may own and acquire Units
or other Partnership Interests and, except as otherwise expressly provided in
this Agreement, shall be entitled to exercise, at their option, all rights
relating to all Units or other Partnership Interests acquired by them. The term
“Affiliates” when used in this Section 7.5(c) with respect to the General
Partner shall not include any Group Member.
(d)    Notwithstanding anything to the contrary in this Agreement, (i) to the
extent that any provision of this Agreement purports or is interpreted to have
the effect of restricting or eliminating the fiduciary duties that might
otherwise, as a result of Delaware or other applicable law, be owed by the
General Partner to the Partnership and its Limited Partners, or to constitute a
waiver or consent by the Limited Partners to any such restriction or
elimination, such provisions and the restriction or elimination of fiduciary
duties are hereby approved by the Partners, and (ii) nothing in this Agreement
shall limit or otherwise affect any separate contractual obligations outside of
this Agreement of any Person to the Partnership or any of its Affiliates.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.

64

--------------------------------------------------------------------------------




(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner.
(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or implied
by law or equity, of the General Partner or its Affiliates to the Partnership or
the Limited Partners existing hereunder, or existing at law, in equity or
otherwise by reason of the fact that the purpose or effect of such borrowing is
directly or indirectly to enable distributions to the General Partner or its
Affiliates (including in their capacities as Limited Partners) to exceed the
General Partner’s Percentage Interest of the total amount distributed to all
Partners.
Section 7.7     Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided that the Indemnitee shall not be
indemnified and held harmless pursuant to this Agreement if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was unlawful. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Partnership, it being agreed that the General Partner shall not be personally
liable for such indemnification and shall have no obligation to contribute or
loan any monies or property to the Partnership to enable it to effectuate such
indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

65

--------------------------------------------------------------------------------




(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns and administrators and shall not be deemed
to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners or any other Persons who have acquired Partnership Securities or are
otherwise bound by this Agreement, for losses sustained or liabilities incurred
as a result of any act or omission of an Indemnitee unless there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee

66

--------------------------------------------------------------------------------




acted in bad faith or engaged in fraud, willful misconduct or, in the case of a
criminal matter, acted with knowledge that the Indemnitee’s conduct was
criminal.
(b)    Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.9     Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty, stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates), (iii) on terms no less
favorable to the Partnership than those generally being provided to or available
from unrelated third parties or (iv) fair and reasonable to the Partnership,
taking into account the totality of the relationships between the parties
involved (including other transactions that may be particularly favorable or
advantageous to the Partnership). The General Partner shall be authorized but
not required in connection with its resolution of such conflict of interest to
seek Special Approval of such resolution, and the General Partner may also adopt
a resolution or course of action that has not received Special Approval. If
Special Approval is sought, then, notwithstanding any other provision of this
Agreement or applicable law, (A) any Conflicts Committee shall be authorized in
connection with its determination of whether to provide Special Approval to
consider any and all factors as it determines to be relevant or appropriate
under the circumstances, and (B) it shall be presumed that, in making its
decision, a Conflicts Committee acted in good faith, and if Special Approval is
not sought and the Board of Directors of the General Partner determines that

67

--------------------------------------------------------------------------------




the resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above, then
it shall be presumed that, in making its decision, the Board of Directors of the
General Partner acted in good faith, and in either case, in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law, in equity or otherwise, the existence of the
conflicts of interest described in the Registration Statement or the Proxy
Statement are hereby approved by all Partners and shall not constitute a breach
of this Agreement or of any duty hereunder or existing at law, in equity or
otherwise.
(b)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. Whenever any Conflicts Committee makes a
determination or takes or declines to take any other action, unless another
express standard is provided for in this Agreement, it shall make such
determination or take or decline to take such other action in good faith and
shall not be subject to any other or different standards imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity or
otherwise. In order for a determination or other action to be in “good faith”
for purposes of this Agreement, the Person or Persons making such determination
or taking or declining to take such other action must believe that the
determination or other action is in the best interests of the Partnership.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled to make such determination or
to take or decline to take such other action free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner, any Record Holder
or any other Person bound by this Agreement, and, to the fullest extent
permitted by law, the General Partner, or such Affiliates causing it to do so,
shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or in equity.
(d)    For purposes of Sections 7.9(a) and (b) of this Agreement, “acting in its
capacity as the general partner of the Partnership” means and is solely limited
to, the General Partner exercising its authority as a general partner under this
Agreement, other than when it is “acting in its individual capacity.” For
purposes of this Agreement, “acting in its individual capacity” means: (i) any
action by the General Partner or its Affiliates other than through the exercise
of

68

--------------------------------------------------------------------------------




the General Partner of its authority as a general partner under this Agreement;
and (ii) any action or inaction by the General Partner by the exercise (or
failure to exercise) of its rights, powers or authority under this Agreement
that are modified by: (A) the phrase “at the option of the General Partner,” (B)
the phrase “in its sole discretion” or “in its discretion” or (C) some variation
of the phrases set forth in clauses (A) or (B). For the avoidance of doubt,
whenever the General Partner votes, acquires Partnership Interests or transfers
its Partnership Interests, or refrains from voting or transferring its
Partnership Interests, it shall be and be deemed to be “acting in its individual
capacity.”
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates or any other Indemnitee shall have no duty or
obligation, express or implied, to (i) sell or otherwise dispose of any asset of
the Partnership Group or (ii) permit any Group Member to use any facilities or
assets of the General Partner and its Affiliates, except as may be provided in
contracts entered into from time to time specifically dealing with such use. Any
determination by the General Partner or any of its Affiliates to enter into such
contracts or transactions shall be at its sole discretion.
(f)    Except as expressly set forth in this Agreement, neither the General
Partner nor any other Indemnitee shall have any duties or liabilities, including
fiduciary duties, to the Partnership or any Limited Partner and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.
(g)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this Section
7.9.
(h)    For the avoidance of doubt, whenever the Board of Directors of the
General Partner, any committee of the Board of Directors of the General Partner
(including the Conflicts Committee), the officers of the General Partner or any
Affiliates of the General Partner make a determination on behalf of the General
Partner, or cause the General Partner to take or omit to take any action,
whether in the General Partner’s capacity as the General Partner or in its
individual capacity, the standards of care applicable to the General Partner
shall apply to such Persons, and such Persons shall be entitled to all benefits
and rights of the General Partner hereunder, including waivers and modifications
of duties, protections and presumptions, as if such Persons were the General
Partner hereunder.
Section 7.10     Other Matters Concerning the General Partner.
(a)    The General Partner may rely, and shall be protected in acting or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

69

--------------------------------------------------------------------------------




(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11     Purchase or Sale of Partnership Interests.
The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Interests. As long as Partnership Interests are held by any Group
Member, such Partnership Interests shall not be considered Outstanding for any
purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Articles IV and X.
Section 7.12     Registration Rights of the General Partner and its Affiliates.
(a)    If (i) the General Partner or any Affiliate of the General Partner
(including, for purposes of this Section 7.12, any Person that is an Affiliate
of the General Partner on the date hereof notwithstanding that it may later
cease to be an Affiliate of the General Partner, but excluding any individual
who is an Affiliate of the General Partner based on such individual’s status as
an officer, director or employee of the General Partner or an Affiliate of the
General Partner) holds Partnership Interests that it desires to sell and (ii)
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such holder of
Partnership Interests (the “Holder”) to dispose of the number of Partnership
Interests it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Interests covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of Partnership Interests
specified by the Holder; provided, however, that the Partnership shall not be
required to effect more than four registrations in total pursuant to this
Section 7.12(a) and Section 7.12(b), no more than two of which shall be required
to be made at any time that the Partnership is not eligible to use Form S-3 (or
a comparable form) for the registration under the Securities Act of its
securities; and provided, further, however, that if a Conflicts Committee
determines in good faith that the requested registration would be materially
detrimental to the Partnership and its Partners because such registration would
(x) materially interfere with a significant acquisition, reorganization or other
similar transaction involving the Partnership, (y) require premature disclosure
of material information that the Partnership has a bona fide business

70

--------------------------------------------------------------------------------




purpose for preserving as confidential or (z) render the Partnership unable to
comply with requirements under applicable securities laws, then the Partnership
shall have the right to postpone such requested registration for a period of not
more than six months after receipt of the Holder’s request, such right pursuant
to this Section 7.12(a) or Section 7.12(b) not to be utilized more than once in
any twelve-month period. In connection with any registration pursuant to the
immediately preceding sentence, the Partnership shall (i) promptly prepare and
file (A) such documents as may be necessary to register or qualify the
securities subject to such registration under the securities laws of such states
as the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Partnership would become subject to general service of process or to
taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such registration, and
(B) such documents as may be necessary to apply for listing or to list the
Partnership Interests subject to such registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Interests in such states. Except as
set forth in Section 7.12(d), all costs and expenses of any such registration
and offering (other than the underwriting discounts and commissions) shall be
paid by the Partnership, without reimbursement by the Holder.
(b)    If any Holder holds Partnership Interests that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such shelf registration statement have been sold, a “shelf” registration
statement covering the Partnership Interests specified by the Holder on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission; provided, however, that the Partnership
shall not be required to effect more than four registrations pursuant to Section
7.12(a) and this Section 7.12(b); and provided, further, however, that if a
Conflicts Committee determines in good faith that any offering under, or the use
of any prospectus forming a part of, the shelf registration statement would be
materially detrimental to the Partnership and its Partners because such offering
or use would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership, (y)
require premature disclosure of material information that the Partnership has a
bona fide business purpose for preserving as confidential or (z) render the
Partnership unable to comply with requirements under applicable securities laws,
then the Partnership shall have the right to suspend such offering or use for a
period of not more than six months after receipt of the Holder’s request, such
right pursuant to this Section 7.12(b) not to be utilized more than once in any
twelve-month period. In connection with any shelf registration pursuant to this
Section 7.12(b), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such shelf registration under the securities laws of such states as the Holder
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation

71

--------------------------------------------------------------------------------




or qualification to do business as a foreign corporation or partnership doing
business in such jurisdiction solely as a result of such shelf registration, and
(B) such documents as may be necessary to apply for listing or to list the
Partnership Interests subject to such shelf registration on such National
Securities Exchange as the Holder shall reasonably request, and (ii) do any and
all other acts and things that may be necessary or appropriate to enable the
Holder to consummate a public sale of such Partnership Interests in such states.
Except as set forth in Section 7.12(d), all costs and expenses of any such shelf
registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.
(c)    If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall notify each Holder that is an Affiliate of
the Partnership at that time of such proposal and use all reasonable efforts to
include such number or amount of securities held by such Holder in such
registration statement as it shall request; provided that the Partnership is not
required to make any effort or take any action to so include the securities of
such Holder once the registration statement is declared effective by the
Commission or otherwise becomes effective, including any registration statement
providing for the offering from time to time of securities pursuant to Rule 415
of the Securities Act. If the proposed offering pursuant to this Section 7.12(c)
shall be an underwritten offering, then, in the event that the managing
underwriter or managing underwriters of such offering advise the Partnership and
such Holder in writing that in their opinion the inclusion of all or some of the
Holder’s Partnership Interests would have a material adverse effect on the
success of the offering, the Partnership shall include in such offering only
that number or amount, if any, of securities held by such Holder that, in the
opinion of the managing underwriter or managing underwriters, will not have a
material adverse effect on the success of the offering. Except as set forth in
Section 7.12(d), all costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by such Holder.
(d)    If underwriters are engaged in connection with any registration referred
to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under Section
7.7, the Partnership shall, to the fullest extent permitted by law, indemnify
and hold harmless the Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Interests were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary

72

--------------------------------------------------------------------------------




or final prospectus or any free writing prospectus or in any amendment or
supplement thereto (if used during the period the Partnership is required to
keep the registration statement current), or arising out of, based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein
not misleading; provided, however, that the Partnership shall not be liable to
any Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission made in such registration statement, such preliminary,
summary or final prospectus or any free writing prospectus or such amendment or
supplement, in reliance upon and in conformity with written information
furnished to the Partnership by or on behalf of such Indemnified Person
specifically for use in the preparation thereof.
(e)    The provisions of Section 7.12(a), Section 7.12(b) and Section 7.12(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Interests with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Interests for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.
(f)    The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Interests, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Interests with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
(g)    Any request to register Partnership Interests pursuant to this Section
7.12 shall (i) specify the Partnership Interests intended to be offered and sold
by the Person making the request, (ii) express such Person’s present intent to
offer such Partnership Interests for distribution, (iii) describe the nature or
method of the proposed offer and sale of Partnership Interests, and (iv) contain
the undertaking of such Person to provide all such information and materials and
take all action as may be required in order to permit the Partnership to comply
with all applicable requirements in connection with the registration of such
Partnership Interests.
Section 7.13     Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the

73

--------------------------------------------------------------------------------




Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available to such Person or Partner
to contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1     Records and Accounting.
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.4(a). Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the record of the Record Holders of Units or
other Partnership Interests, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device; provided that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP.
Section 8.2     Fiscal Year.
The fiscal year of the Partnership shall be a fiscal year ending December 31.
Section 8.3     Reports.
(a)    As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the Commission’s website) to each Record
Holder of a Unit as of a date selected by the General Partner, an annual report
containing financial statements of the Partnership for such fiscal year of the
Partnership, presented in accordance with U.S. GAAP, including a balance sheet
and statements of operations, Partnership equity and cash flows, such statements
to be audited by a firm of independent public accountants selected by the
General Partner.

74

--------------------------------------------------------------------------------




(b)    As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership’s or the
Commission’s website) to each Record Holder of a Unit, as of a date selected by
the General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.
ARTICLE IX
TAX MATTERS
Section 9.1     Tax Returns and Information.
The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable period or year that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable period shall be furnished to
them within 90 days of the close of the calendar year in which the Partnership’s
taxable period ends. The classification, realization and recognition of income,
gain, losses and deductions and other items shall be on the accrual method of
accounting for U.S. federal income tax purposes.
Section 9.2     Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest Closing Price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(h) without regard to the actual price paid by
such transferee.
(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3     Tax Controversies.
Subject to the provisions hereof, the General Partner is designated as the Tax
Matters Partner (as defined in the Code) and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax




--------------------------------------------------------------------------------




authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. Each Partner agrees to cooperate with the General Partner and to do
or refrain from doing any or all things reasonably required by the General
Partner to conduct such proceedings.
Section 9.4     Withholding.
Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that may be required to cause the Partnership and
other Group Members to comply with any withholding requirements established
under the Code or any other federal, state or local law including pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner (including by reason of Section 1446 of the Code), the General
Partner may treat the amount withheld as a distribution of cash pursuant to
Section 6.3 in the amount of such withholding from such Partner or as a general
expense of the Partnership, as determined appropriate under the circumstances by
the General Partner.
ARTICLE X
ADMISSION OF PARTNERS
Section 10.1     Admission of Limited Partners.
(a)    By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation or
conversion pursuant to Article XIV, and except as provided in Section 4.9, each
transferee of, or other such Person acquiring, Limited Partner Interests
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred or issued to such Person when any such transfer
or issuance is reflected in the books and records of the Partnership and such
Limited Partner becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) represents that the transferee or
other recipient has the capacity, power and authority to enter into this
Agreement and (iv) makes the consents, acknowledgments and waivers contained in
this Agreement, all with or without execution of this Agreement by such Person.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement. A Person
may become a Limited Partner or Record Holder of a Limited Partner Interest
without the consent or approval of any of the Partners. A Person may not become
a Limited Partner without acquiring a Limited Partner Interest and until such
Person is reflected on the books and records of the Partnership as the Record
Holder of such Limited Partner Interest. The rights and obligations of a Person
who is a Non-citizen Assignee shall be determined in accordance with Section
4.9.
(b)    The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from




--------------------------------------------------------------------------------




time to time as necessary to reflect accurately the information therein (or
shall cause the Transfer Agent to do so, as applicable). A Limited Partner
Interest may be represented by a Certificate, as provided in Section 4.1.
(c)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(a).
Section 10.2     Admission of Successor or Additional General Partner.
A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all or part of the General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6 who is proposed
to be admitted as a successor General Partner shall be admitted to the
Partnership as a General Partner, effective immediately prior to the withdrawal
or removal of the predecessor or transferring General Partner, pursuant to
Section 11.1 or 11.2 or the transfer of the General Partner Interest
(represented by General Partner Units) pursuant to Section 4.6, provided,
however, that no such Person shall be admitted to the Partnership as a successor
or additional General Partner until compliance with the terms of Section 4.6 has
occurred and such Person has executed and delivered such other documents or
instruments as may be required to effect such admission, including a counterpart
to this Agreement. Any such successor or additional General Partner is hereby
authorized to, and shall, subject to the terms hereof, carry on the business of
the members of the Partnership Group without dissolution.
Section 10.3     Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1     Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;

77

--------------------------------------------------------------------------------




(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors, (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code, (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law, (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv) or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    In the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation, (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner, (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust, (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency and (E) otherwise in the event of the termination of the General
Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B)
or (C) occurs, the withdrawing General Partner shall give notice to the Limited
Partners within 30 days after such occurrence. The Partners hereby agree that
only the Events of Withdrawal described in this Section 11.1 shall result in the
withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Westmoreland Closing Date and ending at 12:00 midnight Eastern
Time on June 30, 2020 that the General Partner voluntarily withdraws by giving
at least 90 days’ advance notice to the Unitholders of its intention to
withdraw; provided that, prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates), such withdrawal to take effect on the date specified in such
notice and that, prior to the effective date of such withdrawal, the General
Partner delivers to the Partnership an Opinion of Counsel (a “Withdrawal Opinion
of Counsel”) that such withdrawal (following the selection of the successor
General Partner) would not result in the loss of the limited liability of any
Limited Partner or any Group Member or cause any Group Member to be treated as
an association taxable as a corporation or otherwise to be taxed as an entity
for U.S. federal income tax purposes (to the extent not previously so treated or
taxed); (ii) at any time after 12:00 midnight Eastern Time on June 30, 2020, the
General Partner voluntarily withdraws by giving at least 90 days advance notice
to the Unitholders, such withdrawal to take effect on the date specified in

78

--------------------------------------------------------------------------------




such notice (provided that, prior to the effective date of such withdrawal, the
General Partner delivers to the Partnership a Withdrawal Opinion of Counsel);
(iii) at any time that the General Partner ceases to be the General Partner
pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2. To the
fullest extent permitted by law, the withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. To the fullest extent permitted by law, the Person so
elected as successor General Partner shall automatically become the successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
If, prior to the effective date of the General Partner’s withdrawal, a successor
is not selected by the Unitholders as provided herein or the Partnership does
not receive a Withdrawal Opinion of Counsel, the Partnership shall be dissolved
in accordance with Section 12.1. Any successor General Partner elected in
accordance with the terms of this Section 11.1 shall be subject to the
provisions of Section 10.2.
Section 11.2     Removal of the General Partner.
The General Partner may be removed if such removal is approved by the
Unitholders holding at least 80% of the Outstanding Units (including Units held
by the General Partner and its Affiliates) voting as a single class. Any such
action by such holders for removal of the General Partner must also provide for
the election of a successor General Partner by the Unitholders holding a
majority of the Outstanding Units (including Units held by the General Partner
and its Affiliates). Such removal shall be effective immediately following the
admission of a successor General Partner pursuant to Section 10.2. To the
fullest extent permitted by law, the removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member. To the
fullest extent permitted by law, if a Person is elected as a successor General
Partner in accordance with the terms of this Section 11.2, such Person shall,
upon admission pursuant to Section 10.2, automatically become a successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
The right of the holders of Outstanding Units to remove the General Partner
shall not exist or be exercised unless the Partnership has received an opinion
opining as to the matters covered by a Withdrawal Opinion of Counsel. Any
successor General Partner elected in accordance with the terms of this Section
11.2 shall be subject to the provisions of Section 10.2.
Section 11.3     Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its

79

--------------------------------------------------------------------------------




General Partner Interest (represented by General Partner Units) and its or its
Affiliates’ general partner interest (or equivalent interest), if any, in the
other Group Members and all of its or its Affiliates’ Incentive Distribution
Rights and all of its or its Affiliates’ Liquidation Units (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Partnership
is continued pursuant to Section 12.2 and the successor General Partner is not
the former General Partner), such successor shall have the option, exercisable
prior to the effective date of the withdrawal or removal of such Departing
General Partner (or, in the event the business of the Partnership is continued,
prior to the date the business of the Partnership is continued), to purchase the
Combined Interest in exchange for an amount in cash equal to the fair market
value of such Combined Interest of the Departing General Partner. In either
event, the Departing General Partner shall be entitled to receive all
reimbursements due such Departing General Partner pursuant to Section 7.4,
including any employee-related liabilities (including severance liabilities),
incurred in connection with the termination of any employees employed by the
Departing General Partner or its Affiliates (other than any Group Member) for
the benefit of the Partnership or the other Group Members.
For purposes of this Section 11.3(a), the fair market value of the Departing
General Partner’s Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner’s withdrawal or
removal, by an independent investment banking firm or other independent expert
selected by the Departing General Partner and its successor, which, in turn, may
rely on other experts, and the determination of which shall be conclusive as to
such matter. If such parties cannot agree upon one independent investment
banking firm or other independent expert within 45 days after the effective date
of such withdrawal or removal, then the Departing General Partner shall
designate an independent investment banking firm or other independent expert,
the Departing General Partner’s successor shall designate an independent
investment banking firm or other independent expert, and such firms or experts
shall mutually select a third independent investment banking firm or independent
expert, which third independent investment banking firm or other independent
expert shall determine the fair market value of the Combined Interest of the
Departing General Partner. In making its determination, such third independent
investment banking firm or other independent expert may consider the then
current trading price of Units on any National Securities Exchange on which
Units are then listed or admitted to trading, the value of the Partnership’s
assets, the rights and obligations of the Departing General Partner and other
factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (and its Affiliates, if
applicable) shall become a Limited Partner and its Combined Interest shall be
converted into Common Units pursuant to a valuation made by an investment
banking firm or other independent expert selected pursuant to Section 11.3(a),
without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor). Any successor General
Partner shall indemnify the Departing General Partner (and its Affiliates) as to
all debts and liabilities of the Partnership

80

--------------------------------------------------------------------------------




arising on or after the date on which the Departing General Partner (or its
transferee) becomes a Limited Partner. For purposes of this Agreement,
conversion of the Combined Interest of the Departing General Partner to Common
Units will be characterized as if the Departing General Partner (and its
Affiliates, if applicable) contributed its Combined Interest to the Partnership
in exchange for the newly issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled in respect of
its General Partner Interest. In addition, the successor General Partner shall
cause this Agreement to be amended to reflect that, from and after the date of
such successor General Partner’s admission, the successor General Partner’s
interest in all Partnership distributions and allocations shall be its
Percentage Interest.
Section 11.4     Withdrawal of Limited Partners.
No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1     Dissolution.
The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor or additional General Partner in
accordance with the terms of this Agreement. Upon the removal or other event of
withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, the Partnership shall
not be dissolved and such successor General Partner is hereby authorized to, and
shall, continue the business of the Partnership. The Partnership shall dissolve,
and (subject to Section 12.2) its affairs shall be wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in Section
11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected and an
Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and such
successor is admitted to the Partnership pursuant to Section 10.2;

81

--------------------------------------------------------------------------------




(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2     Continuation of the Business of the Partnership After
Dissolution.
Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in Section
11.1(a)(i) or (iii) and the failure of the Partners to select a successor to
such Departing General Partner pursuant to Section 11.1 or Section 11.2, then,
to the fullest extent permitted by law, within 90 days thereafter, or (b)
dissolution of the Partnership upon an event constituting an Event of Withdrawal
as defined in Section 11.1 (a)(iv), (v) or (vi), then, to the fullest extent
permitted by law, within 180 days thereafter, the holders of a Unit Majority may
elect to continue the business of the Partnership on the same terms and
conditions set forth in this Agreement by appointing, effective as of the date
of the Event of Withdrawal, as a successor General Partner a Person approved by
the holders of a Unit Majority. Unless such an election is made within the
applicable time period as set forth above, the Partnership shall dissolve and
conduct only activities necessary to wind up its affairs. If such an election is
so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for U.S. federal income
tax purposes upon the exercise of such right to continue (to the extent not
already so treated or taxed).
Section 12.3     Liquidator.
Upon dissolution of the Partnership, the General Partner, or if none, a Unit
Majority, shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a
majority of the Outstanding Common Units. The Liquidator (if other than the
General Partner) shall agree not to resign at any time without 15 days’ prior
notice and may

82

--------------------------------------------------------------------------------




be removed at any time, with or without cause, by notice of removal approved by
holders of at least a majority of the Outstanding Common Units. Upon
dissolution, removal or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by holders of at least a majority of the Outstanding Common Units. The right to
approve a successor or substitute Liquidator in the manner provided herein shall
be deemed to refer also to any such successor or substitute Liquidator approved
in the manner herein provided. Except as expressly provided in this Article XII,
the Liquidator approved in the manner provided herein shall have and may
exercise, without further authorization or consent of any of the parties hereto,
all of the powers conferred upon the General Partner under the terms of this
Agreement (but subject to all of the applicable limitations, contractual and
otherwise, upon the exercise of such powers, other than the limitation on sale
set forth in Section 7.3) necessary or appropriate to carry out the duties and
functions of the Liquidator hereunder for and during the period of time required
to complete the winding up and liquidation of the Partnership as provided for
herein.
Section 12.4     Liquidation.
The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners.
(b)    The Liquidator shall first satisfy the liabilities of the Partnership.
Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (other than those made by reason of distributions pursuant
to this Section 12.4(c)) for the taxable period of the Partnership during which
the liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).

83

--------------------------------------------------------------------------------




Section 12.5     Cancellation of Certificate of Limited Partnership.
Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.
Section 12.6     Return of Contributions.
The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.
Section 12.7     Waiver of Partition.
To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.
Section 12.8     Capital Account Restoration.
No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable period
of the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1     Amendments to be Adopted Solely by the General Partner.
Each Partner agrees that the General Partner, without the approval of any
Partner, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
(b)    the admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the

84

--------------------------------------------------------------------------------




Group Members will not be treated as associations taxable as corporations or
otherwise taxed as entities for U.S. federal income tax purposes;
(d)    a change that the General Partner determines, (i) does not adversely
affect in any material respect the Limited Partners considered as a whole or any
particular class of Partnership Interests as compared to other classes of
Partnership Interests, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the Registration Statement, the Proxy Statement or this Agreement or is
otherwise contemplated by this Agreement;
(e)    a change in the fiscal year or taxable period of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable period of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests, or any options, rights, warrants, appreciation
rights, tracking and phantom interests or other economic interests in the
Partnership or relating to Partnership Interests pursuant to Section 5.6,
including any amendment that the General Partner determines is necessary or
appropriate in connection with (i) the adjustments of the Minimum Quarterly
Distribution, First Target Distribution, Second Target Distribution and Third
Target Distribution pursuant to the provisions of Section 5.11, (ii) the
implementation of the provisions of Section 5.11 or (iii) any modifications to
the Incentive Distribution Rights made in connection with the issuance of
Partnership Interests pursuant to Section 5.6, provided that, with respect to
this clause (iii), the modifications to the Incentive Distribution Rights and
the related issuance of Partnership Interests have received Special Approval;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

85

--------------------------------------------------------------------------------




(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or Section
7.1(a);
(k)    a merger, conveyance or conversion pursuant to Section 14.3(d); or
(l)    any other amendments substantially similar to the foregoing.
Section 13.2     Amendment Procedures.
Except as provided in Section 13.1 and Section 13.3, all amendments to this
Agreement shall be made in accordance with the requirements contained in this
Section 13.2. Amendments to this Agreement may be proposed only by the General
Partner; provided, however, to the full extent permitted by law, the General
Partner shall have no duty or obligation to propose any amendment to this
Agreement and may decline to do so free of any fiduciary duty or obligation
whatsoever to the Partnership, any Limited Partner and, in declining to propose
an amendment, to the fullest extent permitted by law shall not be required to
act in good faith or pursuant to any other standard imposed by this Agreement,
any Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. A proposed
amendment shall be effective upon its approval by the General Partner and the
holders of a Unit Majority, unless a greater or different percentage is required
under this Agreement or by Delaware law. Each proposed amendment that requires
the approval of the holders of a specified percentage of Outstanding Units shall
be set forth in a writing that contains the text of the proposed amendment. If
such an amendment is proposed, the General Partner shall seek the written
approval of the requisite percentage of Outstanding Units or call a meeting of
the Unitholders to consider and vote on such proposed amendment, in each case in
accordance with the other provisions of this Article XIII. The General Partner
shall notify all Record Holders upon final adoption of any such proposed
amendments.
Section 13.3   Amendment Requirements.
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of reducing such voting percentage unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or

86

--------------------------------------------------------------------------------




reduce in any way the amounts distributable, reimbursable or otherwise payable
to, the General Partner or any of its Affiliates without its consent, which
consent may be given or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Outstanding Partnership
Interests of the class so affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by Section
14.3(b), no amendments shall become effective without the approval of the
holders of at least 90% of the Outstanding Units voting as a single class unless
the Partnership obtains an Opinion of Counsel to the effect that such amendment
will not affect the limited liability of any Limited Partner under applicable
law.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
(f)    Notwithstanding anything herein to the contrary, no amendment shall be
effective that (i) enlarges the obligations of any holder of Holder Common Unit
Warrants (whether as a holder of Holder Warrants or Warrant Exercised Common
Units) without the prior approval of the holders of a majority of the Warrant
Exercised Common Units issuable upon exercise of the Holder Warrants or (ii)
affects the holders of Holder Common Unit Warrants in a manner
disproportionately and adversely as compared to the holders of Common Units
without the prior approval of the holders of a majority of the Warrant Exercised
Common Units issuable upon exercise of the Holder Common Unit Warrants.
Section 13.4     Special Meetings.
All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the general or
specific purposes for which the special meeting is to be called. Within 60 days
after receipt of such a call from Limited Partners or within such greater time
as may be reasonably necessary for the Partnership to comply with any statutes,
rules, regulations, listing agreements or similar requirements governing the
holding of a meeting or the solicitation of proxies for use at such a meeting,
the General Partner shall send a notice of the meeting to the Limited Partners
either directly or indirectly through the Transfer Agent. A meeting shall be
held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1. Limited Partners shall not vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control

87

--------------------------------------------------------------------------------




of the business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability under the Delaware Act or the law of any other state
in which the Partnership is qualified to do business.
Section 13.5     Notice of a Meeting.
Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1 at least 10 days in advance of such meeting. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.
Section 13.6     Record Date.
For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading or U.S. federal securities law, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange or
U.S. federal securities law shall govern) or (b) in the event that approvals are
sought without a meeting, the date by which Limited Partners are requested in
writing by the General Partner to give such approvals. If the General Partner
does not set a Record Date, then (a) the Record Date for determining the Limited
Partners entitled to notice of or to vote at a meeting of the Limited Partners
shall be the close of business on the day next preceding the day on which notice
is given and (b) the Record Date for determining the Limited Partners entitled
to give approvals without a meeting shall be the date the first written approval
is deposited with the Partnership in care of the General Partner in accordance
with Section 13.11.
Section 13.7     Adjournment.
Any meeting of Limited Partners may be adjourned by the General Partner one or
more times for any reason, including the failure of a quorum to be present at
the meeting with respect to any proposal or the failure of any proposal to
receive sufficient votes for approval. No Limited Partner vote shall be required
for any adjournment. A meeting of Limited Partners may be adjourned by the
General Partner as to one or more proposals regardless of whether action has
been taken on other matters. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
that might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.

88

--------------------------------------------------------------------------------




Section 13.8     Waiver of Notice; Approval of Meeting.
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.
Section 13.9     Quorum and Voting.
The holders of a majority of the Outstanding Units of the class or classes for
which a meeting has been called (including Outstanding Units deemed owned by the
General Partner) represented in person or by proxy shall constitute a quorum at
a meeting of Limited Partners of such class or classes unless any such action by
the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage. At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required. The Limited Partners present at a
duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner). In the absence of a quorum any meeting of Limited Partners may
be adjourned from time to time by the affirmative vote of holders of at least a
majority of the Outstanding Units present and entitled to vote at such meeting
(including Outstanding Units deemed owned by the General Partner) represented
either in person or by proxy, but no other business may be transacted, except as
provided in Section 13.7.
Section 13.10    Conduct of a Meeting.
The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it

89

--------------------------------------------------------------------------------




may deem advisable concerning the conduct of any meeting of the Limited Partners
or solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.
Section 13.11     Action Without a Meeting.
If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting if an approval in writing
setting forth the action so taken is signed by Limited Partners owning not less
than the minimum percentage of the Outstanding Units (including Units deemed
owned by the General Partner) that would be necessary to authorize or take such
action at a meeting at which all the Limited Partners were present and voted
(unless such provision conflicts with any rule, regulation, guideline or
requirement of any National Securities Exchange on which the Units are listed or
admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner.
If a ballot returned to the Partnership does not vote all of the Units held by
the Limited Partners, the Partnership shall be deemed to have failed to receive
a ballot for the Units that were not voted. If approval of the taking of any
action by the Limited Partners is solicited by any Person other than by or on
behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner, (b) approvals sufficient to take the action proposed are
dated as of a date not more than 90 days prior to the date sufficient approvals
are deposited with the Partnership and (c) an Opinion of Counsel is delivered to
the General Partner to the effect that the exercise of such right and the action
proposed to be taken with respect to any particular matter (i) will not cause
the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability and (ii) is otherwise permissible under the
state statutes then governing the rights, duties and liabilities of the
Partnership and the Partners.
Section 13.12     Right to Vote and Related Matters.
(a)    Only those Record Holders of the Units on the Record Date set pursuant to
Section 13.6 (and also subject to the limitations contained in the definition of
“Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such

90

--------------------------------------------------------------------------------




Persons provides otherwise, vote such Units in favor of, and at the direction
of, the Person who is the beneficial owner, and the Partnership shall be
entitled to assume it is so acting without further inquiry. The provisions of
this Section 13.12(b) (as well as all other provisions of this Agreement) are
subject to the provisions of Section 4.3.
Section 13.13     Voting and Waivers of Incentive Distribution Rights.
(a)    For so long as a majority of the Incentive Distribution Rights are held
by the General Partner and its Affiliates, the holders of the Incentive
Distribution Rights shall not be entitled to vote such Incentive Distribution
Rights on any Partnership matter except as may otherwise be required by law and
the holders of the Incentive Distribution Rights, in their capacity as such,
shall be deemed to have approved any matter approved by the General Partner.
(b)    If less than a majority of the Incentive Distribution Rights are held by
the General Partner and its Affiliates, the Incentive Distribution Rights will
be entitled to vote on all matters submitted to a vote of Unitholders, other
than amendments and other matters that the General Partner determines do not
adversely affect the holders of the Incentive Distribution Rights as a whole in
any material respect. On any matter in which the holders of Incentive
Distribution Rights are entitled to vote, such holders will vote together with
the Common Units, as a single class except as otherwise required by Section
13.3(c), and such Incentive Distribution Rights shall be treated in all respects
as Common Units, when sending notices of a meeting of Limited Partners to vote
on any matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement. The relative voting power of the Incentive Distribution Rights and
the Common Units, will be set in the same proportion as cumulative cash
distributions, if any, in respect of the Incentive Distribution Rights for the
four consecutive Quarters prior to the record date for the vote bears to the
cumulative cash distributions in respect of such class of Units for such four
Quarters.
(c)    In connection with any equity financing, or anticipated equity financing,
by the Partnership of an Expansion Capital Expenditure, the General Partner may,
without the approval of the holders of the Incentive Distribution Rights,
temporarily or permanently reduce the amount of Incentive Distributions that
would otherwise be distributed to such holders, provided that in the judgment of
the General Partner, such reduction will be in the long term best interest of
such holders. In connection with the adoption of this Agreement, the holders of
the Incentive Distribution Rights hereby waive the right to the Incentive
Distributions for the six Quarters beginning with the Quarter in which this
Agreement is adopted, provided that, if (x) the General Partner or any Affiliate
of the General Partner (or any combination thereof) transfers assets to the
Partnership after the date hereof with an aggregate value (determined at the
time of such transfer) that is greater than $35,000,000 and (y) such transferred
assets are reasonably projected (at the time of such transfer) to result in the
Partnership making distributions on a per Common Unit basis greater than the
distributions on a per Common Unit basis made prior such transfer, such period
of time may be terminated so long as the holders of the Incentive Distribution
Rights have waived the right to Incentive Distributions for at least three
Quarters. Any amounts that would have been distributed with respect to the
Incentive Distribution Rights for the period referenced in the immediately
preceding sentence shall instead be distributed (i) to the General Partner in
accordance with its Percentage Interest with respect to its General Partner
Units and (ii) to the

91

--------------------------------------------------------------------------------




Unitholders holding Common Units, Pro Rata, a percentage equal to 100% less the
percentage applicable to clause (i) of this subparagraph (c).
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1     Authority.
The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)) or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America, pursuant to a written plan of merger or consolidation (“Merger
Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV.
Section 14.2     Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner and, in declining
to consent to a merger, consolidation or conversion, shall not be required to
act in good faith or pursuant to any other standard imposed by this Agreement,
any other agreement contemplated hereby or under the Act or any other law, rule
or regulation or at equity or otherwise.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    the name and state of domicile of each of the business entities proposing
to merge or consolidate;
(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity and (A) if
any interests, securities or rights of any constituent business entity are not
to be exchanged or converted solely for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity, then the
cash, property or interests, rights, securities or obligations of any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity) that the holders of such interests, securities or rights are to receive
in exchange for, or upon conversion of their interests, securities or rights,
and (B) in the case of

92

--------------------------------------------------------------------------------




equity interests represented by certificates, upon the surrender of such
certificates, which cash, property or interests, rights, securities or
obligations of the Surviving Business Entity or any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity), or
evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, certificate of formation or limited liability company agreement,
operating agreement or other similar charter or governing document) of the
Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity interests of
each constituent business for, or into, cash, property or interests, rights,
securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;
(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the certificate of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided that if the
effective time of the conversion is to be later than the date of the filing of
such certificate of conversion, the effective time shall be fixed at a date or
time

93

--------------------------------------------------------------------------------




certain at or prior to the time of the filing of such certificate of conversion
and stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners.
(a)    Except as provided in Sections 14.3(d) and 14.3(e), the General Partner,
upon its approval of the Merger Agreement or the Plan of Conversion, as the case
may be, shall direct that the Merger Agreement or the Plan of Conversion, as
applicable, be submitted to a vote of Limited Partners, whether at a special
meeting or by written consent, in either case in accordance with the
requirements of Article XIII. A copy or a summary of the Merger Agreement or the
Plan of Conversion, as the case may be, shall be included in or enclosed with
the notice of a special meeting or the written consent.
(b)    Except as provided in Sections 14.3(d) and 14.3(e), the Merger Agreement
or Plan of Conversion, as the case may be, shall be approved upon receiving the
affirmative vote or consent of the holders of a Unit Majority.
(c)    Except as provided in Sections 14.3(d) and 14.3(e), after such approval
by vote or consent of the Limited Partners, and at any time prior to the filing
of the certificate of merger or certificate of conversion pursuant to Section
14.4, the merger, consolidation or conversion may be abandoned pursuant to
provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger, or conveyance is to effect a mere change in the
legal form of the Partnership into another limited liability entity and (iii)
the General Partners determines that the governing instruments of the new entity
provide the Limited Partners and the General Partner with substantially the same
rights and obligations as are herein contained.
(e)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another entity if
(i) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability of any Limited Partner or cause the Partnership to be treated as an

94

--------------------------------------------------------------------------------




association taxable as a corporation or otherwise to be taxed as an entity for
U.S. federal income tax purposes (to the extent not previously treated as such),
(ii) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to Section
13. 1, (iii) the Partnership is the Surviving Business Entity in such merger or
consolidation, (iv) each Partnership Interest outstanding immediately prior to
the effective date of the merger or consolidation is to be a substantially
identical Partnership Interest of the Partnership after the effective date of
the merger or consolidation, and (v) the number of Partnership Interests to be
issued by the Partnership in such merger or consolidation does not exceed 20% of
the Partnership Interests (other than the Incentive Distribution Rights)
Outstanding immediately prior to the effective date of such merger or
consolidation.
(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (a) effect any
amendment to this Agreement or (b) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.4     Certificate of Merger.
Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or a Plan of Conversion, as the case may be, a certificate of
merger or certificate of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.
Section 14.5     Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the certificate of merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the certificate of conversion:

95

--------------------------------------------------------------------------------




(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
(vi)    the Partnership Interests that are to be converted into interests,
shares, evidences of ownership, or other securities in the converted entity as
provided in the Plan of Conversion shall be so converted, and Partners shall be
entitled only to the rights provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1     Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable in its sole
discretion, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in Section
15.1(b) is mailed and (y) the highest price paid by the General Partner or any
of its Affiliates for any such Limited Partner Interest of such class purchased
during the 90-day period preceding the date that the notice described in Section
15.1(b) is mailed.
(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a

96

--------------------------------------------------------------------------------




copy of such Notice of Election to Purchase to the Record Holders of Limited
Partner Interests of such class or classes (as of a Record Date selected by the
General Partner) at least 10, but not more than 60, days prior to the Purchase
Date. Such Notice of Election to Purchase shall also be filed and distributed as
may be required by the Commission or any National Securities Exchange on which
such Limited Partner Interests are listed. The Notice of Election to Purchase
shall specify the Purchase Date and the price (determined in accordance with
Section 15.1(a)) at which Limited Partner Interests will be purchased and state
that the General Partner, its Affiliate or the Partnership, as the case may be,
elects to purchase such Limited Partner Interests, upon surrender of
Certificates representing such Limited Partner Interests in the case of Limited
Partner Interests evidenced by Certificates in exchange for payment, at such
office or offices of the Transfer Agent as the Transfer Agent may specify, or as
may be required by any National Securities Exchange on which such Limited
Partner Interests are listed. Any such Notice of Election to Purchase mailed to
a Record Holder of Limited Partner Interests at his address as reflected in the
records of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice. On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate purchase price of all of such Limited Partner Interests to
be purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article IV, Article V, Article VI,
and Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
any Certificates representing such Limited Partner Interests in the case of
Limited Partner Interests evidenced by Certificates and such Limited Partner
Interests shall thereupon be deemed to be transferred to the General Partner,
its Affiliate or the Partnership, as the case may be, on the record books of the
Transfer Agent and the Partnership, and the General Partner or any Affiliate of
the General Partner, or the Partnership, as the case may be, shall be deemed to
be the owner of all such Limited Partner Interests from and after the Purchase
Date and shall have all rights as the owner of such Limited Partner Interests
(including all rights as owner of such Limited Partner Interests pursuant to
Article IV, Article V, Article VI and Article XII).
(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender any Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in Section
15.1(a), therefor, without interest thereon.

97

--------------------------------------------------------------------------------




ARTICLE XVI
GENERAL PROVISIONS
Section 16.1     Addresses and Notices; Written Communications.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Any notice, payment or report to be
given or made to a Partner hereunder shall be deemed conclusively to have been
given or made, and the obligation to give such notice or report or to make such
payment shall be deemed conclusively to have been fully satisfied, upon sending
of such notice, payment or report to the Record Holder of such Partnership
Interests at his address as shown on the records of the Transfer Agent or as
otherwise shown on the records of the Partnership, regardless of any claim of
any Person who may have an interest in such Partnership Interests by reason of
any assignment or otherwise. Notwithstanding the foregoing, if the rules of the
Commission shall permit any report or proxy materials to be delivered
electronically or made available via the Internet, any such notice, demand,
request, report or proxy materials shall be deemed given or made when delivered
or made available via such mode of delivery. An affidavit or certificate of
making of any notice, payment or report in accordance with the provisions of
this Section 16.1 executed by the General Partner, the Transfer Agent or the
mailing organization shall be prima facie evidence of the giving or making of
such notice, payment or report. If any notice, payment or report given or made
in accordance with the provisions of this Section 16.1 is returned marked to
indicate that such notice, payment or report was unable to be delivered, such
notice, payment or report and any subsequent notices, payments and reports shall
be deemed to have been duly given or made without further mailing (until such
time as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) or other delivery if they are available
for the Partner at the principal office of the Partnership for a period of one
year from the date of the giving or making of such notice, payment or report to
the other Partners. Any notice to the Partnership shall be deemed given if
received by the General Partner at the principal office of the Partnership
designated pursuant to Section 2.3. The General Partner may rely and shall be
protected in relying on any notice or other document from a Partner or other
Person if believed by it to be genuine.
(b)    The terms “in writing,” “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2     Further Action.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

98

--------------------------------------------------------------------------------




Section 16.3     Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 16.4     Integration.
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
Section 16.5     Creditors.
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 16.6     Waiver.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
Section 16.7     Third-Party Beneficiaries.
Each Partner agrees that any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee.
Section 16.8     Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute a single agreement binding on all the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement (a) immediately
upon affixing its signature hereto, or (b) in the case of a Person acquiring
Limited Partner Interests pursuant to Section 10.1(b), immediately upon the
acquisition of such Limited Partner Interests, without execution hereof.
Section 16.9     Applicable Law; Forum, Venue and Jurisdiction.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    To the fullest extent permitted by law, each of the Partners and each
Person holding any beneficial interest in the Partnership (whether through a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing or otherwise):

99

--------------------------------------------------------------------------------




(i)    irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of a duty owed by any director,
officer, or other employee of the Partnership or the General Partner, or owed by
the General Partner, to the Partnership or the Partners, (D) asserting a claim
arising pursuant to any provision of the Delaware Act or (E) asserting a claim
governed by the internal affairs doctrine shall be exclusively brought in the
Court of Chancery of the State of Delaware (or, if such court does not have
subject matter jurisdiction thereof, any other court located in the State of
Delaware with subject matter jurisdiction), in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction) in connection with any such claim, suit,
action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided nothing in this clause (v) shall affect or limit any right to
serve process in any other manner permitted by law.
Section 16.10     Invalidity of Provisions.
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 16.11     Consent of Partners.
Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners (including any amendment of this
Agreement), such action may be so taken upon the concurrence of less than all of
the Partners and each Partner shall be bound by the results of such action
(including any amendment of this Agreement).

100

--------------------------------------------------------------------------------




Section 6.12     Facsimile Signatures.
The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on Certificates evidencing
ownership of Partnership Interests is expressly permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





101

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.
GENERAL PARTNER


WESTMORELAND RESOURCES GP, LLC






By:___________________________________
Name:
Title:








[Signature Page - Fourth Amended and Restated Agreement of Limited Partnership
of Westmoreland Resource Partners, LP]





--------------------------------------------------------------------------------




EXHIBIT A
to the Fourth Amended and Restated
Agreement of Limited Partnership of
Westmoreland Resource Partners, LP


Certificate Evidencing Common Units
Representing Limited Partner Interests in
Westmoreland Resource Partners, LP


Certificate No.: [_] Number of Common Units:___
In accordance with Section 4.1 of the Fourth Amended and Restated Agreement of
Limited Partnership of Westmoreland Resource Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
Westmoreland Resource Partners, LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that (the “Holder”) is the registered owner of
the above-designated number of Common Units representing limited partner
interests in the Partnership (the “Common Units”) transferable on the books of
the Partnership, in person or by duly authorized attorney, upon surrender of
this Certificate properly endorsed. The rights, preferences and limitations of
the Common Units are set forth in, and this Certificate and the Common Units
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Partnership Agreement. Copies of the Partnership
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Partnership at, the principal office of the Partnership
located at 9540 South Maroon Circle, Suite 200, Englewood, Colorado 80112.
Capitalized terms used herein but not defined herein shall have the meanings
given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTMORELAND
RESOURCE PARTNERS, LP (THE “PARTNERSHIP”) THAT THIS SECURITY MAY NOT BE SOLD,
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A)
VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH
TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF THE PARTNERSHIP UNDER
THE LAWS OF THE STATE OF DELAWARE, (C) CAUSE THE PARTNERSHIP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
U.S. FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED)
OR (D) VIOLATE THE TERMS AND CONDITIONS OF THE PARTNERSHIP AGREEMENT. THE
GENERAL PARTNER OF THE PARTNERSHIP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY OR ADVISABLE TO AVOID A SIGNIFICANT RISK OF THE
PARTNERSHIP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE



--------------------------------------------------------------------------------




BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has the right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement and (iii) made the waivers and given the consents, acknowledgements,
waivers and approvals contained in the Partnership Agreement, with or without
the execution of the Partnership Agreement by the Holder.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar. This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.


Dated:


Countersigned and Registered by:




By:_________________________________
as Transfer Agent and Registrar




By:_________________________________
Authorized Signature
Westmoreland Resource Partners, LP


By:Westmoreland Resources GP, LLC,
       Its General Partner




By:_________________________________
Name:_______________________________


By:_________________________________






--------------------------------------------------------------------------------




[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM -
as tenants in common
UNIF GIFT/TRANSFERS MIN ACT
 
 
 
TEN ENT -
as tenants by the entireties
___________Custodian of _________in ____________
   (Cust)                              (Minor)              (State)
Under Uniform Gifts/Transfers to CD Minors Act
 
 
 
JT TEN -
as joint tenants with right of survivorship and not as tenants in common
 
Additional abbreviations, though not in the above list, may also be used.




--------------------------------------------------------------------------------




ASSIGNMENT OF COMMON UNITS OF
WESTMORELAND RESOURCE PARTNERS, LP
FOR VALUE RECEIVED, ________________ hereby assigns, conveys, sells and
transfers unto
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)

______________ Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ________________ as its attorney-in-fact with
full power of substitution to transfer the same on the books of Westmoreland
Resource Partners, LP
Date:
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN
ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE
GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE 17Ad-15






________________________________
(Signature)




________________________________


(Signature)



No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.







--------------------------------------------------------------------------------






Exhibit C


COAL MINING LEASE
This COAL MINING LEASE (this “Lease”) is made and entered into effective as of
_______________ (the “Effective Date”) by and between Westmoreland Kemmerer Fee
Coal Holdings, LLC, a Delaware limited liability company (“Lessor”), and
Westmoreland Kemmerer Inc., a Delaware corporation (“Lessee”).
WITNESSETH:
In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee (sometimes referred to herein
individually as a “Party” and collectively as the “Parties”) agree as follows:
I.  GRANT OF LEASE AND RIGHTS; TERM
1.1    Grant of Lease. Lessor does hereby grant, demise, let and lease unto
Lessee, its successor and assigns, all sub-bituminous coal or lignite, and
substances contained therein or associated therewith (the “Coal”) in, on and
under the real property located in the County of Lincoln and State of Wyoming
that is described in Part II of Exhibit A, attached hereto and made a part
hereof, together with surface rights in and to the real property located in the
County of Lincoln and State of Wyoming that is described in Part I of Exhibit A
(collectively, the “Property”), and the mining rights, surface access rights and
easements appurtenant to the Coal and necessary for its mining, removal,
transportation and sale, subject to the terms, conditions and covenants set
forth herein.
1.2    Term. The initial term of this Lease (the “Initial Term”) shall be twenty
(20) years from the Effective Date, unless sooner terminated according to the
provisions of this Lease. This Lease shall remain in effect after the Initial
Term for so long as mining, processing, construction of mine facilities,
development of ore reserves or exploration activities continue on the Property
(the “Leasehold Mining-Related Activities”) or activities comparable to any of
the Leasehold Mining-Related Activities continue on other adjacent or contiguous
properties owned or controlled by Lessee. It shall not be required that the
Leasehold Mining-Related Activities or the other such activities be continuous
in order for this Lease to be extended beyond the Initial Term.
1.3    Grant of Rights. During the term of this Lease, Lessor grants to Lessee
the following exclusive rights with respect to the Property:
(a)    the right of entry to the Property;
(b)    the right to survey, explore, prospect, sample, drill, develop, mine (by
the strip or surface mining method and/or the highwall mining method),
stockpile, remove, transport, concentrate, process, treat, ship, market and sell
all of the Coal in, on and under the Property;
(c)    the right to construct, use, maintain, repair, replace and relocate
buildings, roads, pipelines, open pits, haulage ways, mineral treatment
facilities, tailings ponds, waste

1

--------------------------------------------------------------------------------




dumps, ore stockpiles, reservoirs, power and communication lines and any other
structures, facilities or improvements of any kind or description whatsoever in
connection with the Leasehold Mining-Related Activities;
(d)    the right to use the Property for the storage or permanent disposal of
the Coal and the overburden, waste, tailings, water and other by-products of the
Leasehold Mining-Related Activities including the Coal produced from the
Property and also of coal produced from other properties;
(e)    the right to use all easements, rights-of-way and means of access for
ingress and egress to, from, across and through the Property;
(f)    the right to take, develop and use water from the Property, whether
surface, underground or artesian, by any lawful taking or development, without
restriction as to the place or places of Lessee’s use of the waters;
(g)    the right to use the Property for all of the purposes stated in this
Section 1.3 in connection with or in furtherance of Lessee’s activities on other
properties; and
(h)    the right to exercise all other rights that are incidental to or
customarily associated with any or all of the rights granted expressly or
implicitly to Lessee in this Lease.
II.  ROYALTIES
2.1    Minimum Royalty. Subject to Section 2.3, Lessee shall pay to Lessor for
each calendar quarter commencing with the calendar quarter beginning January 1,
2015 a minimum royalty (the “Minimum Royalty”) in the amount for such calendar
quarter set forth in the “Quarterly Minimum Royalty” column in Exhibit B
attached hereto and made a part hereof. The Minimum Royalty for a calendar
quarter shall be accounted for and due and payable to Lessor thirty (30) days
after the end of such calendar quarter (the “Royalty Payment Date”). Late
payments shall bear interest from the due date until paid at the rate of ten
percent (10%) per annum. In any event, the Minimum Royalty shall be due and
payable to Lessor regardless of whether or not any Coal has been mined and sold
by Lessee.
2.2    Production Royalty. The following provisions shall apply with respect to
a production royalty (the “Production Royalty,” and collectively with the
Minimum Royalty, the “Royalties”) of $1.71 per ton of 2,000 pounds avoirdupois
(“Ton”) of the Coal mined and sold by Lessee:
(a)    Subject to Section 2.3, Lessee shall pay to Lessor the Production Royalty
for all of the Coal mined and sold by Lessee during each calendar quarter. For
this purpose, any Coal mined and sold by Lessee in 2014 and on and after the
Effective Date shall be considered to be Coal mined and sold by Lessee during
the calendar quarter beginning January 1, 2015. The Production Royalty for a
calendar quarter shall be accounted for and due and payable to Lessor on the
Royalty Payment Date. Late payments shall bear interest from the due date until
paid at the rate of ten percent (10%) per annum.

2

--------------------------------------------------------------------------------




(b)    Lessee covenants that it shall keep a proper account of the Tons of Coal
mined and sold by Lessee as well as a proper account of the Tons of coal mined
and sold by Lessee from other lands which may be commingled with the Tons of
Coal mined and sold by Lessee for purposes of sale. In determining the Tons of
Coal mined and sold by Lessee, certified belt scales shall be employed by Lessee
to determine the weights. Such scale facilities shall be tested and calibrated
periodically (and in all events no less frequently than once per year) at
Lessee’s expense by a competent and qualified independent licensed weightmaster
to insure accuracy, and the results of such testing shall be certified to
Lessor. The Production Royalty shall be calculated on a “clean coal” basis for
the Coal which is required to be washed or otherwise processed to remove
impurities. For purposes of the calculation of the Production Royalty, “clean
coal” includes the Tons of Coal that are mine run coal and other Coal sold by
Lessee to its customers without washing or preparation. No reduction in the
Production Royalty shall be permitted for moisture, ash or other impurities in
the Coal mined and sold by Lessee. Should there arise any dispute between Lessor
and Lessee as to calculation of the Tons of Coal reported and used for the
calculation of the Production Royalty, Lessor and Lessee shall share equally the
cost to employ a mutually acceptable, independent, certified engineer or
laboratory to verify the Tons of Coal mined and sold by Lessee using ASTM
methods for laboratory analyses and standard engineering practices for
calculation of the Tons mined and sold by Lessee. Lessee and Lessor shall
cooperate fully with said engineer/laboratory and make available all maps,
reports and other data reasonably requested by said engineer/laboratory to
complete the work of said engineer/laboratory. The determination by said
engineer/laboratory of the Tons of Coal mined and sold by Lessee shall be fully
binding upon the Parties.
2.3    Right of Recoupment Against Production Royalty. All sums paid to Lessor
as the Minimum Royalty shall be recoupable by Lessee as a credit against the
Production Royalty due hereunder. Accordingly, should Lessee fail as of the end
of any calendar quarter to have mined and sold during the term hereof through
the end of such calendar quarter a sufficient amount of the Coal to reimburse
itself for the amount of the Minimum Royalty required to be paid hereunder
through the end of such calendar quarter, then Lessee shall have the right in
succeeding calendar quarters and years (provided that this Lease then remains in
effect) to mine and sell a sufficient amount of the Coal free from the
Production Royalty in order to recoup or reimburse itself for any previously
unrecouped amount of the Minimum Royalty paid hereunder.
2.4    Suspension of Minimum Royalty and Production Royalty. Notwithstanding any
provisions of Section 2.1 or 2.3 to the contrary, if Lessee provides to Lessor
estimates of remaining reserves of the Coal based upon adequate geologic data
prepared by qualified professionals using methods and parameters consistent with
industry practice that show that there remains insufficient mineable and
merchantable amounts of the Coal to enable Lessee to recoup from the future
Production Royalty any unrecouped balance of previously paid amounts of the
Minimum Royalty, then Lessee’s obligations to pay the Production Royalty and the
Minimum Royalty shall be suspended until such time as the balance of the
unrecouped amount of the Minimum Royalty has been fully recouped. In the event
and after the balance of the unrecouped amount of the Minimum Royalty is fully
recouped, Lessee shall be required to reinstate the payment of the Production
Royalty.

3

--------------------------------------------------------------------------------




III.  LESSEE’S OPERATIONS
3.1    No Implied Covenants. Lessee does not make or have any express or implied
covenant or duty to conduct any activity upon or for the benefit of the
Property, including without limitation any activities related to the
exploration, development, mining and/or sale of the Coal.
3.2    Licenses, Permits and Bonds. Lessee represents that it has all currently
required federal, state and local surface mining licenses and permits necessary
to conduct mining operations with respect to the Coal under this Lease, and it
shall hereafter at its expense obtain all such additional licenses and permits
necessary to continue to conduct mining operations with respect to the Coal
under this Lease. Lessee also represents that it has posted all bonds, letters
of credit and other applicable surety for the completion of reclamation and/or
to secure the performance of other statutory obligations currently required by
governmental authorities relating to its current mining operations with respect
to the Coal, and it shall hereafter obtain and post all such additional bonds,
letters of credit and other applicable surety required by governmental
authorities relating to its future mining operations with respect to the Coal.
Further, Lessee shall hereafter maintain in effect, and comply in all material
respects with, the provisions of said licenses and permits and said bonds,
letters of credit and other applicable surety.
3.3    Compliance with Laws. Lessee shall cause all of the Leasehold
Mining-Related Activities to be carried out in a careful manner, to conform in
all material respects to the labor, health and safety, mining and environmental
statutes and regulations of the State of Wyoming and of the United States, and
to conform in all material respects to the regulations of the various agencies
of both, including without limitation governmental requirements under the
Surface Mining Control and Reclamation Act, the Clean Air Act, the Water
Pollution Control Act, the Resource Conservation and Recovery Act, the Noise
Control Act, the Toxic Substance Control Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Federal Coal Mine Safety and
Health Act of 1969, the Black Lung Benefits Act of 1972, the Federal Mine Safety
and Health Act of 1977, the Black Lung Benefits Reform Act of 1977, the Black
Lung Benefits Amendments of 1981, the Coal Industry Retiree Health Benefit Act
of 1992, the Occupational Safety and Health Act, and the Fair Labor Standards
Act. Lessee agrees that it shall be solely responsible for compliance with all
such laws, including the duty to abate any violations or dangerous conditions
and to pay any fines or penalties resulting therefrom.
3.4    Standard of Mining. Lessee covenants to work and mine the Coal and to
conduct all of its other Leasehold Mining-Related Activities as a prudent miner
and in an efficient and workmanlike manner, and to use and follow customary
engineering practices. Lessee covenants to locate all dumps, spoil banks, hollow
fills and silt dams and to dispose of all overburden and waste material safely
so as to prevent damage or injury to roadways, streams and the property of
adjacent landowners.
3.5    Reclamation. Upon expiration or termination of this Lease, Lessee shall
reclaim all portions of the Property disturbed by the Leasehold Mining-Related
Activities in accordance with all applicable governmental laws, regulations and
orders. Lessee shall have the right, without payment of any additional
consideration to Lessor, to enter upon the Property

4

--------------------------------------------------------------------------------




subsequent to termination or expiration of this Lease for purposes of performing
such reclamation work, and this right of entry shall be continuing in nature
until the final release of any and all reclamation obligations by appropriate
authorities whether or not the remaining provisions of this Lease may have
terminated or expired by their terms.
3.6    Liens. Lessee shall keep the title to the Property free and clear of all
mechanic’s and supplier’s liens resulting from the Leasehold Mining-Related
Activities. Lessee may refuse, however, to pay any claims asserted against it
which Lessee disputes in good faith. Lessee may contest any suit commenced to
enforce such a claim, but under no circumstances shall Lessee allow the Property
or any portion thereof to be sold as a result of foreclosure of such a lien.
3.7    Commingling. Lessee shall have the right to commingle and sell on a
commingled basis the Coal mined by it with coal produced from other lands or
purchased by it. Lessee shall keep a strict account pursuant to Section 2.2(b)
of the Tons of Coal mined by it and other coal produced or purchased by it, and
all of the Tons of Coal mined by it shall be determined before any other coal
may be commingled with the Coal mined by it. Where the Coal is commingled with
other coals which are then washed or processed, thereby reducing the quantity of
the Coal and other coals being sold, the actual loss percentage with respect to
the Coal and such other coals together shall be applied to the amount of the
Coal prior to such washing or processing to determine the amount of the Coal
sold as a part of the sale of the commingled Coal and other coals.
3.8    Haulage Rights. To the extent Lessor has the authority to grant such
right, Lessee, and its permittees, successors and assigns, shall have the right
to enter into, upon, over or through the Property for the purposes of mining and
transporting the Coal mined by it and coal mined by it from adjoining and/or
other lands, with the right to use the roads for the purposes of transporting
the Coal and coal from adjoining and/or other lands, and the rights to store
upon the Property and market coal from adjoining and/or other lands.
3.9    Indemnity. Lessee covenants and agrees to indemnify, defend and hold
harmless Lessor against and from any and all liabilities, claims, damages
(including attorneys’ fees) and causes of action for injury to or death of
persons, and damage to or loss or destruction of property and environmental
liabilities, resulting from a default by Lessee under this Lease, the Leasehold
Mining-Related Activities and any other use or occupancy of the Property by
Lessee.
3.10    Taxes. During the term of this Lease, Lessee shall promptly pay when due
all ad valorem and real property taxes and assessments levied upon, assessed
against or relating to the Property. Also during the term of this Lease, Lessee
shall pay all taxes, assessments, and governmental charges that may be levied or
assessed against the leasehold interest in the Coal and any other property
rights and privileges hereby leased and let, and shall pay all taxes on all
equipment, improvements and betterments erected or placed thereon by Lessee, and
upon all of the Coal mined by it. Lessee agrees to pay all taxes or assessments
that maybe levied or assessed by the United States of America, the State of
Wyoming, or any county or taxing district upon the production or output of the
Coal mined by Lessee or based thereon, whether

5

--------------------------------------------------------------------------------




levied or assessed against Lessor or Lessee. Each of Lessor and Lessee shall be
responsible for payment of income taxes on their own respective incomes.
IV.  REPRESENTATIONS, WARRANTIES AND DISCLAIMERS
4.1    No Warranty of Title. This Lease is made without warranty of title with
respect to the Coal, the Property or otherwise, either express or implied.
4.2    Disclaimer of Warranties. Lessor disclaims any express or implied
warranty regarding the existence, quantity, quality, mineability or
merchantability of the Coal. The use of any name conforming to the geological
designation of a coal seam shall not be taken or construed as a warranty by said
description, it being understood and acknowledged by Lessee that the use of such
name is employed for general reference purposes only and may not be geologically
exact; nor shall the furnishing of any exploratory data, analyses or samples to
Lessee constitute a representation that such data is accurate and/or complete or
a warranty that the Coal conforms to any such data, analyses or samples. Lessor
disclaims any warranty or representation, express or implied, regarding the
condition of the Coal and/or the Property (or any mine entries, working places,
structures or surface conditions), the use or occupation that may be made of the
Coal and/or the Property, the income that may be derived therefrom or otherwise.
Lessee acknowledges the foregoing, and further acknowledges that (a) it has made
such independent examination of data concerning the Coal and the Property as it
deems advisable, (b) it has inspected the Coal and the Property and is familiar
with the physical condition thereof and (c) it is sufficiently informed as to
existing physical conditions and limitations applicable to the Coal and the
Property which may be imposed by law, ordinance or governmental regulation.
Lessee accepts the physical condition of the Coal and the Property “as is.”
4.3    Authority. Each Party represents and warrants to the other Party (a) that
such Party has the full right, title and authority to enter into this Lease and
to perform such Party’s obligations hereunder in accordance with the terms
hereof and (b) that the consummation of this Lease will not result in or
constitute a default, breach or violation, or an event that, with notice or
lapse of time or both, would be a default, breach or violation, of any lease,
contract, commitment or other agreement or instrument to which such Party is a
party or by which it is bound.
4.4    Additional and After Acquired Title. If Lessor now owns or subsequently
acquires any further right, title or interest in or to the Coal and/or the
Property, Lessor shall promptly provide Lessee with written notice thereof and
such right, title and interest shall, without payment of additional
consideration, be part of the Coal and/or the Property, as applicable, subject
to all of the terms and conditions of this Lease.
V.  LESSOR’S INSPECTIONS; LESSEE’S BOOKS AND RECORDS
5.1    Inspections. Subject to compliance with applicable federal, state and
local health and safety laws and regulations, and the requirements of Lessee’s
health and safety program, Lessor shall have the right, upon not less than
forty-eight (48) hours prior written notice to Lessee, at a mutually convenient
time and during normal business hours, and at the

6

--------------------------------------------------------------------------------




sole risk of Lessor, to observe Leasehold Mining-Related Activities and inspect
the Property affected thereby. Lessee shall have the right to accompany Lessor
upon any such inspection. Lessor agrees to assume all liability for, and to
indemnify, defend and hold harmless Lessee against and from, any and all damage,
loss, liability, obligation, claim, demand, cost or expense (including
attorneys’ fees) which it incurs or to which it becomes subject as a result of
or arising out of any such inspection or the presence or actions of Lessor (or
its agents or invitees) upon the Property, including without limitation those
relating to death, personal injury or property damage, except for any of the
same resulting from the negligence of Lessee.
5.2    Books and Records. Lessee shall keep accurate records of all minerals
extracted and sold from the Property by Lessee, and of all calculations relative
to the Royalties, for not less than two (2) calendar years. Such records may be
inspected by Lessor or duly authorized representatives of Lessor twice each
calendar year at mutually convenient times, during normal business hours, upon
providing to Lessee not less than five (5) days prior written notice. Under no
circumstances shall Lessee be obligated to provide access to Lessor to any
confidential, interpretive or proprietary data, information or techniques.
VI.  TERMINATION
6.1    Termination by Lessor for Default. The failure of Lessee to perform any
obligation according to the terms or provisions of this Lease, which failure
materially affects the rights or benefits of Lessor under this Lease, shall
constitute a default by Lessee. Upon a default by Lessee, Lessor may, at its
option, give to Lessee written notice of the default, specifying in reasonable
detail the particular default relied on by Lessor. Lessee shall then have thirty
(30) days after receipt of Lessor’s notice of the default in which to contest,
cure or commence to cure (and diligently thereafter proceed to cure) the alleged
default. If Lessee contests that the default occurred, it shall so advise Lessor
in writing within thirty (30) days after receipt of Lessor’s notice of the
default. If, within fifteen (15) days after Lessor’s receipt of Lessee’s notice
of contest of the default, the Parties have not resolved the dispute by mutual
agreement, the issue of the default may be submitted to a court of competent
jurisdiction by either Party, and Lessee shall not be deemed to be in default
until the matter shall have been determined finally by the court and all appeals
have been waived or exhausted and all periods for appeal have expired. If the
judicial process results in a final finding of default, Lessee shall have thirty
(30) days thereafter in which to cure or commence to cure (and diligently
thereafter proceed to cure) the default. Upon Lessee’s failure to cure or
commence to cure (and diligently thereafter proceed to cure) the default within
the time periods allowed above, Lessor may declare, by written notice to Lessee,
a termination of this Lease. Other than such termination, Lessor’s sole remedy
shall be the recovery of actual compensatory damages.
6.2    Termination by Lessee for Default. The failure of Lessor to perform any
obligation according to the terms or provisions of this Lease, which failure
materially affects the rights or benefits of Lessee under this Lease, shall
constitute a default by Lessor. Upon a default by Lessor, Lessee may, at its
option, give to Lessor written notice of the default, specifying in reasonable
detail the particular default relied on by Lessee. Lessor shall then have thirty
(30) days after receipt of Lessee’s notice of the default in which to contest,
cure or commence to cure (and diligently thereafter proceed to cure) the alleged
default. If Lessor contests that the default occurred, it shall so advise Lessee
in writing within thirty (30) days

7

--------------------------------------------------------------------------------




after receipt of Lessee’s notice of the default. If, within fifteen (15) days
after Lessee’s receipt of Lessor’s notice of contest of the default, the Parties
have not resolved the dispute by mutual agreement, the issue of the default may
be submitted to a court of competent jurisdiction by either Party, and Lessor
shall not be deemed to be in default until the matter shall have been determined
finally by the court and all appeals have been waived or exhausted and all
periods for appeal have expired. If the judicial process results in a final
finding of default, Lessor shall have thirty (30) days thereafter in which to
cure or commence to cure (and diligently thereafter proceed to cure) the
default. Upon Lessor’s failure to cure or commence to cure (and diligently
thereafter proceed to cure) the default within the time periods allowed above,
Lessee may declare, by written notice to Lessor, a termination of this Lease.
Other than such termination, Lessee’s sole remedy shall be the recovery of
actual compensatory damages.
6.3    Additional Rights of Termination. In addition to any other rights of
termination granted herein, (a) this Lease may be terminated by mutual agreement
of Lessor and Lessee and (b) following completion of the Leasehold
Mining-Related Activities with respect to all of the Coal as to all or part of
the Property (the “Fully Mined Property”), Lessee shall have the right to
surrender and terminate this Lease as to the Fully Mined Property by written
notice given to Lessor. The termination shall take effect upon the date
specified in such notice.
6.4    Effect of Termination. Upon any termination of this Lease, Lessee’s
right, title, interest and obligations with respect to the Coal and the Property
surrendered shall terminate, except as provided in this Lease to the contrary.
All payment amounts which have accrued as of the date of termination shall be
payable to Lessor by Lessee. All obligations and rights of Lessee with respect
to reclamation of the Property shall continue in full force and effect following
any termination of this Lease.
6.5    Removal of Property. Lessee shall have the right, but not the obligation,
for a period of one (1) year after expiration or termination of this Lease, to
enter upon and remove from the Property any or all machinery, equipment,
fixtures, buildings, improvements, concentrates, ore, tailings, residue and
personal property of every kind and description erected or placed upon or
extracted from the Property by Lessee. Any such property not removed by Lessee
from the Property within the period allowed for removal shall become the
exclusive property of Lessor and Lessee shall have no further right, title,
obligation or interest therein.
VII.  FORCE MAJEURE EVENT
7.1    Force Majeure Event. The time for the exercise of rights or the
performance of obligations hereunder, including without limitation the removal
of property pursuant to Section 6.5, and the term of this Lease, shall be
extended for a period equal to the period or periods of any Force Majeure Event.
The term “Force Majeure Event” refers to any event of any kind or nature
whatsoever beyond Lessee’s reasonable control that prevents, inhibits or delays
Lessee’s performance hereunder, including without limitation the following:
(a)    law, ordinance, governmental regulations, restraint or court orders;
(b)    action or inaction of civil or military authorities;

8

--------------------------------------------------------------------------------




(c)    inability to obtain or delay in obtaining any license, permit or other
authorization that may be necessary to any of Lessee’s activities hereunder;
(d)    unusually severe weather;
(e)    mining casualty, unavoidable mill shutdown, damage to or destruction of
mine, plant or facility;
(f)    a customer’s inability to take or delay in taking delivery of any of the
Coal;
(g)    fire, explosion, flood, storm or other acts of God;
(h)    insurrection, war, riot or labor disputes;
(i)    inability after diligent effort to obtain fuel or materials; or
(j)    delay in transportation.
VIII.  ASSIGNMENT
8.1    Assignment. Any transfer of the Property by Lessor during the period
while this Lease remains in effect shall be subject to this Lease. Lessee may
not assign this Lease without the consent of Lessor, except that Lessee may
without such consent assign this Lease to an affiliate of Lessee or to a party
that acquires all of its interest in the Kemmerer Mine and assumes all of its
rights and obligations hereunder. Subject to the foregoing, all covenants,
conditions and terms of this Lease shall be deemed to run with the land and
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns. No assignment of this Lease shall in any way
enlarge or diminish the rights or obligations of Lessee or Lessor hereunder. In
the event of any assignment of this Lease, which assignment must be permitted by
this Lease, the assigning Party shall provide a copy of the recorded assignment
to the other Party.
IX.  PAYMENTS AND NOTICES
9.1    Payments. All payments provided for in this Lease may be made by bank
transfer or wire transfer of readily available funds to the account and pursuant
to instructions provided by Lessor to Lessee in writing. Upon making such
payment, Lessee shall be relieved of any and all responsibility for the division
or distribution of the amount paid.
9.2    Notices. Any notice or other instrument required or desired to be given
under this Lease shall be effective only if in writing and served personally or
by certified or registered mail (postage prepaid, return receipt requested) on
the Parties at the following addresses:
Lessor:
Westmoreland Kemmerer Fee Coal Holdings, LLC

c/o Oxford Mining Company, LLC
41 South High Street, Suite 3450
Columbus, Ohio 43215
Attn: Chief Legal Officer



9

--------------------------------------------------------------------------------




Lessee:
Westmoreland Kemmerer, Inc.

9540 South Maroon Circle, Suite 200
Englewood, Colorado 80112-5730
Attn: Land Manager


Notices shall be deemed given upon delivery (in cases of personal service) or
mailing (in cases of notice by U.S. mail) as provided in the preceding sentence.
Either Party may change its address by giving written notice of the change to
the other Party in accordance with the provisions of this Section 9.2. Any
notice from Lessor hereunder shall be effective only if executed by each of the
individuals and/or entities comprising Lessor.
X.  MISCELLANEOUS
10.1    Severability. Whenever possible, each provision of this Lease shall be
interpreted in such a manner as to be effective and valid under applicable law,
and if any provision of this Lease shall be or becomes prohibited or invalid in
whole or in part for any reason whatsoever, that provision shall be ineffective
only to the extent of such prohibition or invalidity without invalidating the
remaining portion of that provision or the remaining provisions of this Lease.
10.2    Sole Agreement; Amendment. This Lease sets forth the complete, entire
and final agreement between the Parties with respect to the subject matter
hereof and supersedes all previous agreements or understandings, whether written
or otherwise. No modification or alteration of this Lease shall be effective
unless in writing and executed by the Parties. No waiver of any right hereunder
shall be effective unless in writing and executed by the Party to be bound
thereby.
10.3    Memorandum. The Parties agree that that this Lease will not be recorded
but that the Parties will execute for recording purposes a Memorandum of Coal
Mining Lease in a form mutually agreed by the Parties.
10.4    Further Assurances. Upon request by a Party, and without cost to such
Party, the other Party agrees to execute and/or furnish such Party with such
additional formal assurances or other written documents, in proper and
recordable form, as may be reasonably necessary to carry out the intent,
purposes and terms of this Lease.
10.5    Counterparts. This Lease may be executed in counterparts, all of which
taken together shall constitute a single and complete contract.
10.6    Governing Law. This Lease and any disputes arising hereunder shall be
governed by and construed in accordance with the laws of the State of Wyoming.
[Signature Page Follows]



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease effective as of the
Effective Date.
 
 
Lessor:


Westmoreland Kemmerer Fee Coal Holdings, LLC
 
 
 
 
 
 
 
By: ____________________________
 
 
 
Name: __________________________
 
 
 
Title: ___________________________
 
 
 
 
 
 
 
Tax ID Number: __________________
 
 
 
 
 
 
 
Lessee:


Westmoreland Kemmerer, Inc.
 
 
 
 
 
 
 
By: ____________________________
 
 
 
Name: __________________________
 
 
 
Title: ___________________________
 
 
 
 
 
 
 
Tax ID Number: __________________
 
 
 
 








11

--------------------------------------------------------------------------------




STATE OF ______________        )
) ss.
COUNTY OF ______________    )


This instrument was acknowledged before me on __________________, by
____________________________________, as the___________________________ of
Westmoreland Kemmerer Fee Coal Holdings, LLC, a Delaware limited liability
company.
Witness my hand and official seal.
____________________________________
Notary Public
My Commission Expires:
___________________________
SEAL


STATE OF ______________        )
) ss.
COUNTY OF ______________    )


This instrument was acknowledged before me on __________________, by
________________________________________, as the _____________________________
of Westmoreland Kemmerer, Inc., a Delaware corporation.
Witness my hand and official seal.
____________________________________
Notary Public
My Commission Expires:
___________________________
SEAL



12

--------------------------------------------------------------------------------




EXHIBIT A


Description of Property




Part I


Fee interest in and to the following surface land (excluding mineral rights)
located in the County of Lincoln, State of Wyoming:


Township 21 North, Range 116 West of the 6th Principal Meridian
 
Section 16:
Resurvey Tract 79 (fka all of Section 16) being all of said Section
 
Section 18:
Resurvey Tract 96 (fka the SE/4)
Section 19:
Resurvey Tract 92 (fka the E/2SE/4), Resurvey Tract 93 (fka the W/2SE/4 and a
portion of the SW/4), Resurvey Tract 94 (fka the W/2NE/4 and a portion of the
E/2NW/4) and Resurvey Tract 95 (fka the E2NE/4)
 
Section 20:
Lot 1 (fka the NE/4NE/4) and Lot 2 (fka the SE/4NE/4), Lot 3 (fka the NE/4SE/4)
and Lot 4 (fka the SE/4SE/4)
 
Section 20:
Resurvey Tract 90 (fka the W/2E/2), Resurvey Tract 91 (fka the E/2W/2), Resurvey
Tract 92 (fka the W/2SW/4) and Resurvey Tract 95 (fka the W/2NW/4)
Section 21:
Lot 3 (fka the NE/4NW/4), Lot 4 (fka the NW/4NW/4), SW/4NE/4, SE/4NW/4, S/2SW/4,
SW/4NW/4, W/2SE/4, NE/4SW/4 and NW/4SW/4
 
Section 28:
W/2NE/4 and the NW/4
 
Section 29:
Lot 1 (fka the NE/4NE/4), Lot 2 (fka the SE/4NE/4), and Resurvey Tract 89 (fka
the W/2E/2)
 
Section 29:
Resurvey Tract 85 (fka the W/2SW/4), Resurvey Tract 86 (fka a portion of the
S/2NW/4), Resurvey Tract 87 (fka a portion of the N/2NW/4), Resurvey Tract 88
(fka the E/2W/2), Resurvey Tract 90 (fka a portion of the NW/4NE/4), Resurvey
Tract 91 (fka a portion of the NE/4NW/4) and Resurvey Tract 92 (fka a portion of
the NW/4NW/4)
Section 30:
Resurvey Tract 85 (fka the E/2SE/4), Resurvey Tract 86 (fka the S/2NE/4 and
SE/4NW/4), Resurvey Tract 87 (fka the N/2NE/4 and NE/4NW/4), Resurvey Tract 92
(fka a portion of the NE/4NE/4) and Resurvey Tract 93 (fka a portion of the
N/2N/2)
Section 31:
Resurvey Tract 81 (fka the E/2SE/4), Resurvey Tract 82 "A", "B", "C" and "D"
(fka the W/2SE/4 and E/2SW/4), Resurvey Tract 83 (fka the W/2NE/4 and E/2NW/4),
Resurvey Tract 84 "B" and "C" (fka the E/2NE/4) and Resurvey Tract 85 (fka a
portion of the NE/4NE/4)
Section 32:
Resurvey Tract 81 (fka the W/2SW/4), Resurvey Tract 84 "A" and "D" (fka the
W/2NW/4) and Resurvey Tract 85 (fka a portion of the NW/4NW/4)
Section 32:
Resurvey Tract 80 (fka the E/2W/2)




13

--------------------------------------------------------------------------------






Township 20 North, Range 117 West of the 6th Principal Meridian
Section 2:
Lot 6 (fka the SE4/NW/4), Lot 7 (fka the SW/4NE/4), Lot 8 (fka the SE/4NE/4),
E/2SW/4 and SE/4
Section 3:
Lot 5 (fka the SW/4NW/4), Lot 6 (fka the SE/4NW/4), Lot 7 (fka the SW/4NE/4),
Lot 8 (fka the SE/4NE/4) and the SE/4
Section 10:
NE/4 and SE/4
Section 11:
NW/4NW/4
Section 11:
NE/4 and E/2NW/4
Section 12:
All that real property lying North and West of County Road #304
Section 14:
N/2NW/4 and SE/4NW/4
Section 14:
E/2, SW/4NW/4 and SW/4
Section 15:
NW/4, NE/4 and SE/4
Section 22:
NE/4
Section 35:
NW/4





Township 20 North, Range 116 West of the 6th Principal Meridian
Section 19:
NE/4SW/4 and the SE/4NW/4





All right, title and interest of Lessor in and to the surface of the following
land located in the County of Lincoln, State of Wyoming:


Township 21 North, Range 116 West of the 6th Principal Meridian
Section 21:
Lot 2





Township 20 North, Range 117 West of the 6th Principal Meridian
Section 2:
Lot 5, W/2SW/4
Section 11:
SW/4NW/4, W/2SW/4, E/2SW/4






14

--------------------------------------------------------------------------------




Part II


Fee interest in and to the coal in the following lands located in the County of
Lincoln, State of Wyoming (and subject to the limitations contained in such
descriptions):


Township 21 North, Range 116 West of the 6th Principal Meridian
Section 7:
Coal only interests in: Resurvey Tract 102 (fka the SE/4) specifically excluding
all coal and coal rights underlying the UPRR railroad rights of way
Section 8:
Coal only interests in: Resurvey Tract 103 (fka the SW/4) specifically excluding
all coal and coal rights underlying the UPRR railroad rights of way, and in
Resurvey Tract 104 (fka the SE/4)
Section 17:
Coal only interests in Resurvey Tract 97 (fka the SW/4), Resurvey Tract 99 (fka
the NE/4) and Resurvey Tract 100 (fka the NW/4)
Section 18:
Coal only interests in Resurvey Tract 101 (fka the NE/4)
Section 18:
Resurvey Tract 96 (fka the SE/4)
Section 19:
Resurvey Tract 92 (fka the E/2SE/4), Resurvey Tract 93 (fka the W/2SE/4 and a
portion of the SW/4), Resurvey Tract 94 (fka the W/2NE/4 and a portion of the
E/2NW/4) and Resurvey Tract 95 (fka the E/2NE/4)
Section 20:
All coal interests in: Resurvey Tract 90 (fka the W/2E/2), Resurvey Tract 91
(fka the E/2W/2), Resurvey Tract 92 (fka the W/2SW/4) and Resurvey Tract 95 (fka
the W/2NW/4). Also Lot 1 fka the NE/4NE/4 and Lot 2 fka the SE/4NE/4.
Section 21:
All coal interests in: SW/4NW/4, W/2SE/4 and the NE/4SW/4
Section 28:
All coal interests in W/2NE/4 and the NW/4
Section 29:
Coal only interests in: Lot 1 (fka the NE/4NE/4) and Lot 2 (fka the SE/4NE/4),
Resurvey Tract 85 (fka the W/2SW/4), Resurvey Tract 86 (fka a portion of the
S/2NW/4), Resurvey Tract 87 (fka a portion of the N/2NW/4), Resurvey Tract 88
(fka the E/2W/2), Resurvey Tract 89 (fka the W/2E/2), Resurvey Tract 90 (fka a
portion of the NW/4NE/4), Resurvey Tract 91 (fka a portion of the NE/4NW/4) and
Resurvey Tract 92 (fka a portion of the NW/4NW/4)
Section 30:
Resurvey Tract 85 (fka the E/2SE/4), Resurvey Tract 86 (fka the S/2NE/4 and
SE/4NW/4), Resurvey Tract 87 (fka the N/2NE/4 and NE/4NW/4), Resurvey Tract 92
(fka a portion of the NE/4NE/4) and Resurvey Tract 93 (fka a portion of the
N/2N/2)
Section 31:
Resurvey Tract 81 (fka the E/2SE/4), Resurvey Tract 82 "A", "B", "C" and "D"
(fka the W/2SE/4 and E/2SW/4), Resurvey Tract 83 (fka the W/2NE/4 and E/2NW/4),
Resurvey Tract 84 "B" and "C" (fka the E/2NE/4) and Resurvey Tract 85 (fka a
portion of the NE/4NE/4)
Section 32:
Coal only interests in: Resurvey Tract 80 (fka the E/2W/2), Resurvey Tract 81
(fka the W/2SW/4), Resurvey Tract 84 "A" and "D" (fka the W/2NW/4) and Resurvey
Tract 85 (fka a portion of the NW/4NW/4)






15

--------------------------------------------------------------------------------






Township 20 North, Range 117 West of the 6th Principal Meridian
Section 2:
Lot 5 (fka the SW/4NW/4) and the W/2SW/4
Section 2:
All coal interests in: Lot 6 (fka the SE/4NW/4), Lot 7 (fka the SW/4NE/4), Lot 8
(fka the SE/4NE/4), E/2SW/4 and SE/4
Section 3:
Lot 5 (fka the SW/4NW/4), Lot 6 (fka the SE/4NW/4), Lot 7 (fka the SW/4NE/4),
Lot 8 (fka the SE/4NE/4) and the SE/4
Section 10:
NE/4 and SE/4
Section 11:
NW/4NW/4
Section 11:
All coal interests in W/2SW/4 and SW/4NW/4
Section 11:
All coal interests in NE/4 and E/2NW/4
Section 14:
All coal interests in N/2NW/4 and SE/4NW/4
Section 15:
NW/4, NE/4 and SE/4
Section 22:
NE/4





Township 20 North, Range 116 West of the 6th Principal Meridian
Section 19:
All coal in Lot 1 (fka the NW/4NW/4), Lot 2 (fka the SW/4NW/4), Lot 3 (fka the
NW/4SW/4), Lot 4 (fka the SW/4SW/4) and the E/2W/2





All right, title and interest of Lessor in and to the coal in the following land
located in the County of Lincoln, State of Wyoming:


Township 20 North, Range 117 West of the 6th Principal Meridian
Section 11:
E/2SW/4






16

--------------------------------------------------------------------------------




EXHIBIT B


Minimum Royalty Schedule




Calendar Quarter
Quarterly Minimum Royalty
Calendar quarter ending March 31, 2015
and each subsequent calendar quarter through
calendar quarter ending December 31, 2020
$1,000,000.00
Calendar quarter ending March 31, 2021
and each subsequent calendar quarter through
calendar quarter ending December 31, 2025
$500,000.00
Subsequent calendar quarters
None








17